Exhibit 10.1

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

Omissions are designated as [***].

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation

as Borrower,

SAVVIS, INC., a Delaware corporation

as a Guarantor,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO FOOTHILL, LLC

as the Arranger and Administrative Agent

Dated as of December 8, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.      DEFINITIONS AND CONSTRUCTION.    1      1.1.    Definitions    1     
1.2.    Accounting Terms    1      1.3.    Code    1      1.4.    Construction
   1      1.5.    Schedules and Exhibits    2      1.6.    Effect of Amendment
and Restatement; No Novation    2 2.      LOAN AND TERMS OF PAYMENT.    2     
2.1.    Revolver Advances    2      2.2.    [Intentionally Omitted]    4     
2.3.    Borrowing Procedures and Settlements    4      2.4.    Payments;
Reductions of Commitments; Prepayments    10      2.5.    Overadvances    12
     2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations    12      2.7.    Cash Management    14      2.8.    Crediting
Payments    15      2.9.    Designated Account    15      2.10.    Maintenance
of Loan Account; Statements of Obligations    16      2.11.    Fees    16     
2.12.    Letters of Credit    17      2.13.    LIBOR Option    20      2.14.   
Capital Requirements    22 3.      CONDITIONS; TERM OF AGREEMENT.    23     
3.1.    Conditions Precedent to the Effectiveness of this Agreement    23     
3.2.    Conditions Precedent to all Extensions of Credit    23      3.3.    Term
   23      3.4.    Effect of Termination    23      3.5.    Early Termination by
Borrower    24 4.      REPRESENTATIONS AND WARRANTIES.    24      4.1.    Title
to Assets; No Encumbrances    24      4.2.    [Intentionally Omitted]    24     
4.3.    Equipment    24      4.4.    Locations of Inventory, Equipment and
Account Records    24      4.5.    [Intentionally Omitted]    25

 

-i-



--------------------------------------------------------------------------------

     4.6.    Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims    25      4.7.   
Due Organization and Qualification; Subsidiaries    25      4.8.    Due
Authorization; No Conflict    26      4.9.    Litigation    27      4.10.    No
Material Adverse Change    27      4.11.    Fraudulent Transfer    27      4.12.
   Employee Benefits    27      4.13.    Environmental Condition    27     
4.14.    Intellectual Property/Proprietary Rights    28      4.15.    Leases   
29      4.16.    Deposit Accounts and Securities Accounts    29      4.17.   
Complete Disclosure    30      4.18.    Indebtedness    30      4.19.    Payment
of Taxes    30      4.20.    Compliance with Laws    31      4.21.    Patriot
Act    31      4.22.    Margin of Stock    31      4.23.    Governmental
Regulation    31      4.24.    OFAC    31 5.      AFFIRMATIVE COVENANTS.    32
     5.1.    Accounting System    32      5.2.    Collateral Reporting    32
     5.3.    Financial Statements, Reports, Certificates    32      5.4.   
Customer Contracts    32      5.5.    Inspection    32      5.6.    Maintenance
of Properties    33      5.7.    Taxes    33      5.8.    Insurance    33     
5.9.    Location of Inventory, Equipment and Account Records    34      5.10.   
Compliance with Laws    35      5.11.    Leases    35      5.12.    Existences
   35      5.13.    Environmental    35      5.14.    Disclosure Updates    35
     5.15.    Control Agreements    36

 

-ii-



--------------------------------------------------------------------------------

     5.16.    Formation of Subsidiaries    36      5.17.    Copyrights    37
     5.18.    Treatment of Intercompany Loans re UK Foreign Subsidiary    37
     5.19.    Further Assurances    37      5.20.    Post-Closing Matters    38
6.      NEGATIVE COVENANTS.    38      6.1.    Indebtedness    38      6.2.   
Liens    41      6.3.    Restrictions on Fundamental Changes    41      6.4.   
Disposal of Assets    41      6.5.    Change Name    41      6.6.    Nature of
Business    41      6.7.
   Prepayments and Amendments    41      6.8.    Change of Control    42     
6.9.    Consignments    42      6.10.    Distributions    42      6.11.   
Accounting Methods    44      6.12.    Investments    44      6.13.   
Transactions with Affiliates    44      6.14.    Use of Proceeds    44     
6.15.    Holdings as Holding Company    45      6.16.    Inventory and Equipment
with Bailees    45 7.      FINANCIAL COVENANTS.    45 8.      EVENTS OF DEFAULT.
   48 9.      THE LENDER GROUP’S RIGHTS AND REMEDIES.    50      9.1.    Rights
and Remedies    50      9.2.    Remedies Cumulative    51 10.      WAIVERS;
INDEMNIFICATION.    51      10.1.    Demand; Protest; etc.    51      10.2.   
The Lender Group’s Liability for Borrower Collateral    51      10.3.   
Indemnification    51 11.      NOTICES.    52 12.      CHOICE OF LAW AND VENUE;
JURY TRIAL WAIVER.    53 13.      ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.   
54      13.1.    Assignments and Participations    54

 

-iii-



--------------------------------------------------------------------------------

     13.2.    Successors    57 14.      AMENDMENTS; WAIVERS.    58      14.1.   
Amendments and Waivers    58      14.2.    Replacement of Holdout Lender    59
     14.3.    No Waivers; Cumulative Remedies    60 15.      AGENT; THE LENDER
GROUP.    60      15.1.    Appointment and Authorization of Agent    60     
15.2.    Delegation of Duties    61      15.3.    Liability of Agent    61     
15.4.    Reliance by Agent    62      15.5.    Notice of Default or Event of
Default    62      15.6.    Credit Decision    62      15.7.    Costs and
Expenses; Indemnification    63      15.8.    Agent in Individual Capacity    63
     15.9.    Successor Agent    64      15.10.    Lender in Individual Capacity
   64      15.11.    Collateral Matters    65      15.12.    Restrictions on
Actions by Lenders; Sharing of Payments    65      15.13.    Agency for
Perfection    66      15.14.    Payments by Agent to the Lenders    66     
15.15.    Concerning the Collateral and Related Loan Documents    66      15.16.
   Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information    67      15.17.    Several Obligations;
No Liability    68      15.18.    Bank Product Providers    68      15.19.   
Proofs of Claim    68 16.      WITHHOLDING TAXES.    68 17.      GENERAL
PROVISIONS.    71      17.1.    Effectiveness    71      17.2.    Section
Headings    71      17.3.    Interpretation    71      17.4.    Severability of
Provisions    71      17.5.    Bank Product Providers    72      17.6.   
Debtor-Creditor Relationship    72      17.7.    Counterparts; Electronic
Execution    72      17.8.    Revival and Reinstatement of Obligations    72

 

-iv-



--------------------------------------------------------------------------------

     17.9.    Confidentiality    72      17.10.    USA PATRIOT Act    73     
17.11.    Integration    73      17.12.    Termination of Agreement Among
Lenders    73

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

   Form of Assignment and Acceptance

Exhibit B-1

   Form of Borrowing Base Certificate

Exhibit C-1

   Form of Compliance Certificate

Exhibit L-1

   Form of LIBOR Notice

Schedule A-1

   Agent’s Account

Schedule A-2

   Authorized Persons

Schedule C-1

   Commitments

Schedule D-1

   Designated Account

Schedule D-2

   Data Center Leases

Schedule F-1

   Foreign Cash Equivalent Jurisdictions

Schedule P-1

   Permitted Liens

Schedule Q-1

   Subsidiaries

Schedule R-1

   Real Property Collateral

Schedule 1.1

   Definitions

Schedule 2.7(a)

   Cash Management Banks

Schedule 3.1

   Conditions Precedent

Schedule 4.4

   Locations of Inventory, Equipment and Account Records

Schedule 4.6(a)

   Jurisdictions of Organization

Schedule 4.6(b)

   Chief Executive Offices

Schedule 4.6(c)

   Organizational Identification Numbers

Schedule 4.6(d)

   Commercial Tort Claims

Schedule 4.7(b)

   Holdings’ Subscriptions, Options, Warrants, Calls

Schedule 4.7(c)

   Subsidiaries of Holdings

Schedule 4.9

   Litigation

Schedule 4.13

   Environmental Matters

Schedule 4.14(a)

   Patents, Trademarks and Copyrights

Schedule 4.16

   Deposit Accounts and Securities Accounts

Schedule 4.18

   Closing Date Indebtedness

Schedule 5.2

   Collateral Reporting

Schedule 5.3

   Financial Statements, Reports, Certificates

Schedule 6.1

   Indebtedness

Schedule 6.16

   Inventory and Equipment with Bailees

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered into
as of December 8, 2008 by and among the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO FOOTHILL, LLC, a Delaware
limited liability company, as the arranger and administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation
(“Borrower”), and SAVVIS, INC., a Delaware corporation and sole owner of all of
the Stock of Borrower (“Holdings”).

WHEREAS, Borrower, Agent, the lenders party thereto, and Holdings are party to
that certain Credit Agreement (as amended, the “Original Credit Agreement”)
dated as of June 10, 2005 (the “Original Closing Date”);

WHEREAS, Borrower, Agent, the Lenders party hereto, and Holdings desire to amend
and restate the Original Credit Agreement in its entirety pursuant to this
Agreement;

NOW, THEREFORE, the parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Holdings, Borrower and their
respective Subsidiaries on a consolidated basis unless the context clearly
requires otherwise.

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall



--------------------------------------------------------------------------------

include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights. Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or, in the case of Letters of Credit
or Bank Products, providing Letter of Credit Collateralization or Bank Product
Collateralization, as the case may be) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
this Agreement to be repaid or cash collateralized. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record and any Record transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.

1.5. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

1.6. Effect of Amendment and Restatement; No Novation. Upon the effectiveness of
this Agreement, the Original Credit Agreement shall be amended and restated in
its entirety by this Agreement. The Original Obligations shall continue in full
force and effect, and the effectiveness of this Agreement shall not constitute a
novation or repayment of the Original Obligations. Such Original Obligations,
together with any and all additional Obligations incurred by Borrower under this
Agreement or under any of the other Loan Documents, shall continue to be secured
by, among other things, the Collateral, whether now existing or hereafter
acquired and wheresoever located, all as more specifically set forth in the Loan
Documents. Borrower hereby reaffirms its obligations, liabilities, grants of
security interests, pledges and the validity of all covenants by it contained in
any and all Loan Documents, as amended, supplemented or otherwise modified by
this Agreement and by the other Loan Documents delivered on the Closing Date.
Any and all references in any Loan Documents to the Original Credit Agreement
shall be deemed to be amended to refer to this Agreement.

2. LOAN AND TERMS OF PAYMENT.

2.1. Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrower in
Dollars in an amount at any one time outstanding not to exceed such Lender’s Pro
Rata Share of an amount equal to the lesser of (i) the Maximum Revolver Amount
less the Letter of Credit Usage at such time less the aggregate amount of
reserves, if any, established by Agent under Section 2.1(c) against the Maximum
Revolver Amount, or (ii) the Borrowing Base at such time less the Letter of
Credit Usage at such time.

 

-2-



--------------------------------------------------------------------------------

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with the interest accrued thereon, shall be due and payable on the
Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Maximum Revolver Amount and/or Borrowing Base (provided
however the reserves described in the following clauses (C), (D) and (E) may
only be applied against the Borrowing Base and not against the Maximum Revolver
Amount), including reserves (i) with respect to (A) sums that Holdings, Borrower
or any of their respective Subsidiaries is required to pay under any Section of
this Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay when due, (B) amounts owing by Holdings,
Borrower or any of their respective Subsidiaries to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
likely would have a priority superior to the Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral, (C) the results of Recurring Revenue appraisals (using a
methodology consistent with the methodology used by the Agent with respect to
credit facilities agented by Agent that appraise Recurring Revenue) to the
extent the net orderly liquidation value of such appraisals does not exceed the
sum of the Maximum Revolver Amount, (D) any change in the manner in which
Borrower recognizes revenue or any change by Borrower in its billing practices
and (E) any potential offsets or disputes with customers or other matters which
Agent, in its Permitted Discretion, determines could reasonably be expected to
impair collections by Borrower of Recurring Revenues, (ii) after the occurrence
and during the continuance of an Event of Default, with respect to such other
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, and (iii) with respect to the outstanding balance of the
Subordinated B Debt (as defined in the UK Intercompany Subordination Agreements)
owed by UK Foreign Subsidiary to Holdings and its Domestic Subsidiaries. The
amount of any reserve established by Agent shall bear a reasonable relationship
to the events which is the basis for such reserve.

(d) So long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom, and (ii) both before and after giving effect to any
such increase, Borrower is in pro forma compliance with the financial covenants
set forth in Section 7 (regardless of whether such financial covenants would
otherwise be tested at such time) for the most recently ended measurement period
or date and assuming such increase was made on the last day of such period or on
such date, Borrower may elect to increase the Maximum Revolver Amount in
increments of no less than $5,000,000 at any time on or before December 8, 2009
by providing 10 Business Days’ prior written notice thereof to Agent; provided,
that (i) at no time shall the aggregate amount of such increase cause the
Maximum Revolver Amount to exceed $100,000,000 and (ii) no Lender shall be
obligated to increase its Revolver Commitment. Such increases may be provided by
any existing Lender, in each case on terms permitted in this Section 2.1(d) and

 

-3-



--------------------------------------------------------------------------------

otherwise on terms reasonably acceptable to Agent, or by any other lender (any
such other lender being called an “Additional Lender”); provided, that Agent
shall have consented to such Lender’s or Additional Lender’s providing such
increase, such consent not to be unreasonably withheld. Any such increases shall
become Revolver Commitments under this Agreement pursuant to an amendment to
this Agreement and as appropriate, the other Loan Documents, executed by
Holdings, Borrower, each Lender agreeing to provide such increase, if any, each
Additional Lender, if any, and Agent. Such amendment may, without the consent of
any other Lenders or Loan Parties, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of Agent and Borrower, to effect the provisions of this Section. The
effectiveness of any such Amendment shall be subject to the satisfaction on the
date thereof of each of the conditions set forth in Section 3.2 (it being
understood that all references to “the date of such extension of credit” or
similar language in such Section 3.2 shall be deemed to refer to the effective
date of such amendment) and such other conditions as the parties thereto shall
agree. This Section 2.1(d) shall supersede any provisions in Section 13.1 to the
contrary.

2.2. [Intentionally Omitted.]

2.3. Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Except as otherwise provided in this Section 2.3,
each Borrowing shall be made by an irrevocable written request by an Authorized
Person delivered to Agent. Unless Swing Lender is not obligated to make a Swing
Loan pursuant to Section 2.3(b) below, such notice must be received by Agent no
later than 10:00 a.m. (California time) on the Business Day that is the
requested Funding Date specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day; provided, however, that
if Swing Lender is not obligated to make a Swing Loan as to a requested
Borrowing, such notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day prior to the date that is the requested
Funding Date. At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time. In such circumstances, Borrower agrees that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed $8,500,000, or (ii) Swing Lender, in its sole discretion, shall agree to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender, as a
Lender, shall make an Advance in the amount of such Borrowing (any such Advance
made solely by Swing Lender as a Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and such Advances being referred to collectively
as “Swing Loans”) available to Borrower on the Funding Date applicable thereto
by transferring immediately available funds to Borrower’s Designated Account. No
Protective Advance shall be a Swing Loan. Each Swing Loan shall be deemed to be
an Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that all payments on any Swing Loan shall
be payable to Swing Lender as a

 

-4-



--------------------------------------------------------------------------------

Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender as a Lender shall not make and shall not be
obligated to make any Swing Loan if Swing Lender has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (ii) the requested Borrowing would exceed the Availability on such
Funding Date. Swing Lender as a Lender shall not otherwise be required to
determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not request any Lender to
make, and no Lender shall have the obligation to make, any Advance if Agent
shall have actual knowledge that (1) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, or
(2) the requested Borrowing would exceed the Availability on such Funding Date.
It being understood that this Section 2.3(c) does not apply to Protective
Advances.

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If and to the extent any Lender shall not have made its
full amount available to Agent in immediately available funds and if Agent in
such circumstances has made available to Borrower such amount, that Lender shall
on the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day

 

-5-



--------------------------------------------------------------------------------

elapsed since the date of such Borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Advances composing such Borrowing.
The failure of any Lender to make any Advance on any Funding Date shall not
relieve any other Lender of any obligation hereunder to make an Advance on such
Funding Date, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on any Funding Date.

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall, in
accordance with Section 2.4(b), transfer any such payments to each other
non-Defaulting Lender member of the Lender Group ratably in accordance with
their Commitments (but only to the extent that such Defaulting Lender’s Advance
was funded by the other members of the Lender Group) or, if so directed by
Borrower and if no Default or Event of Default has occurred and is continuing
(and to the extent such Defaulting Lender’s Advance was not funded by the Lender
Group), retain same to be re-advanced to Borrower as if such Defaulting Lender
had made Advances to Borrower. Subject to the foregoing, Agent may hold and, in
its Permitted Discretion, re-lend to Borrower for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero. This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable, (y) the non-Defaulting
Lenders, Agent, and Borrower shall have waived such Defaulting Lender’s default
in writing, or (z) the Defaulting Lender makes its Pro Rata Share of the
applicable Advance and pays to Agent all amounts owing by Defaulting Lender in
respect thereof. The operation of this Section shall not be construed to
increase or otherwise affect the Commitment, of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Loan Party
of its duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Borrower at its option, upon written notice to Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations, but including an assumption of its Pro Rata Share
of the Risk Participation Liability) without any premium or penalty of any kind
whatsoever; provided, however, that any such assumption of the Commitment of
such Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.

 

-6-



--------------------------------------------------------------------------------

(d) Protective Advances and Optional Overadvances.

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (A) after the occurrence and during the continuance of
a Default or an Event of Default or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to Borrower on behalf of the Lenders that Agent, in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (3) to pay any
other amount chargeable to Borrower pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 9 (any of the Advances described in this sentence shall be referred to
as “Protective Advances”); provided, however, that, without duplication, the
aggregate outstanding principal balance of Protective Advances plus Overadvances
made pursuant to clause (ii) below shall not exceed $8,500,000 at any time.

(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $8,500,000, and (B) after giving
effect to such Advances, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount; provided, that
Borrower hereby agrees to immediately pay to Agent, in cash, the amount of such
Protective Advances and Overadvances upon demand therefor by Agent or Swing
Lender, as applicable. In the event Agent obtains actual knowledge that the
Revolver Usage exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, Agent shall
notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses and except for
Protective Advances) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders with Revolving
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrower intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrower
to an amount permitted by the immediately preceding sentence. In such
circumstances, if any Lender with a Revolver Commitment objects to the proposed
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders and shall be binding on all Lenders. Each Lender with a
Revolver Commitment shall be obligated to settle with Agent as provided in
Section 2.3(e) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the

 

-7-



--------------------------------------------------------------------------------

Protective Advances shall be payable to Agent solely for its own account. The
Protective Advances and Overadvances shall be repayable on demand, secured by
the Agent’s Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans. The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrower in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances (including the Swing Loans and the Protective Advances) shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrower’s or its Subsidiaries Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing Loans and Protective Advances for the period
since the prior Settlement Date. Subject to the terms and conditions contained
herein (including Section 2.3(c)(iii)): (y) if a Lender’s balance of the
Advances (including Swing Loans and Protective Advances) exceeds such Lender’s
Pro Rata Share of the Advances (including Swing Loans and Protective Advances)
as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
(California time) on the Settlement Date, transfer in immediately available
funds to a Deposit Account of such Lender (as such Lender may designate), an
amount such that each such Lender shall, upon receipt of such amount, have as of
the Settlement Date, its Pro Rata Share of the Advances (including Swing Loans
and Protective Advances), and (z) if a Lender’s balance of the Advances
(including Swing Loans and Protective Advances) is less than such Lender’s Pro
Rata Share of the Advances (including Swing Loans and Protective Advances) as of
a Settlement Date, such Lender shall no later than 12:00 p.m. (California time)
on the Settlement Date transfer in immediately available funds to the Agent’s
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances). Such amounts made available to
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans or Protective Advances and,
together with the portion of such Swing Loans or Protective Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Advances of
such Lenders. If any such amount is not made available to Agent by any Lender on
the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.

 

-8-



--------------------------------------------------------------------------------

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance, in accordance with Section 2.4(b), the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections or payments
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders, to be applied to
the outstanding Advances of such Lenders, an amount such that each Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Advances. During the period between Settlement Dates, Swing Lender
with respect to Swing Loans, Agent with respect to Protective Advances, and each
Lender (subject to the effect of agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Protective
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances owing to each Lender,
including the Swing Loans owing to Swing Lender and Protective Advances owing to
Agent, and the interests therein of each Lender, from time to time and such
records shall, absent manifest error, conclusively be presumed to be correct and
accurate.

(g) Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

-9-



--------------------------------------------------------------------------------

2.4. Payments; Reductions of Commitments; Prepayments. .

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made in Dollars to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein. Any payment received by Agent
later than 11:00 a.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) Except as otherwise provided with respect to Defaulting Lenders, except as
otherwise provided in the Loan Documents and except as otherwise provided below
in this Section 2.4(b)(i), all principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and all
payments of fees and expenses (other than fees or expenses that are for Agent’s
separate account, shall, with respect to fees, be apportioned ratably among the
Lenders having a Pro Rata Share of the type of Commitment or Obligation to which
a particular fee relates and, with respect to expenses, to the Lenders to which
the expenses relate. All payments to be made hereunder by Borrower shall be
remitted to Agent and all (subject to Section 2.4(b)(iv)) such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no Event
of Default has occurred and is continuing, to reduce the balance of the Advances
outstanding and, thereafter, to Borrower (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.

(ii) at any time that an Event of Default has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Agent and all proceeds of Collateral received by Agent shall be
applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

 

-10-



--------------------------------------------------------------------------------

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, ratably to pay interest due in respect of the Advances (other than
Protective Advances) and the Swing Loans until paid in full,

(H) eighth, ratably (i) to pay the principal of all Swing Loans until paid in
full, (ii) to pay the principal of all Advances until paid in full, (iii) to
Agent, to be held by Agent, for the benefit of Issuing Lender and those Lenders
having a share of the Risk Participation Liability, as cash collateral in an
amount up to 105% of the Letter of Credit Usage, and (iv) to Agent, to be held
by Agent, for the benefit of the Bank Product Providers, as cash collateral in
an amount up to the amount the Bank Product Providers reasonably determine to be
the credit exposure of Holdings and its Subsidiaries in respect of Bank
Products,

(I) ninth, to pay any other Obligations, and

(J) tenth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Event of Default has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” means payment in cash of
all amounts owing under the Loan Documents, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions shall be read together
and

 

-11-



--------------------------------------------------------------------------------

construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4 shall control and
govern.

(c) Reduction of Commitments.

(i) Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date.

(ii) [Intentionally Omitted.]

(d) Optional Prepayments.

(i) Advances. Borrower may prepay the principal of any Advance at any time in
whole or in part.

(ii) [Intentionally Omitted.]

2.5. Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.12 is
greater than any of the limitations set forth in Section 2.1 or Section 2.12, as
applicable (an “Overadvance”), Borrower shall immediately pay to Agent, in cash,
the amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(b);
provided, the foregoing shall not apply to Overadvances made pursuant to
Section 2.3(d)(ii) above. Borrower hereby promises to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full on
the Maturity Date or, if earlier, on the date on which the Obligations are
declared due and payable pursuant to the terms of this Agreement.

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
shall bear interest on the Daily Balance thereof as follows:

(i) If the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) Otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.12(e)) which shall accrue at
a per annum rate equal to the LIBOR Rate Margin on the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.

 

-12-



--------------------------------------------------------------------------------

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of Agent or the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first Business Day of
each month at any time that Obligations or Commitments are outstanding. Agent
will invoice Borrower for Lender Group Expenses and such Lender Group Expenses
shall be due and payable 10 days after receipt by Borrower of such invoices;
provided, that to the extent an Event of Default is in existence Lender Group
Expenses shall be due as and when incurred. Borrower hereby authorizes Agent,
from time to time without prior notice to Borrower, to charge all interest and
fees (when due and payable), all Lender Group Expenses (as and when incurred),
all charges, commissions, fees, and costs provided for in Section 2.12(e) (as
and when accrued or incurred), all fees and costs provided for in Section 2.11
(as and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to the
Bank Product Providers in respect of Bank Products up to the amount of the Bank
Product Reserve) to the Loan Account, if such amounts are not paid by 11:00 a.m.
California time on the date that such amounts due, and such amounts thereafter
shall constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans. Any interest not paid when due
shall be compounded by being charged to the Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans. This Section 2.6(d) shall
survive payment or satisfaction in full of all other Obligations.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement or under any other Loan
Document, plus any other amounts paid in connection herewith, exceed the highest
rate permissible under any law that a court of competent jurisdiction shall, in
a final determination, deem applicable. Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if said rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this

 

-13-



--------------------------------------------------------------------------------

Agreement, Borrower is and shall be liable only for the payment of such maximum
as allowed by law, and payment received from Borrower in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.

2.7. Cash Management.

(a) Holdings and Borrower shall and shall cause each of their respective
Domestic Subsidiaries (to the extent such Subsidiaries have Deposit Accounts) to
(i) establish and maintain cash management services of a type and on terms
satisfactory to Agent at one or more of the banks set forth on Schedule 2.7(a)
(each, a “Cash Management Bank”), and shall request in writing and otherwise
take such reasonable steps to ensure that all of its and its Domestic
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to a Cash Management Account at such Cash Management Bank, and
(ii) deposit or cause to be deposited promptly, and in any event no later than
the first Business Day after the date of receipt thereof, all of their
Collections (including those sent directly by their Account Debtors to Holdings,
Borrower or one of their respective Domestic Subsidiaries) into a bank account
subject to a Control Agreement (a “Cash Management Account”) at one of the Cash
Management Banks.

(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements and Control Agreements with Agent and Holdings, Borrower and their
respective Domestic Subsidiaries (to the extent such Subsidiaries have Deposit
Accounts), each in form and substance acceptable to Agent pertaining to each
Cash Management Account. Each such Cash Management Agreement and Control
Agreement shall provide, among other things, that (i) the Cash Management Bank
will comply with any instructions originated by Agent directing the disposition
of the funds in Cash Management Accounts at such Cash Management Bank without
further consent by Holdings, Borrower or their respective Subsidiaries, as
applicable and (ii) the Cash Management Bank has no rights of setoff or
recoupment or any other claim against the applicable Cash Management Account
other than for payment of its service fees and other charges directly related to
the administration of such Cash Management Account and for returned checks or
other items of payment or such other items approved by Agent. Each such Cash
Management Agreement and Control Agreement shall also provide that upon the
receipt by the applicable Cash Management Bank of Agent’s written instructions
(in each case, a “Sweep Notice”), all amounts in the Cash Management Accounts at
such Cash Management Bank shall be swept into the Agent’s Account (provided that
solely during periods in which no Event of Default has occurred and is
continuing, up to $2,000,000 in the aggregate of funds maintained in Deposit
Accounts of Savvis Federal shall not be subject to such sweep) and a standing
instruction to sweep daily all amounts in such Cash Management Accounts into the
Agent’s Account shall be effective. Notwithstanding the preceding two sentences,
no Sweep Notice shall be provided by the Agent unless (i) Excess Availability
plus Qualified Cash held by a Bank Product Provider is less than $7,000,000 at
any time or (ii) an Event of Default has occurred and is continuing. There shall
be no limit on the number of Sweep Notices Agent may deliver. No more than three
(3) times in any 12 month period, Borrower may request in writing to terminate
the daily sweep into the Agent’s Account (a “Sweep Termination Request”). Agent
shall agree to end the daily sweep into the Agent’s Account if Borrower has
provided sufficient evidence in the Sweep Termination Request that Excess
Availability plus Qualified Cash held by a Bank Product Provider (i) exceeds
$7,000,000 and no

 

-14-



--------------------------------------------------------------------------------

Event of Default is in existence on the date of the Sweep Termination Request
and (ii) exceeded $7,000,000 at all times during the most-recent 30 day period.
Nothing herein shall prevent Agent from delivering additional Sweep Notices
subject to the terms of this Section 2.7(b) after a daily sweep has been
terminated after the delivery of a Sweep Termination Request related to a
previous Sweep Notice.

(c) So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Schedule 2.7(a) to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to Agent, and (ii) prior to the
time of the opening of such Cash Management Account, Holdings, Borrower or their
applicable Subsidiary and such prospective Cash Management Bank shall have
executed and delivered to Agent a Cash Management Agreement and Control
Agreement in accordance with clause (b) above. Holdings, Borrower or their
applicable Subsidiary shall close any of its Cash Management Accounts (and
establish replacement cash management accounts in accordance with the foregoing
sentence) promptly and in any event within 30 days of notice from Agent that the
creditworthiness of any Cash Management Bank is no longer acceptable in Agent’s
reasonable judgment, or as promptly as practicable and in any event within 60
days of notice from Agent that the operating performance, funds transfer, or
availability procedures or performance of the Cash Management Bank with respect
to Cash Management Accounts or Agent’s liability under any Cash Management
Agreement with such Cash Management Bank is no longer acceptable in Agent’s
reasonable judgment.

(d) The Cash Management Accounts shall be cash collateral accounts subject to
Control Agreements.

2.8. Crediting Payments. The receipt of any payment item by Agent (whether from
transfers to Agent by the Cash Management Banks pursuant to the Cash Management
Agreements or otherwise) shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to the Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrower shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into the Agent’s Account on a Business Day on or before 11:00
a.m. (California time). If any payment item is received into the Agent’s Account
on a non-Business Day or after 11:00 a.m. (California time) on a Business Day,
it shall be deemed to have been received by Agent as of the opening of business
on the immediately following Business Day.

2.9. Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance, Protective Advance
or Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account; provided, that Agent may direct a
Protective Advance to such Person and to such account as Agent deems
appropriate.

 

-15-



--------------------------------------------------------------------------------

2.10. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Protective Advances
and Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued by Issuing Lender for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.8, the Loan Account will be credited with all payments received
by Agent from Borrower or for Borrower’s account. Agent shall render statements
regarding the Loan Account to Borrower, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after
receipt thereof by Borrower, Borrower shall deliver to Agent written objection
thereto describing the error or errors contained in any such statements.

2.11. Fees. Borrower shall pay to Agent,

(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.

(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to the applicable percentage in the following table that
corresponds to the average Daily Balance of the Revolver Usage during the
immediately preceding month (or portion thereof), per annum on the result of
(i) the Maximum Revolver Amount, less (ii) the average Daily Balance of the
Revolver Usage during the immediately preceding month (or portion thereof);
provided, that if the Maximum Revolver Amount increases during any month, for
purposes of clause (ii) above, (x) with respect to the portion of such month
prior to such increase, the Maximum Revolver Amount shall be the Maximum
Revolver Amount immediately prior to giving effect to such increase and (y) with
respect to the portion of such month after such increase, the Maximum Revolver
Amount shall be the Maximum Revolver Amount immediately after giving effect to
such increase.

 

Applicable Percentage

  

Average Daily Balance

of Revolver Usage

0.75%

   Less than or equal to $37,500,000

0.50%

   Greater than $37,500,000

 

-16-



--------------------------------------------------------------------------------

2.12. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrower (each, an “L/C”)
or to purchase participations or execute indemnities, guarantees or
reimbursement obligations (each such undertaking, an “L/C Undertaking”) with
respect to letters of credit issued by an Underlying Issuer (as of the Closing
Date, the prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrower. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by an Authorized Person and delivered to the Issuing Lender and Agent
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance satisfactory to the
Issuing Lender in its Permitted Discretion and shall specify (i) the amount of
such Letter of Credit, (ii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iii) the expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary thereof (or the beneficiary
of the Underlying Letter of Credit, as applicable), and (v) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. If requested by the Issuing Lender, Borrower also shall be an
applicant under the application with respect to any Underlying Letter of Credit
that is to be the subject of an L/C Undertaking. The Issuing Lender shall have
no obligation to issue a Letter of Credit if any of the following would result
after giving effect to the issuance of such requested Letter of Credit:

(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances, or

(ii) the Letter of Credit Usage would exceed $40,000,000, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the sum of (A) the Bank Product Reserve, and (B) the outstanding amount of
Advances.

Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrower
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if Borrower
shall have received written or telephonic notice of such L/C Disbursement prior
to 10:00 a.m., California time, on such date, or, if such notice has not been
received by Borrower prior to such time on such date, then not later than 11:00
a.m., California time, on the Business Day that Borrower receives such notice,
if such notice is received prior to 10:00 a.m., California time, on the date of
receipt, and, in the absence of such reimbursement, the L/C Disbursement
immediately and automatically shall be deemed to

 

-17-



--------------------------------------------------------------------------------

be an Advance hereunder and, thereafter, shall bear interest at the rate then
applicable to Advances that are Base Rate Loans. To the extent an L/C
Disbursement is deemed to be an Advance hereunder, Borrower’s obligation to
reimburse such L/C Disbursement shall be discharged and replaced by the
resulting Advance. Promptly following receipt by Agent of any payment from
Borrower pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.12(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrower had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrower on the date due as provided in Section 2.12(a), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of each L/C Disbursement made by the Issuing Lender
pursuant to this Section 2.12(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
in respect of such Letter of Credit as provided in this Section, such Lender
shall be deemed to be a Defaulting Lender and Agent (for the account of the
Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless from any loss, cost, expense, or liability, and reasonable attorneys
fees incurred by the Lender Group arising out of or in connection with any
Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of

 

-18-



--------------------------------------------------------------------------------

Credit or any modifications, amendments, or supplements thereto. Borrower
understands that the L/C Undertakings may require Issuing Lender to indemnify
the Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer. Borrower hereby agrees to indemnify,
save, defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that Borrower shall
not be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(e) Any and all issuance charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrower to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by Borrower that, as of the Closing Date, the issuance charge imposed
by the prospective Underlying Issuer is .825% per annum on the undrawn amount of
each Underlying Letter of Credit, that such issuance charge may be changed from
time to time, and that the Underlying Issuer also imposes a schedule of charges
for amendments, extensions, drawings, and renewals.

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Underlying
Issuer or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay on demand therefore, such amounts as
Agent may specify to be necessary to compensate the

 

-19-



--------------------------------------------------------------------------------

Lender Group for such additional cost or reduced receipt, together with interest
on such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder. The determination by Agent of
any amount due pursuant to this Section, as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.

2.13. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged
(whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto provided, however, that,
subject to the following clauses (ii) and (iii), in the case of any Interest
Period greater than 3 months in duration, interest shall be payable at 3 month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period), (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Borrower properly has exercised
the LIBOR Option with respect thereto, the interest rate applicable to such
LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, Borrower no longer shall have
the option to request that Advances bear interest at a rate based upon the LIBOR
Rate and Agent shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (California time) on the same day). Promptly upon its receipt of
each such LIBOR Notice, Agent shall provide a copy thereof to each of the
affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (A) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (B) the conversion of any LIBOR
Rate Loan other than on the last

 

-20-



--------------------------------------------------------------------------------

day of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
collectively, “Funding Losses”). Funding Losses shall, with respect to Agent or
any Lender, be deemed to equal the amount determined by Agent or such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert, or continue, for the period that
would have been the Interest Period therefor), minus (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which Agent or such Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market. A certificate of Agent or a Lender delivered to
Borrower setting forth any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.13 shall be conclusive absent
manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate.

(iii) Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000 and integral multiples of $500,000 in excess thereof.

(c) Conversion; Prepayment. Borrower may convert LIBOR Rate Loans to Base Rate
Loans or prepay LIBOR Rate Loans at any time; provided, however, that in the
event that LIBOR Rate Loans are converted or prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
automatic prepayment through the required application by Agent of proceeds of
Holdings’, Borrower’s and their respective Domestic Subsidiaries’ Collections in
accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, Borrower shall indemnify,
defend, and hold Agent and the Lenders and their Participants harmless against
any and all Funding Losses in accordance with Section 2.13(b)(ii) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to Borrower a
statement setting forth the basis for adjusting such

 

-21-



--------------------------------------------------------------------------------

LIBOR Rate and the method for determining the amount of such adjustment, or
(z) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.13(b)(ii) above).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

2.14. Capital Requirements. If, after the date hereof, any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Agent thereof. Following receipt of such notice,
Borrower agrees to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 90
days after presentation by such Lender of a statement in the amount and setting
forth in reasonable detail such Lender’s calculation thereof and the assumptions
upon which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, such Lender may use
any reasonable averaging and attribution methods.

 

-22-



--------------------------------------------------------------------------------

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to the fulfillment, to the
satisfaction of Agent and each Lender of each of the conditions precedent set
forth on Schedule 3.1.

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Holdings or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
Borrower, Agent, any Lender, or any of their Affiliates; and

(d) no Material Adverse Change shall have occurred.

3.3. Term. This Agreement shall continue in full force and effect for a term
ending on December 8, 2011 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.

3.4. Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including the requirement that Borrower provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization). No termination of
this Agreement, however, shall relieve or discharge Holdings or its Subsidiaries
of their duties, Obligations, or covenants hereunder or under any other Loan
Document and the Agent’s Liens in the Collateral shall remain in effect until
all Obligations have been paid in full and the Lender Group’s obligations to
provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrower’s sole expense,
execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary or desirable to release, as of record, the
Agent’s Liens and all notices of security interests and liens previously filed
by Agent with respect to the Obligations.

 

-23-



--------------------------------------------------------------------------------

3.5. Early Termination by Borrower. Borrower has the option, at any time upon 30
days prior written notice to Agent, to terminate this Agreement and terminate
the Commitments hereunder by paying to Agent, in cash, the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage, and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full.

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of
Holdings and Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects, as of the date hereof, and shall be true, correct, and complete, in
all material respects, as of the Closing Date and at and as of the date of the
making of each Advance (or other extension of credit) made thereafter, as though
made on and as of the date of such Advance (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:

4.1. Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in Real Property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.3, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

4.2. [Intentionally Omitted].

4.3. Equipment. Each material item of Equipment of Borrower and its Subsidiaries
is used or held for use in their business and is in good working order, ordinary
wear and tear and damage by casualty excepted.

4.4. Locations of Inventory, Equipment and Account Records. The Inventory and
Equipment (other than (x) vehicles or Equipment out for repair and (y) Inventory
and Equipment owned by Borrower located outside of the continental United States
so long as the aggregate book value of all such Inventory and Equipment located
outside of the continental United States at any time does not exceed $500,000)
of Holdings, Borrower and their respective Subsidiaries are not stored with a
bailee, warehouseman, or similar party and are located only at, or in-transit
between, the locations identified on Schedule 4.4 (as such Schedule may be
updated pursuant to Section 5.9) or at customer locations in the ordinary course
of business consistent with past practice. Substantially all of the original
Records pertaining to Accounts of Holdings, Borrower and their respective
Subsidiaries are located at the locations identified on Schedule 4.4 for such
purpose with respect to each such Person (as such Schedule may be updated
pursuant to Section 5.9).

 

-24-



--------------------------------------------------------------------------------

4.5. [Intentionally omitted].

4.6. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).

(b) The chief executive office of each Loan Party and each of its Subsidiaries
is located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes permitted to be made under
Section 5.9).

(c) Each Loan Party’s and each of its Subsidiaries’ (other than those that are
Foreign Subsidiaries) tax identification numbers and organizational
identification numbers (or similar registration numbers), if any, are identified
on Schedule 4.6(c) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 6.5).

(d) As of the Closing Date, no Loan Party and no Subsidiary of a Loan Party
holds any commercial tort claims in excess of $50,000, except as set forth on
Schedule 4.6(d).

4.7. Due Organization and Qualification; Subsidiaries.

(a) Holdings, Borrower and their respective Subsidiaries are each (i) duly
organized and existing and in good standing under the laws of the jurisdiction
of its organization, (ii) qualified to do business in any state where the
failure to be so qualified reasonably could be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

(b) As of the Closing Date, other than as described on Schedule 4.7(b), there
are no subscriptions, options, warrants, or calls relating to any shares of
Holdings’ capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Holdings is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c) Set forth on Schedule 4.7(c) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.16), is a complete
and accurate list of Holdings’ direct and indirect Subsidiaries (including
Borrower), showing: (i) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (ii) the number
and the percentage of the outstanding shares, and the owner thereof, of each
such class owned directly or indirectly by Holdings. All of the outstanding
capital Stock of each such Subsidiary has been validly issued and is fully paid
and non-assessable.

 

-25-



--------------------------------------------------------------------------------

(d) There are no subscriptions, options, warrants, or calls relating to any
shares of Holdings’ Subsidiaries’ capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument.
Neither Holdings’ nor any of its Subsidiaries is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of Holdings’ or of Holdings’ Subsidiaries’ capital Stock or any security
convertible into or exchangeable for any such capital Stock.

(e) Neither Borrower nor Holdings has any Material Foreign Subsidiaries (i) as
of the Closing Date other than the UK Foreign Subsidiary and (ii) at any time
after the Closing Date (y) other than the UK Foreign Subsidiary and (z) other
than any other Material Foreign Subsidiary of which Borrower has notified Agent
of in accordance with Section 5.16.

4.8. Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
any Loan Party or its Subsidiaries, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
Loan Party’s equityholders or any approval or consent of any Person under any
material contractual obligation of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect.

(c) The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

(d) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(e) The Agent’s Liens are validly created, perfected (other than (i) such Liens
that are released in accordance with the terms and conditions of the Loan
Documents, (ii) in respect of motor vehicles, and (iii) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by
Section 6.11, and subject only to the filing of financing statements and the
recordation of the Mortgages), and first priority Liens, subject only to
Permitted Liens.

 

-26-



--------------------------------------------------------------------------------

4.9. Litigation.

(a) Other than those matters that could not reasonably be expected to result in
a Material Adverse Change, there are no actions, suits or proceedings pending
or, to the best knowledge of either Holdings or Borrower, threatened against a
Loan Party or any of its Subsidiaries.

(b) Schedule 4.9 sets forth a complete and accurate description, with respect to
each of the actions, suits, or proceedings with asserted liabilities in excess
of, or that could reasonably be expected to result in liabilities in excess of,
$100,000 that, as of the Closing Date, is pending or, to the best knowledge of
Borrower, threatened against a Loan Party or any of its Subsidiaries, of (i) the
parties to such actions, suits, or proceedings, (ii) the nature of the dispute
that is the subject of such actions, suits, or proceedings, (iii) the amount of
the liability of Loan Parties and their Subsidiaries claimed (if specified) in
connection with such actions, suits, or proceedings, (iv) the status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and
(v) whether any liability of the Loan Parties’ and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance or
any Loan Party or any of its Subsidiaries notified its insurance carrier of such
claim.

4.10. No Material Adverse Change. All financial statements relating to the Loan
Parties and their Subsidiaries that have been delivered by a Loan Party to Agent
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, the Loan
Parties’ and their Subsidiaries’ financial condition as of the date thereof and
results of operations for the period then ended. There has not been a Material
Adverse Change since December 31, 2007.

4.11. Fraudulent Transfer.

(a) Each of Holdings, Borrower and Savvis Federal is Solvent. Holdings, Borrower
and each of their respective Domestic Subsidiaries, taken as a whole, are
Solvent.

(b) No transfer of property is being made by any Loan Party or any of its
Subsidiaries and no obligation is being incurred by any Loan Party or any of its
Subsidiaries in connection with the transactions contemplated by this Agreement
or the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of such Loan Party or any of its Subsidiaries.

4.12. Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.13. Environmental Condition. Except as set forth on Schedule 4.13, (a) to
Borrower’s knowledge, no Loan Party’s or its Subsidiaries’ properties or assets
has ever been used by a Loan Party, its Subsidiaries, or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such disposal, production,

 

-27-



--------------------------------------------------------------------------------

storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, no Loan Party’s or its Subsidiaries’ properties or assets has ever
been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries has received a summons, citation, notice or directive from the
United States Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by any Loan Party or any
of its Subsidiaries resulting or releasing or disposing of Hazardous Materials
into the environment.

4.14. Intellectual Property/Proprietary Rights.

(a) Each of Holdings, Borrower and their respective Subsidiaries owns, or is
licensed, or otherwise possesses legally enforceable rights, to use, sell or
license, as applicable, all Proprietary Rights used or held for use in the
business of each such Person. Schedule 4.14(a) (as updated from time to time by
Borrower by a written notice to Agent referring to such Schedule and updating
the same) contains a complete and correct list of all of Holdings’, Borrower’s
and each of their respective Subsidiaries’ patents and patent applications;
trademark and service mark registrations and applications for registration
thereof; domain names; copyright registrations and applications for registration
thereof; and material computer software owned or used by such Persons (excluding
Commercial Software). Holdings, Borrower and each of their respective
Subsidiaries has licenses for all Commercial Software used in their respective
businesses and other than as set forth on Schedule 4.14(a), no such Person has
any obligation to pay fees, royalties and other amounts at any time pursuant to
any such license.

(b) None of Holdings, Borrower or any of their respective Subsidiaries is in
violation, in any material respect, of any license, sublicense or other
agreement pursuant to which Holdings, Borrower or any of their respective
Subsidiaries is authorized to use, sell, distribute or license any Proprietary
Right and such license, sublicense and agreements will continue to be legal,
valid, binding enforceable and in full force and effect following the Closing
Date.

(c) Except for Commercial Software and Embedded Products for which Holdings,
Borrower and their respective Subsidiaries have valid non-exclusive licenses,
Holdings, Borrower and their respective Subsidiaries are the sole and exclusive
owners of the Proprietary Rights (free and clear of any Liens, other than
Permitted Liens.

(d) To the knowledge of Holdings, Borrower and their respective Subsidiaries,
(i) none of the Proprietary Rights infringes on any intellectual property rights
of any third Persons, (ii) no Person is infringing any of the Proprietary Rights
of Holdings, Borrower and their respective Subsidiaries and (iii) no Person has
made a claim of ownership over any Proprietary Right adverse to the ownership
interest of Holdings, Borrower or any of their respective Subsidiaries.
Holdings, Borrower and their respective Subsidiaries have not received a written
demand, claim, notice or inquiry from any Person in respect of the Proprietary
Rights which challenges or threatens to challenge the validity of the right of
Holdings, Borrower or their respective Subsidiaries to use any such Proprietary
Rights that has not been resolved.

 

-28-



--------------------------------------------------------------------------------

(e) All software products sold or licensed by Holdings, Borrower and their
respective Subsidiaries to customers or used in providing services to customers
(i) were authored by regular employees of Holdings, Borrower and their
respective Subsidiaries within the scope of their employment and Holdings,
Borrower and their respective Subsidiaries thus was the original author pursuant
to the work made for hire doctrine, (ii) are software products that Holdings,
Borrower and their respective Subsidiaries license from providers thereof with
appropriate rights to resell or sublicense to third parties or use in providing
services to customers, as applicable, or (iii) were authored by third party
contractors who have agreed in writing to assign all of their rights in such
software products to Holdings, Borrower and their respective Subsidiaries.
Holdings and Borrower each represent and warrant that Holdings, Borrower and/or
each of their respective Subsidiaries have taken all reasonable steps and
implemented measures to safeguard the secrecy and confidentiality of any trade
secrets within the Proprietary Rights.

(f) None of Holdings, Borrower or any of their respective Subsidiaries has by
any of its acts or omissions, or by acts or omissions of its Affiliates,
directors, officers, employees, agents, or representatives caused any of its
Company Software, to be transferred, diminished, or adversely affected to any
material extent.

(g) The Proprietary Rights of Holdings, Borrower and their respective
Subsidiaries that are sold or licensed to customers of such Persons are and have
at all times been in compliance with all laws applicable thereto.

(h) Substantially all of the Proprietary Rights of Holdings, Borrower and their
respective Subsidiaries are owned by Borrower.

(i) To the extent that any of the Proprietary Rights of Holdings, Borrower or
any of their respective Subsidiaries are material to the operation of one of
their respective Affiliates, Holdings, Borrower and/or each of their respective
Subsidiaries has authorized such Affiliate to use such Proprietary Rights.
Borrower hereby agrees on behalf of itself, Holdings and each of their
respective Subsidiaries that in the event of any foreclosure by Agent pursuant
to this Agreement or any other Loan Document, or in the event of any Insolvency
Proceeding involving any such Person, such Person shall not withdraw the
authorization of any Affiliate to use such Proprietary Rights or require that
such Affiliate may use such Proprietary Rights only on terms and conditions less
favorable to such Affiliate than those in existence on the date of foreclosure
or Insolvency Proceeding.

4.15. Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and all of such material
leases are valid and subsisting and no material default by the applicable Loan
Party or its Subsidiaries exists under any of them.

4.16. Deposit Accounts and Securities Accounts. Set forth on Schedule 4.16 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of the Loan Parties’ and their Subsidiaries’ Deposit
Accounts and Securities

 

-29-



--------------------------------------------------------------------------------

Accounts, including, with respect to each bank or securities intermediary
(a) the name and address of such Person, and (b) the account numbers of the
Deposit Accounts or Securities Accounts maintained with such Person.

4.17. Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. On the Closing Date, the Closing Date Projections
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent Borrower’s good faith estimate of
the Loan Parties’ and their Subsidiaries future performance for the periods
covered thereby.

4.18. Indebtedness. Set forth on Schedule 4.18 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries (other than
inter-company Indebtedness) outstanding immediately prior to the Closing Date
that is to remain outstanding after the Closing Date and such Schedule
accurately sets forth the aggregate principal amount of such Indebtedness as of
the Closing Date. As of September 30, 2008, (i) the aggregate net inter-company
payable owing by the Foreign Subsidiaries of Holdings to Holdings and its
Domestic Subsidiaries is $77,250,352 and (ii) none of the inter-company loans
described in Section 6.1(j) or 6.1(k) are evidenced by promissory notes.

4.19. Payment of Taxes. Except as otherwise permitted under Section 5.7, all tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.
Borrower knows of no proposed tax assessment (other than an assessment in the
ordinary course) against a Loan Party or any of its Subsidiaries that is not
being actively contested by such Loan Party or such Subsidiary diligently, in
good faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor. No Loan Party nor any of its
Subsidiaries has ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6662(d)(2)(C)(iii) of
the IRC or within the meaning of Section 6111(c) or Section 6111(d) of the IRC
as in effect immediately prior to the enactment of the American Jobs Creation
Act of 2004, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as would not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Change.

 

-30-



--------------------------------------------------------------------------------

4.20. Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Change, or (b) is subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Change.

4.21. Patriot Act. To the extent applicable, each Loan Party and each of its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the Untied States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of the proceeds of the loans made
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

4.22. Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

4.23. Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.24. OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has a more than 10% of its assets located in Sanctioned
Entities, or (c) derives more than 10% of its revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Advance will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

-31-



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS.

Each of Holdings and Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations, the Loan Parties
shall and shall cause each of their Subsidiaries to comply with each of the
following:

5.1. Accounting System. Maintain a system of accounting that enables Holdings,
Borrower and their respective Subsidiaries to produce financial statements in
accordance with GAAP and maintain records pertaining to the Collateral that
contain information as from time to time reasonably may be requested by Agent.
Holdings and Borrower shall also (a) keep a reporting system that shows all
additions, sales, claims, returns, and allowances with respect to Holdings and
Borrower and their respective Subsidiaries’ sales, and (b) maintain its billing
systems/practices in existence prior to the Closing Date, except (i) as could
not reasonably be expected, individually or in the aggregate, to be materially
adverse to the valuation of the Companies (taken as a whole) and (ii) as is
necessary to implement the SAP Project.

5.2. Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, Holdings and Borrower agree at the
Agent’s request to use commercially reasonable efforts in cooperation with Agent
to facilitate and implement a system of electronic collateral reporting in order
to provide electronic reporting of each of the items set forth above.

5.3. Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender, each of the financial statements, reports, or other items set
forth on Schedule 5.3 at the times specified therein. In addition, Holdings and
Borrower agree that no Subsidiary of Holdings or Borrower will have a fiscal
year different from that of Holdings or Borrower.

5.4. Customer Contracts. Conduct their business such that (a) substantially all,
both in terms of number and amount of revenues derived therefrom, of the
customers of Holdings’ consolidated operations shall be customers of, and shall
be subject to customer contracts with, (i) Borrower (as opposed to being
customers of, or being subject to customer contracts with, Holdings or any of
Holdings’ other Subsidiaries) or (ii) in the case of customers that are
governmental agencies, either Borrower or SAVVIS Federal, (b) the customer
contracts referred to in clause (a) above shall be billed and collected solely
in the United States and solely by (and the Accounts generated thereunder shall
be owned solely by) and payable solely to Borrower or SAVVIS Federal, and
(c) the Foreign Subsidiaries shall not have any direct customers or be party to
any customer contracts except in the ordinary course of business consistent with
past practice.

5.5. Inspection. Permit Agent, each Lender, and each of their duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and records
to make physical verifications and other appraisals of the Collateral (including
the Recurring Revenue Agreements), and business valuations, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees at such reasonable times and intervals as Agent or any
such Lender may designate during reasonable business hours and, so long as no
Default or Event of Default exists, with reasonable prior written notice to
Borrower.

 

-32-



--------------------------------------------------------------------------------

5.6. Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted (and except where the failure to do so could not be
expected to result in a Material Adverse Change), and comply at all times with
the material provisions of all material leases to which it is a party as lessee,
so as to prevent any loss or forfeiture thereof or thereunder.

5.7. Taxes. Cause all assessments and taxes imposed, levied, or assessed against
Holdings, Borrower, their respective Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest and so long as, in the case of an assessment or
tax that has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such assessment or tax, other than immaterial assessment
and taxes that do not exceed, in the aggregate (together with the immaterial tax
payments and withholding taxes described in the immediately following sentence,
which are not timely paid or deposited) $250,000. Holdings and Borrower will and
will cause their respective Subsidiaries to make timely payment or deposit of
all tax payments and withholding taxes, other than immaterial tax payments and
withholding taxes that do not exceed, in the aggregate (together with
assessments and taxes described in the immediately preceding sentence which are
not timely paid in full) $250,000 required of it and them by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Agent with
proof satisfactory to Agent indicating that Holdings, Borrower and their
respective Subsidiaries have made such payments or deposits.

5.8. Insurance.

(a) At Borrower’s expense, maintain insurance respecting each of the Loan
Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses;
provided that in any event, such insurance shall insure against all risks and
liabilities of the type insured against as of the Closing Date and shall have
insured amounts no less than, and deductibles no higher than, those amounts
provided for as of the Closing Date unless Borrower shall have received the
prior written consent of Agent. Holdings and Borrower also shall maintain (with
respect to each of the Loan Parties and their Subsidiaries) business
interruption, public liability, and product liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation as
ordinarily are insured against by other Persons engaged in the same or similar
businesses; provided that in any event, such insurance shall insure against all
risks and liabilities of the type insured against as of the Closing Date and
shall have insured amounts no less than, and deductibles no higher than, those
amounts provided for as of the Closing Date unless Borrower shall have received
the prior written consent of Agent. All such policies of insurance shall be with
insurance companies with an A.M. Best rating of “A” (other than earthquake
insurance which may be rated “A-”). Borrower shall deliver copies of all such
policies to Agent with an endorsement naming Agent as loss payee (under a
satisfactory lender’s loss payable endorsement) or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 10 days’ prior written notice to
Agent in the event of cancellation of the policy for nonpayment of premium and
not less than 30 days prior written notice to Agent in the event of cancellation
of the policy for any other reason whatsoever.

 

-33-



--------------------------------------------------------------------------------

(b) Borrower shall give Agent prompt notice of any loss exceeding $500,000
covered by such insurance. So long as no Event of Default has occurred and is
continuing, Borrower shall have the exclusive right to adjust any losses payable
under any such insurance policies. With respect to any monies received as
payment for any loss under any insurance policy mentioned above (other than
liability insurance) or as payment of any award or compensation for condemnation
or taking by eminent domain so long as (A) no Default or Event of Default shall
have occurred and is continuing, (B) Borrower shall have given Agent prior
written notice of Holdings’, Borrower’s or their respective Subsidiaries’
intention to apply such monies to the costs of repairs, replacement, or
restoration of the property which is the subject of the loss, destruction, or
taking by condemnation, (C) the monies are held in a cash collateral account in
which Agent has a perfected first priority security interest, and (D) Holdings,
Borrower or their respective Subsidiary completes such repairs, replacements, or
restoration within 180 days after the initial receipt of such monies, Borrower
shall have the option to apply such monies to the costs of repairs, replacement,
or restoration of the property which is the subject of the loss, destruction, or
taking by condemnation unless and to the extent that such applicable period
shall have expired without such repairs, replacements, or restoration being
made, in which case, any amounts remaining in the cash collateral account shall
be paid to Agent and applied as set forth in the last sentence of this
Section 5.8(b) regardless of whether an Event of Default has occurred and is
continuing; provided, however, so long as no Event of Default has occurred and
is continuing, any monies received by Borrower in connection with business
interruption insurance may be retained by Borrower. Following the occurrence and
during the continuation of an Event of Default any monies received as payment
for any loss under any insurance policy mentioned above (other than liability
insurance) or as payment of any award compensation for condemnation or taking by
eminent domain, shall be paid over to Agent to be applied at the option of the
Required Lenders either to the prepayment of the Obligations or shall be
disbursed to Borrower under staged payment terms reasonably satisfactory to the
Required Lenders for application to the cost of repairs, replacements, or
restorations.

5.9. Location of Inventory, Equipment and Account Records. Keep Holdings’,
Borrower’s and their respective Domestic Subsidiaries (a) Inventory and
Equipment (other than vehicles and Equipment out for repair) only at the
locations identified on Schedule 4.4 for such purpose, or at customer locations
in the ordinary course of business consistent with past practice and
(b) original Records pertaining to Accounts of Holdings, Borrower and their
respective Domestic Subsidiaries only at the locations identified on Schedule
4.4 for such purpose; provided, however, that (i) Borrower may amend Schedule
4.4 to add new locations within the continental United States so long as such
amendment occurs by written notice to Agent not less than 30 days prior to the
date on which such Inventory, Equipment or Records are moved or relocated to
such new location and so long as, in the case of Holdings, Borrower or one of
their respective Domestic Subsidiaries, at the time of such written
notification, Borrower provides Agent a Collateral Access Agreement with respect
thereto and (ii) Borrower may keep Inventory and Equipment owned by Borrower
outside of the continental United States so long as the aggregate book value of
all such Inventory and Equipment at any times does not exceed $500,000.

 

-34-



--------------------------------------------------------------------------------

5.10. Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

5.11. Leases. Pay when due all rents and other amounts payable under any
material leases to which Holdings, Borrower or any of their respective
Subsidiaries is a party or by which Holdings’, Borrower’s or any such
Subsidiaries’ properties and assets are bound, unless such payments are the
subject of a Permitted Protest or unless such nonpayment could not reasonably be
expected to result in a Material Adverse Change.

5.12. Existence. At all times preserve and keep in full force and effect
Holdings’, Borrower’s and their respective Subsidiaries valid existence and good
standing and any rights and franchises material to their businesses; provided;
however, that nothing in this Section 5.12 shall prevent (a) any consolidation,
merger or other transaction permitted by Section 6.3 or (b) dissolution of
(i) any Foreign Subsidiary (other than a Material Foreign Subsidiary or other
than a group of Foreign Subsidiaries that when aggregated would constitute a
Material Foreign Subsidiary) in the ordinary course of business or (ii) any
Domestic Subsidiary of Holdings existing as of the date hereof other than
Borrower or SAVVIS Federal, in each case, so long as such dissolution does not
change the overall nature of the business conducted by Holdings and its
Subsidiaries, taken as a whole, and so long is such dissolution is not
disadvantageous in any material respect to the Lenders and is, in the opinion of
Borrower, in the best interests of Holdings and its Subsidiaries taken as a
whole.

5.13. Environmental. (a) Keep any property either owned or operated by Holdings,
Borrower or their respective Subsidiaries free of any Environmental Liens or
post bonds or other financial assurances sufficient to satisfy the obligations
or liability evidenced by such Environmental Liens, (b) comply, in all material
respects, with Environmental Laws and provide to Agent documentation of such
compliance which Agent reasonably requests, (c) promptly notify Agent of any
release of a Hazardous Material in any reportable quantity from or onto property
owned or operated by Holdings, Borrower or their respective Subsidiaries and
take any Remedial Actions required to abate said release or otherwise to come
into compliance with applicable Environmental Law, and (d) promptly, but in any
event within 5 days of its receipt thereof, provide Agent with written notice of
any of the following: (i) notice that an Environmental Lien has been filed
against any of the real or personal property of Holdings, Borrower or their
respective Subsidiaries, (ii) commencement of any Environmental Action or notice
that an Environmental Action will be filed against Holdings, Borrower or their
respective Subsidiaries, and (iii) notice of a violation, citation, or other
administrative order which could reasonably be expected to result in a Material
Adverse Change.

5.14. Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

 

-35-



--------------------------------------------------------------------------------

5.15. Control Agreements. Take all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to (subject to the proviso contained in Section 6.12) all
Securities Accounts, Deposit Accounts, electronic chattel paper, investment
property, and letter-of-credit rights of Holdings, Borrower and each of their
respective Domestic Subsidiaries.

5.16. Formation of Subsidiaries/Material Foreign Subsidiaries. Without limiting
the provisions of Section 6.3, (a) at the time that Holdings, Borrower or any of
their respective Subsidiaries forms any direct or indirect Domestic Subsidiary
or acquires any direct or indirect Domestic Subsidiary after the Closing Date,
or (b) if any of Holdings’ or Borrower’s respective Foreign Subsidiaries that
are incorporated under the laws of a particular country at any time individually
or collectively with all other Foreign Subsidiaries incorporated under the laws
of such country contributes more than 5% of either of the consolidated revenues
during any four fiscal quarter period, or of consolidated assets as of the end
of any fiscal quarter, of Holdings, Borrower and their respective Subsidiaries
(each a “Material Foreign Subsidiary”), Borrower shall promptly notify Agent
thereof and Borrower shall, with respect to each of the foregoing clauses
(a) and (b),

(i) cause such new Domestic Subsidiary or Material Foreign Subsidiary, as
applicable, to provide to Agent a joinder to the Guaranty and the Security
Agreement, or other guaranty and/or security agreement required by Agent,
together with such other security documents (including Mortgages with respect to
any Real Property of such new Subsidiary), as well as appropriate financing
statements (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Domestic Subsidiary or such
Material Foreign Subsidiary, as applicable),

(ii) provide to Agent a pledge agreement and appropriate certificates and powers
or financing statements, hypothecating all of the direct or beneficial ownership
interest in such new Domestic Subsidiary or such Material Foreign Subsidiary, as
applicable, in form and substance satisfactory to Agent, and

(iii) provide to Agent all other documentation, including one or more opinions
of counsel satisfactory to Agent, which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance or other documentation with
respect to all property subject to a Mortgage and including an Acknowledgement
of the provisions of Sections 6.1(k) and 4.14(i)).

; provided, however, that with respect to a Material Foreign Subsidiary, upon
the request of Borrower, Agent may consent (which consent shall be binding on
all Lenders and which consent shall not be unreasonably withheld by Agent and in
evaluating such consent Agent shall consider the desire for a guaranty from such
Material Foreign Subsidiary and collateral with respect to such Material Foreign
Subsidiary balanced against the reasonably expected adverse tax impact to
Holdings and its Subsidiaries as a result

 

-36-



--------------------------------------------------------------------------------

of such guaranty and collateral along with the other reasonably anticipated
out-of-pocket costs to obtain such guaranty and collateral) to (x) not requiring
such Material Foreign Subsidiary to provide the guaranty and security
contemplated by clause (i) above and (y) with respect to clause (ii) above, not
requiring a pledge of more than 65% of the outstanding Stock issued by such
Material Foreign Subsidiary.

Any document, agreement, or instrument executed or issued pursuant to this
Section 5.16 shall be a Loan Document. Without limiting the provisions of this
Section 5.16 or Section 6.3, Borrower shall amend Schedules 4.6(a), 4.6(c) and
4.7(c) to include relevant information with respect to Subsidiaries acquired,
established or created after the date hereof in accordance with Section 6.3(c)
and such amendment shall occur by written notice to Agent prior to the date that
such Subsidiary is so acquired, established or created.

5.17. Copyrights. Provide Agent with 30 days prior written notice of any
registration by Holdings or any of its Domestic Subsidiaries in the applicable
federal filing office of (a) any works protectable by copyrights (including the
initial versions thereof) or (b) any changes to copyrights that have already
been registered by such Person with the applicable federal filing office.

5.18. Treatment of Intercompany Loans re UK Foreign Subsidiary. With respect to
any and all payments by UK Foreign Subsidiary to Borrower in respect of
intercompany loans or intercompany receivables, make and record such payments as
payments in respect of intercompany loans or intercompany receivables other than
Subordinated B Debt (as defined in the UK Intercompany Subordination
Agreements), whether or not such payments are so identified.

5.19. Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that Agent may reasonably request in
form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect the Agent’s Liens in all of the assets
of Holdings and its Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any Real Property acquired by Holdings or its Subsidiaries
after the Closing Date with a fair market value in excess of $2,500,000, and in
order to fully consummate all of the transactions contemplated hereby and under
the other Loan Documents). To the maximum extent permitted by applicable law,
each of Holdings and Borrower authorizes Agent to execute any such Additional
Documents in the applicable Loan Party’s or its Subsidiary’s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Holdings and
its Subsidiaries and all of the outstanding Stock of Holdings and Borrower’s
Subsidiaries (subject to limitations contained in the Loan Documents with
respect to Subsidiaries that are Foreign Subsidiaries).

 

-37-



--------------------------------------------------------------------------------

5.20. Post-Closing Matters.

(a) Within 30 days of the Closing Date, deliver to Agent a fully-executed
Collateral Access Agreement in form and substance satisfactory to Agent with
respect to the leased location at [* * *].

(b) Within 60 days of the Closing Date, with respect to each Loan Party and its
Domestic Subsidiaries, close each Securities Account maintained by such Person
at any bank other than Wells Fargo, transfer all amounts and securities on
deposit in such accounts to Wells Fargo and enter into Control Agreements in
accordance with and to the extent required by Section 2.7(b); provided, that
Borrower may maintain one Securities Account with a bank other than Wells Fargo
for purposes of complying with Borrower’s internal investment policy, so long as
(i) amounts and/or securities are in such Securities Account only to the extent
that the investment alternatives offered by Wells Fargo do not allow Borrower to
comply with Borrower’s internal investment policy and (ii) the value of the
amounts and/or securities in such Securities Account do not at any time exceed
the lesser of (x) $10,000,000 or (y) 10% of Borrower’s total investments at such
time.

(c) Within 5 Business Days of the Closing Date, deliver to Agent, in each case
in form and substance to Agent, insurance certificates with respect to
(i) property and boiler and machinery and business interruption policies,
showing Agent as certificate holder and loss payee, with lender’s loss payable
clause in favor of Agent and (ii) liability and other third party policies,
showing Agent as certificate holder and additional insured party.

6. NEGATIVE COVENANTS.

Each of Holdings and Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations, the Loan Parties
will not and will not permit any of their Subsidiaries to do any of the
following:

6.1. Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for the following:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

(b) Indebtedness set forth on Schedule 6.1,

(c) Permitted Purchase Money Indebtedness,

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (f) of this Section 6.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) such refinancings,
renewals, or extensions do not result in an increase in the principal amount of,
or interest rate (and (x) in the case of Capital Leases, do not result in
increases of lease payments or effective interest rate in the case of Capital
Leases and (y) in the case of the Data Center Capital Leases, do not result in

 

-38-



--------------------------------------------------------------------------------

increases of the cash payments of base rent, additional rent or any other cash
payments with respect to the Data Center Capital Leases), with respect to the
Indebtedness so refinanced, renewed, or extended; provided that with respect to
the Data Center Capital Leases, the amount of the lease payments with respect to
the Data Center Capital Leases may be increased in an amount reasonably
acceptable to Agent in connection with (A) a corresponding reduction of the
effective interest rate and related lease and rent payments and (B) the
alteration of payment terms so that no lease or rent payments are due or payable
until at least 180 days after the Maturity Date, (ii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended (and in the
case of the Data Center Capital Leases, do not change the dates upon which
scheduled payments of lease payments, base rent, additional rent or interest
thereon are due thereon in a manner adverse to Agent or the Lenders other than
to extend such dates), nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to any of Holdings,
Borrower or their respective Subsidiaries, (iii) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, (iv) if the Indebtedness that is
refinanced, renewed or extended was (x) unsecured, then the refinanced, renewed
or extended Indebtedness must be unsecured or (y) secured, then the refinanced,
renewed or extended Indebtedness must not be secured by any assets which did not
secure the Indebtedness that was refinanced, renewed or extended, (v) the
Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended, and (vi) all payments made with respect to the
Indebtedness that is so refinanced shall be funded solely from the Indebtedness
that refinances such refinanced Indebtedness,

(e) UK Indebtedness (including the UK Guaranty) and Indebtedness with respect to
the UK Deed of Guarantee in the form of hedging obligations solely for interest
rate hedging of the UK Indebtedness,

(f) Indebtedness of up to $178,893,944 (calculated in accordance with GAAP) of
Borrower and Holdings under the Data Center Capital Leases and the Holdings Data
Center Capital Lease Guaranties, respectively,

(g) [Intentionally Omitted],

(h) endorsement of instruments or other payment items for deposit,

(i) Indebtedness composing Permitted Investments,

(j) Indebtedness arising as a result of inter-company loans made in the ordinary
course of business and solely to the extent that such loans are owing by
Borrower or Holdings’ other wholly-owned Domestic Subsidiaries to Holdings,
Borrower or their respective Subsidiaries; provided, however, that no such
Indebtedness described in this clause (j) shall be evidenced by promissory notes
unless Agent is notified on or prior to the execution of any such promissory
notes and the sole originally executed counterparts of such notes are promptly
pledged and delivered to Agent, for the benefit of Agent and Lenders, as
security for the Obligations,

 

-39-



--------------------------------------------------------------------------------

(k) Indebtedness arising as a result of inter-company loans or inter-company
receivables made or extended in the ordinary course of business so long as
(i) such loans or receivables, as applicable, are owing by wholly-owned Foreign
Subsidiaries of Holdings to Holdings, Borrower or their respective Subsidiaries,
(ii) the proceeds of such loans or receivables, as applicable, are used solely
to pay operating expenses (incurred in the ordinary course of business and due
within 90 days after the initial making or extension of such loans or
receivables) of such Foreign Subsidiaries or to acquire fixed assets from
Holdings or any of its Domestic Subsidiaries for use in the business of such
Foreign Subsidiaries, (iii) during periods in which an Event of Default has
occurred and is continuing or Average Availability (exclusive of cash and Cash
Equivalents of Foreign Subsidiaries of Holdings) as of any day during the
previous calendar month is less than $25,000,000, prior to making any such loan
or extending any such receivable, as applicable, to any such Foreign Subsidiary
for the purposes described in the foregoing clause (ii), all available funds (to
the extent the available funds of all Foreign Subsidiaries of Holdings exceeds
$10,000,000 in the aggregate) of all Foreign Subsidiaries of Holdings that
directly or indirectly own any Stock of such Foreign Subsidiary must be
exhausted for such purpose, (iv) the aggregate net inter-company payable owing
by the Foreign Subsidiaries of Holdings to Holdings and its Domestic
Subsidiaries shall at no time exceed $100,000,000 and (v) during periods in
which an Event of Default has occurred and is continuing or Average Availability
(exclusive of cash and Cash Equivalents of Foreign Subsidiaries of Holdings) as
of any day during the previous calendar month is less than $15,000,000, such
loans or receivables, as applicable, may not be made or extended for the
purchase of fixed assets (it being understood that this clause (v) does not
apply to any loans or receivables made or extended to pay operating expenses
referred to in clause (ii) above) unless (x) the applicable Loan Party is
subject to a binding commitment entered into prior to the beginning of such
period with a Person that is not an Affiliate of any Loan Party to acquire such
fixed assets and (y) the aggregate amount of intercompany loans and receivables
made or extended during such period for the purpose of acquiring fixed assets
shall not exceed $1,000,000; provided, however, that no such Indebtedness
described in this clause (k) shall be evidenced by promissory notes unless Agent
is notified on or prior to the execution of any such promissory notes and the
sole originally executed counterparts of such notes are promptly pledged and
delivered to Agent, for the benefit of Agent and Lenders, as security for the
Obligations,

(l) Cisco Indebtedness, including the unsecured guarantee of the Cisco
Indebtedness by Holdings pursuant to that certain Guaranty executed on
December 18, 2006 by Holdings in favor of Cisco Systems Capital Corporation, a
Nevada corporation, as in effect on December 18, 2006,

(m) Indebtedness consisting of the Convertible Notes, and

(n) unsecured Indebtedness of Borrower and its Domestic Subsidiaries so long as
(i) the aggregate principal amount for all such unsecured Indebtedness does not
exceed $50,000,000 at any one time outstanding, (ii) is subordinated to the
Obligations on terms and conditions reasonably acceptable to Agent, and (iii) is
otherwise on terms and conditions (including all economic terms and the absence
of covenants) reasonably acceptable to Agent.

 

-40-



--------------------------------------------------------------------------------

6.2. Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 6.1(d) and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness).

6.3. Restrictions on Fundamental Changes.

(a) Enter into any merger (other than (i) a Permitted Acquisition, or
(ii) mergers among wholly-owned Foreign Subsidiaries of Holdings),
consolidation, reorganization, or recapitalization (other than any non-cash
Stock split only involving Stock issued by Holdings) or reclassify its Stock,

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except as permitted by Section 5.12,

(c) Acquire, establish or create any Subsidiary except pursuant to a Permitted
Acquisition and except as otherwise consented to by Agent (which such consent of
Agent with respect to this clause (c) shall not be (x) unreasonably withheld or
(y) required with respect to the first five Subsidiaries acquired, established
or created after the Closing Date), or

(d) Suspend or cease operating a substantial portion of the business of
Borrower, or of Holdings and its Domestic Subsidiaries taken as a whole or of
Holdings and its Subsidiaries taken as a whole.

6.4. Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or transactions expressly permitted by Section 6.3, convey, sell,
lease, license, assign, transfer, or otherwise dispose of (or enter into an
agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of Holdings’ Borrower’s or their respective Subsidiaries’
assets.

6.5. Change Name. Change Holdings’, Borrower’s or any of their respective
Subsidiaries’ name, organizational identification number, state of organization
or organizational identity; provided, however, that Holdings, Borrower or any of
their respective Subsidiaries may change their names upon at least 30 days prior
written notice to Agent of such change and so long as, at the time of such
written notification, Holdings, Borrower or their respective Subsidiary provides
any financing statements necessary to perfect and continue perfected the Agent’s
Liens.

6.6. Nature of Business. Make any change in the principal nature of its business
taken as a whole.

6.7. Prepayments, Amendments and Forgiveness. Except in connection with a
refinancing permitted by Section 6.1(d),

(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Holdings, Borrower or their respective Subsidiaries, other than
the Obligations in accordance with this Agreement,

 

-41-



--------------------------------------------------------------------------------

(b) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions,

(c) directly or indirectly, amend, modify, alter, or change any of the terms or
conditions of (i) any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Section 6.1(b),
(d), (e), (f), (g) or (m), except to the extent expressly permitted by
Section 6.1(d); provided, that the Indenture governing the terms of the
Convertible Notes may be amended to cure any ambiguity, omission, defect or
inconsistency in the Indenture or the Convertible Notes, or (ii) the Governing
Documents of any Loan Party or any of its Subsidiaries if the effect thereof,
either individually or in the aggregate, could reasonably be expected to be
materially adverse to the interests of the Lenders.

(d) make any election to make cash payments (in lieu of Stock payments) of
principal on the Convertible Notes, or

(e) permit the balance of the net inter-company payables owing from Foreign
Subsidiaries of Holdings to Holdings and its Domestic Subsidiaries to be reduced
or forgiven except as a result of (i) actual payments made by Foreign
Subsidiaries of Holdings to Holdings and its Domestic Subsidiaries, (ii) actual
payments made on behalf of Holdings or its Domestic Subsidiaries by Foreign
Subsidiaries, (iii) offsets resulting from the crediting (in the ordinary course
of business consistent with past practices) of revenues earned by Holdings and
its Domestic Subsidiaries to the extent such revenues resulted from services
provided by Foreign Subsidiaries of Holdings on behalf of Holdings and its
Domestic Subsidiaries, (iv) conversions permitted pursuant to clause (g) of the
definition of Permitted Investments, or (v) currency fluctuation.

6.8. Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9. Consignments. Consign any of its or their Inventory or sell any of its or
their Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

6.10. Distributions.

(a) Make any distribution or declare or pay any dividends (in cash or other
property, other than common Stock) on, or purchase, acquire, redeem or retire
any of Holdings’ or Borrower’s Stock, of any class, whether now or hereafter
outstanding, other than (i) Subsidiaries of Holdings may make distributions to
Holdings, in an aggregate amount not to exceed $1,000,000 in any calendar year,
the proceeds of which will be used in full by Holdings, within 5 Business Days
of receipt thereof from such Subsidiaries, to repurchase Stock previously issued
by Holdings to employees of Holdings or any of its Subsidiaries (or such
employees’ heirs or decedents) in connection with the termination of the
employment of such employees; provided, that (x) no Event of Default exists at
the time of such distribution or repurchase or would occur as a result thereof,
and (y) immediately before and after giving effect to the making of such
distribution and repurchase, Borrower shall be in compliance on a pro forma
basis with the covenants set forth in Section 7 recomputed for the most recently
ended fiscal quarter for which information is available (provided

 

-42-



--------------------------------------------------------------------------------

that such condition required by this clause (y) shall not be applicable if
immediately before and after giving effect to the making of such distribution
and repurchase (A) Average Availability for each month during the previous 3
month period is greater than $25,000,000 and (B) Excess Availability plus
Qualified Cash is greater than $25,000,000 as of the last day of each of the
previous 3 months), (ii) Subsidiaries of Holdings may make distributions to
Holdings, the proceeds of which will be used in fully by Holdings, within 5
Business Days of receipt thereof from such Subsidiaries, to make payments in
respect of fractional shares of common Stock of Holdings in connection with any
reverse stock split of Holdings’ common Stock in an aggregate amount not to
exceed $250,000 in any calendar year, (iii) Subsidiaries of Holdings may make
distributions to Holdings, the proceeds of which will be used in full by
Holdings, within 5 Business Days of receipt thereof from such Subsidiaries, to
make payments in respect of fractional shares of common Stock of Holdings in
connection with the conversion of Holdings’ Series A Convertible Preferred Stock
or the exercise of warrants to purchase Shares of Holdings’ common Stock in an
aggregate amount not to exceed $250,000 in any calendar year, (iv) Subsidiaries
of Holdings may make distributions to Holdings, the proceeds of which promptly
will be used in full by Holdings to pay operating expenses of Holdings incurred
in the ordinary course of business and consistent with the permitted business
activities of Holdings described in Section 6.15 and, with respect to proceeds
of distributions by Domestic Subsidiaries of Holdings to Holdings, solely to the
extent that such expenses are incurred on behalf of any Foreign Subsidiary of
Holdings, (v) Subsidiaries of Holdings may make distributions to Holdings, the
proceeds of which will immediately be used by Holdings to make (A) regularly
scheduled interest payments on the Convertible Notes and (B) cash payments
solely with respect to fractional shares converted pursuant to the terms of the
Convertible Notes; provided, that in each case (x) no Event of Default exists at
the time of such distribution or would occur as a result thereof, and
(y) immediately before and after giving effect to the making of such
distribution, Borrower shall be in compliance on a pro forma basis with the
covenants set forth in Section 7 recomputed for the most recently ended fiscal
quarter for which information is available (provided that such condition
required by this clause (y) shall not be applicable if immediately before and
after giving effect to the making of such distribution and repurchase
(A) Average Availability for each month during the previous 3 month period is
greater than $25,000,000 and (B) Excess Availability plus Qualified Cash is
greater than $25,000,000 as of the last day of each of the previous 3 months),
(vi) wholly-owned Domestic Subsidiaries of Borrower may make distributions to
Borrower and other wholly-owned Foreign Subsidiaries of Holdings may make
distributions to Holdings and other wholly-owned Subsidiaries of Holdings; in
each case, with respect to clause (i), (ii), (iii), (iv), (v), (vi) and
(vii) above provided further that such distributions, repurchases and payments
are permitted pursuant to the terms of the Convertible Notes.

(b) Cause, permit, or suffer, directly or indirectly, and “change of control”
(or other similar event) as defined in, or under, any of (i) the Convertible
Notes, or any agreement, document or instrument entered in connection therewith,
(ii) any other Indebtedness of Holdings, Borrower or any of their respective
Subsidiaries involving an aggregate amount of $2,500,000 or more or (iii) any of
the terms pertaining to any of the Stock of Holdings, in each case to the extent
that such “change of control” (or other similar event) would require, or would
entitle the holder of such Indebtedness or Stock to require, Holdings, Borrower
or any of their respective Subsidiaries to (x) make any payments of any kind
with respect to such Indebtedness or Stock or (y) make any distribution,
declaration, payment, purchase, acquisition, redemption or retirement prohibited
by Section 6.10(a).

 

-43-



--------------------------------------------------------------------------------

6.11. Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.12. Investments. Except for Investments by Foreign Subsidiaries of Holdings in
Foreign Cash Equivalents and except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that (other than amounts deposited into Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for Holdings’ or its Subsidiaries’ employees) Holdings, Borrower
and their respective Domestic Subsidiaries shall not have Permitted Investments
in Deposit Accounts or Securities Accounts in an aggregate amount in excess of
$100,000 at any one time unless, with respect to Holdings, Borrower or their
respective Domestic Subsidiaries, Holdings, Borrower or such Domestic
Subsidiaries, as applicable, and the applicable securities intermediary or bank
have entered into Control Agreements governing such Permitted Investments in
order to perfect (and further establish) the Agent’s Liens in such Permitted
Investments. Subject to the foregoing proviso, neither Holdings nor Borrower
shall and shall not permit any of their respective Domestic Subsidiaries to
establish or maintain any Deposit Account or Securities Account unless Agent
shall have received a Control Agreement in respect of such Deposit Account or
Securities Account.

6.13. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Borrower except for transactions
that (a) are in the ordinary course of Borrower’s business, (b) are upon fair
and reasonable terms, (c) if they involve one or more payments by Holdings,
Borrower or any of their respective Subsidiaries in excess of $500,000 (other
than with respect to matters expressly permitted by Sections 6.1(j) or 6.1(k)),
are fully disclosed to Agent, and (d) are no less favorable to Holdings,
Borrower or such Subsidiary, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate, in each case other than (i) loans to
employees in the ordinary course of business consistent with past practice for
travel and entertainment expenses, relocation costs and similar purposes,
(ii) cashless exercises of Stock options issued by Holdings in the ordinary
course of business and (iii) transactions among Holdings, Borrower and its
Domestic Wholly-Owned Subsidiaries in the ordinary course of business, on fair
and reasonable terms and not otherwise prohibited by this Agreement. Without
limiting the foregoing, none of Holdings, nor any Domestic Subsidiary of
Holdings shall enter into any transaction with a Foreign Subsidiary of Holdings,
make an Investment in a Foreign Subsidiary of Holdings or otherwise transfer any
property to a Subsidiary of Holdings, except as permitted by Section 6.1(k) and
clauses (f), (g) and (j) of the definition of Permitted Investments.

6.14. Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes.

 

-44-



--------------------------------------------------------------------------------

6.15. Holdings as Holding Company. Permit Holdings to incur any liabilities
(other than liabilities arising under the Loan Documents, the UK Guarantee, the
Holdings Data Center Capital Lease Guaranties, the Convertible Notes, the
unsecured guaranty of the Cisco Indebtedness by Holdings pursuant to that
certain Guaranty executed on December 18, 2006 by Holdings in favor or Cisco
Systems Capital Corporation, a Nevada corporation, as in effect on December 18,
2006, the Slough Estates Operating Lease Guaranty and the indemnification
obligations under the CDN Purchase Agreement), own or acquire any assets (other
than the Stock of Borrower and the other Subsidiaries of Holdings listed on
Schedule 4.7(c) as being directly owned by Holdings and the patent applications
and trademark listed on Schedule 4.14(a) and identified as being owned by
Holdings) or engage itself in any operations or business, except in connection
with its ownership of Borrower and its rights and obligations under the Data
Center Capital Leases and the Convertible Notes.

6.16. Inventory and Equipment with Bailees. Except as set forth on Schedule
6.16, store the Inventory or Equipment of Holdings, Borrower or any of their
respective Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party; provided, however, that Borrower may amend
Schedule 6.16 to add new bailees, warehousemen or similar parties so long as
such amendment occurs by written notice to Agent not less than 30 days prior to
the date on which such Inventory or Equipment are delivered to such bailee,
warehouseman or similar party and so long as, in the case of Holdings, Borrower
or their Domestic Subsidiaries at the time of such written notification,
Borrower provides Agent a Collateral Access Agreement with respect thereto.

7. FINANCIAL COVENANTS.

Each of Holdings and Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations, Holdings will
comply with each of the following financial covenants:

(a) Minimum Annualized EBITDA. Achieve Annualized EBITDA, measured on a
quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$140,800,000    For the 12 month period
ending December 31, 2008 $125,600,000   

For the 12 month period

ending March 31, 2009

$122,667,000   

For the 12 month period

ending June 30, 2009

$121,840,000   

For the 12 month period

ending September 30, 2009

 

-45-



--------------------------------------------------------------------------------

$119,040,000   

For the 12 month period

ending December 31, 2009

$123,600,000   

For the 12 month period

ending March 31, 2010

$128,240,000   

For the 12 month period

ending June 30, 2010

$133,520,000   

For the 12 month period

ending September 30, 2010

$137,680,000   

For the 12 month period

ending December 31, 2010

$143,600,000   

For the 12 month period

ending March 31, 2011

$149,680,000   

For the 12 month period

ending June 30, 2011

$156,080,000   

For the 12 month period

ending September 30, 2011

$162,640,000   

For the 12 month period

ending December 31, 2011

and each quarter thereafter

Concurrently with the closing of each Permitted Acquisition, each Annualized
EBITDA level set forth above shall be increased by 80% of pro forma adjustment
to Annualized EBITDA as set forth in the definition thereof for any applicable
Reference Period.

(b) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured on
a quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Ratio

  

Applicable Period

1.00:1.0   

For the 12 month period

ending December 31, 2008

and each quarter thereafter

 

-46-



--------------------------------------------------------------------------------

(c) Leverage Ratio. Have a Leverage Ratio measured on a quarter-end basis, of
not greater than the applicable ratio set forth in the following table for the
applicable period set forth opposite thereto:

 

Applicable Ratio

  

Applicable Period

1.96:1.0   

For the 12 month period

ending December 31, 2008

2.17:1.0   

For the 12 month period

ending March 31, 2009

2.23:1.0   

For the 12 month period

ending June 30, 2009

2.23:1.0   

For the 12 month period

ending September 30, 2009

2.25:1.0   

For the 12 month period

ending December 31, 2009

2.14:1.0   

For the 12 month period

ending March 31, 2010

2.08:1.0   

For the 12 month period

ending June 30, 2010

1.97:1.0   

For the 12 month period

ending September 30, 2010

1.88:1.0   

For the 12 month period

ending December 31, 2010

1.78:1.0   

For the 12 month period

ending March 31, 2011

1.71:1.0   

For the 12 month period

ending June 30, 2011

1.61:1.0   

For the 12 month period

ending September 30, 2011

1.52:1.0   

For the 12 month period

ending December 31, 2011

and each quarter thereafter

(d) Capital Expenditures. Make Capital Expenditures in any fiscal year in an
amount less than or equal to, but not greater than,

 

-47-



--------------------------------------------------------------------------------

Fiscal Year 2008

  Fiscal Year 2009   Fiscal Year 2010   Fiscal Year 2011 $190,785,000   $
101,775,000   $ 121,210,000   $ 127,995,000

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

8.2. If Holdings, Borrower or any of their respective Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 2.7, 5.2, 5.3, 5.4, 5.5, 5.8, 5.12, 5.14, 5.16, 5.20, Section 6
and Section 7 of this Agreement; provided, that no more than two (2) times
during any Fiscal Year, Borrower may fail to deliver in a timely manner a
delivery required under Section 5.2 or 5.3 if such delivery shall occur no later
than two (2) Business Days following the applicable due date thereof;

(b) fails to perform or observe any covenant or other agreement contained in
Sections 5.6, 5.7, 5.9, 5.10, 5.11 and 5.15 and 5.18 of this Agreement and such
failure continues for a period of 10 days after the earlier of (i) the date on
which such failure shall first become known to any officer of Holdings, Borrower
or any of their respective Subsidiaries, or (ii) the date on which written
notice thereof is given to Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 20 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Holdings,
Borrower or any of their respective Subsidiaries or (ii) the date on which
written notice thereof is given to Borrower by Agent;

8.3. If any material portion of a Loan Party or any of its Subsidiaries’ assets
is attached, seized, subjected to a writ or distress warrant, or is levied upon,
or comes into the possession of any third Person and the same is not discharged
before the earlier of 45 days after the date it first arises or 5 days prior to
the date on which such property or asset is subject to forfeiture such Loan
Party or the applicable Subsidiary;

 

-48-



--------------------------------------------------------------------------------

8.4. If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

8.5. If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;

8.6. If a Loan Party or any of its Subsidiaries taken as a whole is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

8.7. If one or more judgments, orders, or awards involving an aggregate amount
of $2,500,000, or more (except to the extent fully covered by insurance pursuant
to which the insurer has accepted liability therefor in writing) shall be
entered or filed against a Loan Party or any of its Subsidiaries or with respect
to any of their respective assets, and the same is not released, discharged,
bonded against, or stayed pending appeal before the earlier of 30 days after the
date it first arises or 5 days prior to the date on which such asset is subject
to being forfeited by such Loan Party or Subsidiary;

8.8. If there is a default in one or more agreements to which Holdings, Borrower
or any of their respective Subsidiaries is a party with one or more third
Persons relative to Holdings’, Borrower’s or any of their respective
Subsidiaries’ Indebtedness involving an aggregate amount of $2,500,000 or more,
and such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person(s), irrespective of whether
exercised, to accelerate the maturity of Holdings’, Borrower’s or the applicable
Subsidiary’s obligations thereunder;

8.9. If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered to Agent or any Lender in connection with this
Agreement or any other Loan Document proves to be untrue in any material respect
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

8.10. If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor, or any such Guarantor
becomes the subject of an Insolvency Proceeding;

8.11. If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on the Collateral covered thereby, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement;

 

-49-



--------------------------------------------------------------------------------

8.12. Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Holdings, Borrower or any of their respective Subsidiaries, or a
proceeding shall be commenced by Holdings, Borrower or any of their respective
Subsidiaries, or by any Governmental Authority having jurisdiction over
Holdings, Borrower or any of their respective Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or Holdings, Borrower or any of
their respective Subsidiaries shall deny that Holdings, Borrower or any of their
respective Subsidiaries has any liability or obligation purported to be created
under any Loan Document;

8.13. If the common stock of Holdings or any Stock into which the Convertible
Notes are convertible is no longer listed for trading on a U.S. national
securities exchange;

8.14. Any provision of the Cisco Loan Agreement or any document, instrument or
agreement entered into in connection therewith is amended, restated,
supplemented or otherwise modified whether in the form of an amendment, waiver,
consent or otherwise; or

8.15. If a Material Adverse Change occurs;

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence, and during the continuation, of
an Event of Default, the Required Lenders (at their election but without notice
of their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by Holdings and Borrower:

(a) Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable, whereupon the same shall become and be immediately due and payable,
without presentment, demand, protest, or further notice or other requirements of
any kind, all of which are hereby expressly waived by Borrower;

(b) Declare the Revolver Commitments terminated, whereupon the Revolver
Commitments shall immediately be terminated together with any obligation of any
Lender hereunder to make Advances and the obligation of the Issuing Lender to
issue Letters of Credit;

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations; and

(d) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document.

 

-50-



--------------------------------------------------------------------------------

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Holdings, Borrower or any other Person or
any act by the Lender Group, the Commitments shall automatically terminate and
the Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Holdings and Borrower.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc. Each of Holdings and Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which Holdings or Borrower may in any way be liable.

10.2. The Lender Group’s Liability for Collateral. Holdings and Borrower hereby
agree that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

10.3. Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder

 

-51-



--------------------------------------------------------------------------------

(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties of Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON. The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys or agents. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto.

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Holdings,
Borrower, Agent or any Lender to the other relating to this Agreement or any
other Loan Document shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, electronic mail
(at such email addresses as Holdings, Borrower, Agent or such Lender, as
applicable, may designate to each other in accordance herewith), or
telefacsimile to Holdings, Borrower, Agent or such Lender, as the case may be,
at its address set forth below:

 

If to Holdings or Borrower:   

SAVVIS COMMUNICATIONS CORPORATION

1 SAVVIS Parkway

Town & Country, Missouri 63017

Attn:       Chief Financial Officer and

      General Counsel

Fax No.:  (314) 628-7230 and (888) 522-6510

   with copies to:   

HOGAN & HARTSON L.L.P.

875 Third Avenue

26th Floor

New York, New York 10022

Attn:       Christine Pallares, Esq.

Fax No.: (212) 918-3100

  

 

-52-



--------------------------------------------------------------------------------

If to Agent or WFF as a

Lender:

  

WELLS FARGO FOOTHILL, LLC

2450 Colorado Avenue, Suite 3000

Santa Monica, California 90404-3597

Attn:       Business Finance Manager

Fax No.: (310) 453-7413

   with copies to:   

GOLDBERG, KOHN, BELL, BLACK,

ROSENBLOOM & MORITZ, LTD.

55 E. Monroe Street, Suite 3700

Chicago, Illinois 60603

Attn:      William A. Starshak, Esq.

     Maria T. Hrvatin, Esq.

Fax No.: (312) 332-2196

   If to any other Lender:    See notice information set forth on the signature
pages hereto under the signature block of such Lender or such notice information
set forth in an Assignment and Acceptance Agreement   

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties. All notices or demands sent in accordance with this Section 11, shall
be deemed received on the earlier of the date of actual receipt or 3 Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening on business on the next Business Day
for the recipient), and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE

 

-53-



--------------------------------------------------------------------------------

STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. HOLDINGS,
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c) HOLDINGS, BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. HOLDINGS, BORROWER AND EACH MEMBER OF THE
LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees; provided, that no Loan Party or
Affiliate of a Loan Party shall be permitted to become an Assignee) all or any
ratable part of all, of the Obligations, the Commitments and the other rights
and obligations of such Lender hereunder and under the other Loan Documents, in
a minimum amount (unless waived by the Agent) of $5,000,000 (except such minimum
amount shall not apply to (x) an assignment or delegation by any Lender to any
other Lender or an Affiliate of any Lender or (y) a group of new Lenders, each
of which is an Affiliate of each other or a Related Fund of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000); provided, however, that Borrower and Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Borrower and Agent by such Lender and the
Assignee, (ii) such Lender and its Assignee have delivered to Borrower and Agent
an Assignment and Acceptance, (iii) Agent has notified the assigning Lender of
its receipt thereof in accordance with Section 13.1(b), and (iv) unless waived
by the Agent, the assigning Lender or Assignee has paid to Agent for Agent’s
separate account a processing fee in the amount of $3,500.

 

-54-



--------------------------------------------------------------------------------

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrower, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Section 15 and Section 17.9(a) of this Agreement.

(c) [Intentionally Omitted]

(d) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Loan Parties or the
performance or observance by Loan Parties of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (6) such Assignee agrees that it will perform
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(e) Immediately upon Agent’s receipt of any processing fee payment (if required)
and the fully executed Assignment and Acceptance and delivery of notice to the
assigning Lender pursuant to Section 13.1(b), this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

 

-55-



--------------------------------------------------------------------------------

(f) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Loan Parties,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder and under the Loan
Documents shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Loan Parties, the Collections, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves. The
provisions of this Section 13.1(e) are solely for the benefit of the Lender
Group, and Loan Parties shall not have any rights as third party beneficiaries
of any such provisions.

(g) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest, in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Holdings and its Subsidiaries and their
respective businesses.

(h) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with

 

-56-



--------------------------------------------------------------------------------

Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

(i) Agent shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain, or cause to be maintained, a register (the “Register”) on
which it shall enter the names and addresses of the Lenders and the Commitments
of, and the principal amount of the Advances (and stated interest thereon) and
Obligations with respect to Letters of Credit owing to, each Lender from time to
time. Subject to the last sentence of this Section 13.1(i), the entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and Loan Parties, Agent and Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower and any
Lender at any reasonable time and from time to time upon reasonable notice.

(j) A Registered Loan may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Any assignment or sale
of all or part of such Registered Loan may be effected only by registration of
such assignment or sale on the Register. Prior to the registration of assignment
or sale of any Registered Loan, Agent and Borrower shall treat the Person in
whose name such Registered Loan is registered as the owner thereof for the
purpose of receiving all payments thereon, notwithstanding notice to the
contrary.

(k) In the event that a Lender sells participations in the Registered Loan, such
Lender shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name of all participants in
the Registered Loans held by it and the principal amount (and stated interest
thereon) of the portion of the Registered Loan that is the subject of the
participation (the “Participant Register”). A Registered Loan may be
participated in whole or in part only by registration of such participation on
the Participant Register. Any participation of such Registered Loan may be
effected only by the registration of such participation on the Participant
Register.

(l) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to an Assignee or Participant, unless, as of the date of the proposed assignment
or sale, such Assignee or Participant is exempt from withholding taxes.

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that neither Holdings nor Borrower may not assign this Agreement or any rights
or duties hereunder without the Lenders’ prior written consent and any
prohibited assignment shall be absolutely void ab initio. No consent to
assignment by the Lenders shall release Holdings or Borrower from its
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 hereof
and, except as expressly required pursuant to Section 13.1 hereof, no consent or
approval by Holdings or Borrower is required in connection with any such
assignment.

 

-57-



--------------------------------------------------------------------------------

14. AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Holdings or
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and Holdings and Borrower and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and Holdings and Borrower, do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender,

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,

(v) other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,

(vi) change the definition of “Required Lenders” or “Pro Rata Share”,

(vii) contractually subordinate any of the Agent’s Liens,

(viii) other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by the Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

(ix) amend any of the provisions of Section 2.4(b)(i) or (ii),

 

-58-



--------------------------------------------------------------------------------

(x) amend Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party
to be permitted to become an Assignee,

(xi) change the definition of Borrowing Base or any of the defined terms that
are used in such definition to the extent that any such change results in more
credit being made available to Borrower based upon the Borrowing Base, but not
otherwise, or the definitions of Maximum Revolver Amount, or

(xii) change the Pro Rata Share that is required to take any action hereunder.

(b) No amendment, waiver, modification, or consent shall amend, modify, or waive
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders), and (ii) any provision of Section 15
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the other Loan Documents, without the written consent of Agent, Borrower, and
the Required Lenders,

(c) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to
Issuing Lender, or any other rights or duties of Issuing Lender under this
Agreement or the other Loan Documents, without the written consent of Issuing
Lender, Agent, Borrower, and the Required Lenders,

(d) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to Swing
Lender, or any other rights or duties of Swing Lender under this Agreement or
the other Loan Documents, without the written consent of Swing Lender, Agent,
Borrower, and the Required Lenders,

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. Anything
in this Section 14.1, to the contrary notwithstanding, any amendment,
modification, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement or any other Loan Document that relates only to
the relationship of the Lender Group among themselves, and that does not affect
the rights or obligations of Holdings or Borrower, shall not require consent by
or the agreement of Holdings or Borrower.

14.2. Replacement of Holdout Lender.

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders and if such
action has received the consent, authorization, or agreement of the Required
Lenders but not all of the Lenders, then Agent, upon at least 5 Business Days
prior irrevocable notice, may permanently replace any Lender (a “Holdout
Lender”) that failed to give its consent, authorization, or agreement with one
or more substitute Lenders (each a “Replacement Lender”), and the Holdout Lender
shall have no right to refuse to be replaced hereunder. Such notice to replace
the Holdout Lender shall specify an effective date for such replacement, which
date shall not be later than 15 Business Days after the date such notice is
given.

 

-59-



--------------------------------------------------------------------------------

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 13.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

14.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Holdings and
Borrower of any provision of this Agreement. Agent’s and each Lender’s rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Agent or any Lender may have.

15. AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 (other than the proviso to Section 15.12(a)) are
solely for the benefit of Agent, and the Lenders, and Holdings, Borrower and
their respective Subsidiaries shall have no rights as a third party beneficiary
of any of the provisions contained herein. Any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFF is merely

 

-60-



--------------------------------------------------------------------------------

the representative of the Lenders, and only has the contractual duties set forth
herein. Except as expressly otherwise provided in this Agreement, Agent shall
have and may use its sole discretion with respect to exercising or refraining
from exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect:
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, the
Collections of Holdings, Borrower and their respective Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Holdings, Borrower and their respective Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Holdings, Borrower and their respective Subsidiaries,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Holdings, Borrower and their respective
Subsidiaries, the Obligations, the Collateral, the Collections of Holdings,
Borrower and their respective Subsidiaries, or otherwise related to any of same
as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

15.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Holdings, Borrower or any of their
respective Subsidiaries or Affiliate of Holdings or Borrower, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of any of
Holdings’ or Borrower’s respective Subsidiaries or Affiliates.

 

-61-



--------------------------------------------------------------------------------

15.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Holdings or Borrower or
counsel to any Lender), independent accountants and other experts selected by
Agent. Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

15.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Defaults or Events of Default or the existence of any
Overadvance of which Agent has actual knowledge, unless Agent shall have
received written notice from a Lender or Borrower referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
“notice of default.” Agent promptly will notify the Lenders of its receipt of
any such notice or of any Defaults or Event of Default of which Agent has actual
knowledge. If any Lender obtains actual knowledge of any Defaults or Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Default or Event of Default. Each Lender shall be solely responsible for giving
any notices to its Participants, if any. Subject to Section 15.4, Agent shall
take such action with respect to such Default or Event of Default as may be
requested by the Required Lenders in accordance with Section 8; provided,
however, that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable.

15.6. Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Holdings, Borrower and
their respective Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other

 

-62-



--------------------------------------------------------------------------------

Loan Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower or any other Person party to a Loan
Document. Except for notices, reports, and other documents expressly herein
required to be furnished to the Lenders by Agent, Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrower or any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related Persons.

15.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Holdings, Borrower and their respective Subsidiaries received by
Agent to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses from the Collections of Holdings, Borrower and their
respective Subsidiaries received by Agent, each Lender hereby agrees that it is
and shall be obligated to pay to or reimburse Agent for the amount of such
Lender’s Pro Rata Share thereof. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), according to their
Pro Rata Shares, from and against any and all Indemnified Liabilities; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make an Advance or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

15.8. Agent in Individual Capacity. WFF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Holdings, Borrower and their
respective Subsidiaries and Affiliates and any other Person party to any Loan
Document as though WFF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may

 

-63-



--------------------------------------------------------------------------------

receive information regarding Holdings, Borrower or their respective Affiliates
and any other Person party to any Loan Document that is subject to
confidentiality obligations in favor of Holdings, Borrower or such other Person
and that prohibit the disclosure of such information to the Lenders, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver Agent will use its reasonable
best efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFF in its
individual capacity.

15.9. Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders). If
Agent resigns under this Agreement, the Required Lenders shall be entitled to
appoint a successor Agent for the Lenders. If, at the time that Agent’s
resignation is effective, it is acting as the Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit or make Swing
Loans. If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days (or such lesser period as provided in the first sentence of
this Section 15.9) following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Holdings,
Borrower and their respective Subsidiaries and Affiliates and any other Person
party to any Loan Document as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Holdings,
Borrower or their respective Affiliates and any other Person party to any Loan
Document that is subject to confidentiality obligations in favor of Borrower or
such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them. With respect to the
Swing Loans and Protective Advances, Swing Lender shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the sub-agent of Agent.

 

-64-



--------------------------------------------------------------------------------

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 of this
Agreement or the other Loan Documents (and Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property in which
Holdings, Borrower or their respective Subsidiaries owned no interest at the
time the Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Holdings, Borrower or their respective
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Borrower at any time, the Lenders will confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Loan Party in
respect of) all interests retained by any Loan Party, including, the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Holdings, Borrower or its Subsidiaries
or is cared for, protected, or insured or has been encumbered, or that the
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender

 

-65-



--------------------------------------------------------------------------------

to Holdings or Borrower or its Subsidiaries or any deposit accounts of Holdings
or Borrower or its Subsidiaries now or hereafter maintained with such Lender.
Each of the Lenders further agrees that it shall not, unless specifically
requested to do so in writing by Agent, take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings, to enforce
any Loan Document against any Loan Party or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13. Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.

15.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

-66-



--------------------------------------------------------------------------------

15.16. Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting any Loan Party (each a “Report” and collectively, “Reports”) prepared
by or at the request of Agent, and Agent shall so furnish each Lender with such
Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Holdings, Borrower
and their respective Subsidiaries will rely significantly upon Holdings’,
Borrower’s and their respective Subsidiaries’ books and records, as well as on
representations of Borrower’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Holdings, Borrower and their respective Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Holdings, Borrower or their respective Subsidiaries to
Agent that has not been contemporaneously provided by Holdings, Borrower or such
Subsidiary to such Lender, and, upon receipt of such request, Agent promptly
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Holdings, Borrower or their respective Subsidiaries,
any Lender may, from time to time, reasonably request Agent to exercise such
right as specified in such Lender’s notice to Agent, whereupon Agent promptly
shall request of Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from Holdings, Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

 

-67-



--------------------------------------------------------------------------------

15.17. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

15.18. Bank Product Providers. Each Bank Product Provider shall be deemed a
party hereto for purposes of any reference in a Loan Document to the parties for
whom Agent is acting; it being understood and agreed that the rights and
benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s right to share in payments and
collections out of the Collateral as more fully set forth herein. In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.

15.19. Proofs of Claim. In connection with any Insolvency Proceeding, each of
the Lenders hereby irrevocably authorize Agent to file, in Agent’s discretion,
one or more proofs of claims with respect to the Obligations.

16. WITHHOLDING TAXES.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein. Borrower will
furnish to Agent as promptly as possible after the date the payment of any Tax
is due pursuant to applicable law, certified copies of tax receipts evidencing
such payment by Borrower.

 

-68-



--------------------------------------------------------------------------------

(b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

(c) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent and Borrower, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) and Borrower one of
the following before receiving its first payment under this Agreement and at any
other time reasonably requested by Agent, the assigning Lender, or the Lender
granting the Participation:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to its portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

-69-



--------------------------------------------------------------------------------

(d) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrower, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) and
Borrower any such form or forms, as may be required under the laws of such
jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, provided, however, that nothing in this Section 16(d) shall
require a Lender or Participant to disclose any information that it deems to be
confidential (including without limitation, its tax returns) other than
information required to be disclosed in the forms specified in Section 16(c).
Each Lender and each Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) and Borrower of the percentage amount in
which it is no longer the beneficial owner of Obligations of Borrower to such
Lender or Participant. To the extent of such percentage amount, Agent and
Borrower will treat such Lender’s or such Participant’s documentation provided
pursuant to Section 16(c) or 16(d) as no longer valid. With respect to such
percentage amount, such Participant or Assignee may provide new documentation,
pursuant to Section 16(c) or 16(d), if applicable. Borrower agrees that each
Participant shall be entitled to the benefits of this Section 16 with respect to
its participation in any portion of the Commitments and the Obligations so long
as such Participant complies with the obligations set forth in this Section 16
with respect thereto.

(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
subsection (c) or (d) of this Section 16 are not delivered to Agent (or, in the
case of a Participant, to the Lender granting the participation) and Borrower,
then Agent (or, in the case of a Participant, to the Lender granting the
participation) and Borrower may withhold from any interest payment to such
Lender or such Participant not providing such forms or other documentation an
amount equivalent to the applicable withholding tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax

 

-70-



--------------------------------------------------------------------------------

ineffective, or for any other reason) such Lender shall indemnify and hold Agent
harmless (or, in the case of a Participant, such Participant shall indemnify and
hold the Lender granting the participation harmless) for all amounts paid,
directly or indirectly, by Agent (or, in the case of a Participant, to the
Lender granting the participation), as tax or otherwise, including penalties and
interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent (or, in the case of a Participant, to the Lender granting the
participation only) under this Section 16, together with all costs and expenses
(including attorneys fees and expenses). The obligation of the Lenders and the
Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent.

(h) If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrower (but only to the extent of
payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrower, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Credit Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.

17. GENERAL PROVISIONS.

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Holdings, Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group, Holdings or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

-71-



--------------------------------------------------------------------------------

17.5. Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting; it being understood and agreed that the rights and benefits of such Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s right to share in payments and collections out of the
Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are due to any Bank Product Provider unless such Bank Product Provider
has notified Agent in writing of the amount of any such liability owed to it
prior to such distribution.

17.6. Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or Guarantor or the transfer to the Lender Group of
any property should for any reason subsequently be asserted, or declared to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrower or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Holdings,
Borrower and their respective Subsidiaries, their operations, assets, and
existing and contemplated

 

-72-



--------------------------------------------------------------------------------

business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except: (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group,
(ii) to Subsidiaries and Affiliates of any member of the Lender Group (including
the Bank Product Providers), provided that any such Subsidiary or Affiliate
shall have agreed to receive such information hereunder subject to the terms of
this Section 17.9, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (iv) as may be agreed to in advance
by Holdings or its Subsidiaries or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, provided, that Agent
or Lenders, as applicable, give Borrower prompt written notice of such request
or requirement, to the extent it is reasonably practicable to give such notice,
so that Borrower may seek an appropriate protective order or other appropriate
remedy, (v) as to any such information that is or becomes generally available to
the public (other than as a result of prohibited disclosure by Agent or the
Lenders), (vi) in connection with any assignment, prospective assignment, sale,
prospective sale, participation or prospective participations, or pledge or
prospective pledge of any Lender’s interest under this Agreement, provided that
any such assignee, prospective assignee, purchaser, prospective purchaser,
participant, prospective participant, pledgee, or prospective pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (vii) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this Section 17.9
shall survive for 2 years after the payment in full of the Obligations.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

17.10. USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

17.11. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.12. Termination of Agreement Among Lenders. The parties hereto hereby
acknowledge and agree that the Agreement Among Lenders (as defined in the
Original Credit Agreement) is terminated and no longer in effect.

[Signature pages to follow.]

 

-73-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

SAVVIS COMMUNICATIONS CORPORATION,

a Missouri corporation, as Borrower

By:  

/s/ Jeffrey H. Von Deylen

Title:  

Chief Financial Officer

SAVVIS, INC.,

a Delaware corporation, as a Guarantor

By:  

/s/ Jeffrey H. Von Deylen

Title:  

Chief Financial Officer

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company, as Agent and as a Lender

By:  

/s/ Nichol S. Shuart

Title:  

Vice President



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                      between                      (“Assignor”) and
                     (“Assignee”). Reference is made to the Agreement described
in Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor’s share of the Advances assigned hereunder, as
reflected on Assignor’s books and records.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with

Exhibit A-1, Page 1



--------------------------------------------------------------------------------

respect to all payments to be made to the Assignee under the Credit Agreement or
such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty.]

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 16.7 of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Exhibit A-1, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]

 

as Assignor

By  

 

Name:   Title:  

[NAME OF ASSIGNEE]

 

as Assignee

By  

 

Name:   Title:  

 

ACCEPTED THIS              DAY OF                     

 

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company, as Agent

By  

 

Name:   Title:   SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation, as
Borrower By  

 

Name:   Title:  

Exhibit A-1, Page 3

 



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.    Borrower:        Savvis Communications Corporation, a Missouri corporation
2.    Name and Date of Credit Agreement:    Amended and Restated Credit
Agreement, dated as of December 8, 2008, by and among Borrower, SAVVIS, Inc., a
Delaware corporation, the lenders from time to time a party thereto (the
“Lenders”), Wells Fargo Foothill, LLC, a Delaware limited liability company, as
the arranger and administrative agent for the Lenders 3.    Date of Assignment
Agreement:   

                      

4.    Amounts:      

a.      Assigned Amount of Revolver Commitment

   $           

b.      Assigned Amount of Advances

   $         5.    Settlement Date:                           6.    Purchase
Price    $         7.    Notice and Payment Instructions, etc.

 

  Assignee:     Assignor:     

 

   

 

    

 

   

 

    

 

   

 

  

Exhibit A-1, Page 4



--------------------------------------------------------------------------------

8. Agreed and Accepted:

 

[ASSIGNOR]

    

[ASSIGNEE]

By:   

 

     By:   

 

Title:   

 

    

Title:

  

 

Accepted:

 

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company, as Agent

By

 

 

Name:

 

Title:

 

SAVVIS COMMUNICATIONS

CORPORATION, a Missouri corporation, as Borrower

By

 

 

Name:

 

Title:

 

Exhibit A-1, Page 5



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING BASE CERTIFICATE

Wells Fargo Foothill, LLC

2450 Colorado Avenue, Suite 3000

Santa Monica, California 90404

Attn: Business Finance Manager

The undersigned, Savvis Communications Corporation, a Missouri corporation
(“Borrower”), pursuant to Schedule 5.2 of that certain Amended and Restated
Credit Agreement dated as of December 8, 2008 (as amended, restated, modified,
supplemented, refinanced, renewed, or extended from time to time, the “Credit
Agreement”), entered into among Borrower, SAVVIS, Inc., a Delaware corporation,
the lenders signatory thereto from time to time and Wells Fargo Foothill, LLC, a
Delaware limited liability company as the arranger and administrative agent (in
such capacity, together with its successors and assigns, if any, in such
capacity, “Agent”), hereby certifies to Agent that the following items,
calculated in accordance with the terms and definitions set forth in the Credit
Agreement for such items are true and correct, and that Borrower is in
compliance with and, after giving effect to any currently requested Advances,
will be in compliance with, the terms, conditions, and provisions of the Credit
Agreement.

All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

[Remainder of page intentionally left blank.]

 

Exhibit B-1, Page 1



--------------------------------------------------------------------------------

Effective Date of Calculation:                                         

 

A. Borrowing Base Calculation

 

1.

 

Recurring Revenue

       

a.

 

(i)     The Recurring Revenues for the most recent 12-month period for which
Agent received (i) Borrowing Base Certificate and (ii) monthly financial
statements

   $                   

(ii)    Multiple

   0.10     

b.

  the product of Item 1.a.(i) and Item 1.a(ii)       $              

c.

 

(i)     the average daily Collections with respect to Accounts of Borrower and
SAVVIS Federal over the immediately preceding 90 day period

   $                   

(ii)    Multiple

   40      d.   the product of Item 1.c.(i) and Item 1.c(ii)       $            
  e.   the lesser of Item1.b and Item 1.d       $            

2.      

  Reserves         a.   Bank Product Reserve    $                 

b.

  the aggregate amount of reserves established by Agent, if any, pursuant to
Section 2.1(c) against the Borrowing Base    $                  c.   sum of
Item 2.a. and Item 2.b.       $            

3.      

  Borrowing Base      a.   Borrowing Base (Item 1.e. minus Item 2.c.)      
$            

4.      

  Availability Calculation     

(a)

 

(i)     Maximum Revolver Amount

   $                   

(ii)    Letter of Credit Usage

   $                   

(iii)   outstanding Advances

   $               

 

Exhibit B-1, Page 2



--------------------------------------------------------------------------------

   

(iv)   the aggregate amount of reserves established by Agent, if any, pursuant
to Section 2.1(c) against the Maximum Revolver Amount

   $            
      

(v)    Item 4.a.(i) minus Item 4.a.(ii) minus Item 4.a.(iii) minus Item 4.a.(iv)

      $            
 

(b)

 

(i)     Borrowing Base (see Item 3.a)

   $            
      

(ii)    Letter of Credit Usage

   $            
      

(iii)  outstanding Advances

   $            
      

(iv)   Item 4.b.(i) minus Item 4.b.(ii) minus Item 4.b.(iii)

      $            
 

(c)    lesser of Item 4.a.(v) and 4.b.(iv)

      $            


 

Exhibit B-1, Page 3



--------------------------------------------------------------------------------

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in any Loan Document, and as of the
effective date of any advance, continuation or conversion requested above is
true and correct in all material respects (except to the extent any
representation or warranty expressly related to an earlier date), (ii) no
injunction, writ, restraining order, or other order of any nature restricting or
prohibiting, directly or indirectly, the extending of such credit have been
issued or remain in force by any Governmental Authority against Borrower, Agent,
any Lender, or any of their Affiliates; (iii) no Material Adverse Change has
occurred, (iv) no Default or Event of Default has occurred and is continuing on
the date hereof, nor will any thereof occur after giving effect to the request
above, and (v) all of the foregoing is true and correct as of the effective date
of the calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation, as Borrower By:  

 

Title:  

 

 

Exhibit B-1, Page 4



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

 

To: Wells Fargo Foothill, LLC

2450 Colorado Avenue, Suite 3000

Santa Monica, California 90404

Attn: Business Finance Manager

 

  Re: Compliance Certificate dated                                     

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement (the
“Credit Agreement”) dated as of December 8, 2008, by and among the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
FOOTHILL, LLC, a Delaware limited liability company, as the arranger and
administrative agent for the Lenders (“Agent”), SAVVIS COMMUNICATIONS
CORPORATION, a Missouri corporation (“Borrower”), and SAVVIS, Inc., a Delaware
corporation. Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

Pursuant to Schedule 5.3 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies that:

1. The financial information of Borrower, Holdings and their respective
Subsidiaries furnished in Schedule 1 attached hereto, has been prepared in
accordance with GAAP (except for year-end adjustments and the lack of
footnotes), and fairly presents in all material respects the financial condition
of Borrower, Holdings and their respective Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower, Holdings and their respective
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Schedule 5.3 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Borrower, Holdings
and their respective Subsidiaries have taken, are taking, or propose to take
with respect thereto.

 

Exhibit C-1, Page 1



--------------------------------------------------------------------------------

4. The representations and warranties of Borrower, Holdings and their respective
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date), except as set forth on Schedule
3 attached hereto.

5. Borrower, Holdings and their respective Subsidiaries are in compliance with
the applicable covenants contained in Section 7 of the Credit Agreement as
demonstrated on Schedule 4 hereof.

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of                     ,         .

 

SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation By:  

 

Name:  

 

Title:  

 

 

Exhibit C-1, Page 2



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information

 

Exhibit C-1, Page 3



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default

 

Exhibit C-1, Page 4



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties

 

Exhibit C-1, Page 5



--------------------------------------------------------------------------------

SCHEDULE 4

Financial Covenants

1. Minimum Annualized EBITDA.

The Annualized EBITDA, measured on a quarter end basis, for the twelve month
period ending                     ,                      is
$                        , which amount [is/is not] greater than or equal to the
amount set forth in Section 7(a) of the Credit Agreement for the corresponding
period.

2. Fixed Charge Coverage Ratio.

The Fixed Charge Coverage Ratio, measured on a quarter-end basis, for the twelve
month period ending                     ,                      is         :1.0,
which [is/is not] greater than or equal to the ratio set forth in Section 7(b)
of the Credit Agreement for the corresponding period.

3. Leverage Ratio.

The Leverage Ratio measured on a quarter-end basis, for the twelve month period
ending                     ,                     is         :1.0, which [is/is
not] less than or equal to the ratio set forth in Section 7(c) of the Credit
Agreement for the corresponding period.

4. Capital Expenditures.

Holdings’ and its Subsidiaries’ Capital Expenditures from the beginning of
Borrower’s most recent Fiscal Year to the date hereof is                     ,
which [is/is not] less than or equal to the amount set forth in Section 7(d) of
the Credit Agreement for the corresponding period.

 

Exhibit C-1, Page 6



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Foothill, LLC, as Agent

2450 Colorado Avenue, Suite 3000

Santa Monica, California 90404

Attn: Business Finance Manager

Ladies and Gentlemen:

Reference hereby is made to that certain Amended and Restated Credit Agreement,
dated as of December 8, 2008 (the “Credit Agreement”), among Savvis
Communications Corporation, a Missouri corporation (“Borrower”), SAVVIS, Inc., a
Delaware corporation, the lenders signatory thereto (the “Lenders”), and Wells
Fargo Foothill, LLC, a Delaware limited liability company, as the arranger and
administrative agent for the Lenders (“Agent”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

This LIBOR Notice represents Borrower’s request to elect the LIBOR Option with
respect to outstanding Advances in the amount of $             (the “LIBOR Rate
Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].

The LIBOR Rate Advance will have an Interest Period of [1, 2 or 3] month(s)
commencing on                     .

This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in any Loan Document, and as of the
effective date of any advance, continuation or conversion requested above, is
true and correct in all material respects (except to the extent any
representation or warranty expressly related to an earlier date), (ii) no
injunction, writ, restraining order, or other order of any nature restricting or
prohibiting, directly or indirectly, the extending of such credit have been
issued or remain in force by any Governmental Authority against Borrower, Agent,
any Lender, or any of their Affiliates; (iii) no Material Adverse Change has
occurred, (iv) no Default or Event of Default has occurred and is continuing on
the date hereof, nor will any thereof occur after giving effect to the request
above, and (v) all of the foregoing is true and correct as of the effective date
of the calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

Exhibit L-1, Page 1



--------------------------------------------------------------------------------

Dated:

 

 

SAVVIS COMMUNICATIONS CORPORATION,

a Missouri corporation, as Borrower

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged by:

WELLS FARGO FOOTHILL, LLC, as Agent

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit L-1, Page 2



--------------------------------------------------------------------------------

SCHEDULE A-1

Agent’s Account

An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing account number [***] and maintained by Agent
with Wells Fargo Bank, N.A., San Francisco, CA, ABA #121-000-248.

 

Schedule A-1, Page 1



--------------------------------------------------------------------------------

SCHEDULE A-2

Authorized Persons

 

Name

  

Title

Jeffrey H. Von Deylen    Executive Vice President and Chief Financial Officer
Jens Teagan    Vice President and Treasurer Siobhan DeLeeuw    Vice President
and Controller John Lindblad    Assistant Treasurer

 

Schedule A-2, Page 1



--------------------------------------------------------------------------------

SCHEDULE C-1

Commitments

 

Lender

   Revolver
Commitment    Total
Commitment

Wells Fargo Foothill, LLC

   $ 50,000,000    $ 50,000,000

All Lenders

   $ 50,000,000    $ 50,000,000

 

Schedule C-1, Page 1



--------------------------------------------------------------------------------

SCHEDULE D-1

Designated Account

 

Company Name

 

ABA No.

 

Account No.

 

Account Name

 

Designated Account

Bank

Borrower

 

026009593

 

[***]

  Operating Account  

Bank of America N.A.

800 Market Street

St. Louis, MO 63101

 

Schedule D-1, Page 1



--------------------------------------------------------------------------------

SCHEDULE D-2

Data Center Leases

 

ID

  

Lessor

  

Address

   End Date SF1    United States Postal Service   

390 Main Street

San Francisco, CA

   8/2010 BO2    100 TCD Associates and TW Conroy 2 LLC   

580 Winter Street

Waltham, MA

   9/2011 NJ2    Global Weehawken Acq Co LLC   

300 Boulevard East

Weehawken, NJ

   8/2011

 

Schedule D-2, Page 1



--------------------------------------------------------------------------------

SCHEDULE F-1

Foreign Cash Equivalent Jurisdictions

Australia

Belgium

Bermuda

Brazil

Canada

Finland

France

Germany

Hong Kong

Hungary

Italy

Japan

Malaysia

Netherlands

New Zealand

Norway

Philippines

Portugal

Singapore

Spain

Switzerland

Taiwan

Turkey

United Kingdom

 

Schedule F-1, Page 1



--------------------------------------------------------------------------------

SCHEDULE P-1

Permitted Liens

 

1. Bear Stearns Security Corp., covering financial assets in securities account
[***], subject to that certain Securities Account Control Agreement, dated the
date hereof, among Borrower, Agent and Bear Stearns Security Corp.

 

2. Cisco Systems Capital Corporation, UCC Filing Nos. 20060135693G, 20070100321H
(Missouri Secretary of State) and 020701723-3 (Virginia State Corporation
Commission) covering leased specific equipment.

 

3. De Lage Landen Financial Services Inc., UCC Filing Nos. 42741249 (Delaware
Secretary of State) and 20040086569A (Missouri Secretary of State), covering
specific equipment.

 

4. Hewlett-Packard Financial Services Company, UCC Filing Nos. 50494550
(Delaware Secretary of State), and 057024348700 (California Secretary of State)
covering leased specific equipment and software, and 20040114361C, 20060072192M
(Missouri Secretary of State), covering specific equipment and software.

 

5. De Lage Landen Financial Services, Inc., assignee of EMC CorporationUCC
Filing No., 20070088188C (Missouri Secretary of State), covering specific
equipment.

 

6. IOS Capital, UCC Filing No. 20040076223H (Missouri Secretary of State),
covering leased specific equipment.

 

7. Sumner Group, Inc., UCC Filing Nos. 20050000679M, 20060031810B(Missouri
Secretary of State), and Nos. 06-0002801390 and 06-0002802199 (Texas Secretary
of State) covering specific equipment.

 

8. Citcorp Vendor Finance Inc., UCC Filing No. 0101117138 (Virginia Secretary of
State), covering leased specific equipment.

 

9. Storagetek Financial Services Corporation, UCC Filing No. 20050047925F
(Missouri Secretary of State), covering leased specific equipment.

 

10. Axis Capital, Inc., UCC Filing No. 20050032635H (Missouri Secretary of
State), covering leased specific equipment per lease or security agreements.

 

11. OCE North America, Inc. UCC Filing No. 51966903 (Delaware Secretary of
State), covering specific equipment.

 

12. General Electric Capital Corporation UCC Filing No. 06020871861 (Virginia
Secretary of State), covering specific equipment.

 

13. OCE Financial Services, Inc. UCC Filing No. 06110672476 (Virginia Secretary
of State), covering specific equipment.

 

14. CSI Leasing, Inc., UCC Filing No. 20060003404M (Missouri Secretary of
State), covering specific equipment.

 

15. Heartland Bank, assignee of CSI Leasing, Inc., UCC Filing No. 20060003455G
(Missouri Secretary of State), covering specific equipment.

 

16. Winmark Capital Corporation, UCC Filing No. 6051394 5, amended Filing
No. 6323365 7 (Delaware Secretary of State) covering, covering leased equipment.

 

17. Winmark Capital Corporation, UCC filing no. 6163276 9 (Delaware Secretary of
State) filed on May 15, 2006, covering leased equipment.

 

Schedule P-1, Page 1



--------------------------------------------------------------------------------

18. Hewlett-Packard Financial Services Company, as Debtor, UCC filing number
6199581 0 (Delaware Secretary of State) filed on June 12, 2006, covering
equipment and software.

 

19.

UBS Financial Services Inc., covering Account no. [***], subject to an Account
Control Agreement among Borrower, Wells Fargo Foothill, Inc. and USB Financial
Services Inc. dated September 12, 2006*.

 

20. Wells Fargo Brokerage Services, LLC, covering Account No. [***], subject to
a Securities Account Control Agreement among Borrower, Wells Fargo Foothill,
Inc. and Wells Fargo Brokerage Services, LLC dated April 3, 2007.

 

21.

Bank of America Securities LLC, covering Account No. [***], subject to a
Collateral Account Notification and Acknowledgment (Third Party) among Borrower,
Wells Fargo Foothill, Inc. and Banc of America Securities LLC dated August 19,
2005*.

 

* To be closed and moved to Wells Fargo within 60 days of the Closing Date.

 

Schedule P-1, Page 2



--------------------------------------------------------------------------------

SCHEDULE Q-1

Foreign Subsidiaries

SAVVIS Australia Pty Ltd. (Australia)

SAVVIS Communications KK (Japan)

SAVVIS Communications Private Limited (India)

SAVVIS Europe B.V. (The Netherlands)

SAVVIS France S.A.S. (France)

SAVVIS German GmbH (Germany)

SAVVIS Hong Kong Ltd. (Hong Kong)

SAVVIS Italia S.r.l. (Italia)

SAVVIS Malaysia Sdn. Bhd. (Malaysia)

SAVVIS New Zealand Limited (New Zealand)

SAVVIS Singapore Company Pte. Ltd. (Singapore)

SAVVIS (South Africa) (Proprietary) Limited (South Africa)

SAVVIS Switzerland A.G. (Switzerland)

SAVVIS Taiwan Limited (Taiwan)

SAVVIS Thailand Limited (Thailand)

SAVVIS U.K. Limited (U.K.)

SAVVIS Argentina, S.A. (Argentina)

SAVVIS do Brasil Ltda. (Brazil)

SAVVIS Telecommunicacoes Ltda. (Brazil)

SAVVIS Communications Chile, S.A. (Chile)

SAVVIS Mexico, S.A. de C.V. (Mexico)

SAVVIS Magyarorszag Tavkozlesi Kft. (Hungary)

SAVVIS Philippines, Inc. (Philippines)

SAVVIS Poland Sp Zo.o.

 

Schedule Q-1, Page 1



--------------------------------------------------------------------------------

SCHEDULE R-1

Real Property Collateral

None.

 

Schedule R-1, Page 1



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Holdings, Borrower or any of their respective Subsidiaries.

“Additional Documents” has the meaning specified therefor in Section 5.19 of the
Agreement.

“Additional Lender” has the meaning specified therefor in Section 2.1(d) of the
Agreement.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.13 of the Agreement: (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership or joint venture in which a Person is a general partner or joint
venturer shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

Schedule 1.1, Page 1



--------------------------------------------------------------------------------

“Agent’s Liens” means the Liens granted by Holdings, Borrower or any of their
respective Subsidiaries to Agent under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Annualized EBITDA” means EBITDA; provided, that (i) for the testing period
ending December 31, 2008, EBITDA shall be calculated based on EBITDA for the
period beginning on October 1, 2008 and ending on December 31, 2008, multiplied
by 4, (ii) for the testing period ending March 31, 2009, EBITDA shall be
calculated based on EBITDA for the period beginning on October 1, 2008 and
ending on March 31, 2009, multiplied by 2, and (iii) for the testing period
ending June 30, 2009, EBITDA shall be calculated based on EBITDA for the period
beginning on October 1, 2008 and ending on June 30, 2009, multiplied by 1 1/3.

“Applicable Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date), the applicable margin set
forth in the following table that corresponds to the most recent TTM EBITDA
calculation delivered to Agent pursuant to Section 5.3 of the Agreement (the
“TTM EBITDA Calculation”); provided, however, that for the period from the
Closing Date through the date Agent receives the TTM EBITDA Calculation in
respect of the testing period ending June 5, 2009, the Applicable Margin shall
be at the margin in the row styled “Level I”:

 

Level

  

TTM EBITDA

   Applicable Margin
for Base Rate Loans     Applicable Margin
for LIBOR Rate
Loans  

I

   Less than $150,000,000    4.00 %   4.00 %

II

   Greater than or equal to $150,000,000 but less than or equal to $200,000,000
   3.50 %   3.50 %

III

   Greater than $200,000,000    3.00 %   3.00 %

Except as set forth in the foregoing proviso, the Applicable Margin shall be
based on the most recent TTM EBITDA Calculation, which will be calculated as of
the end of each fiscal quarter. Except as set forth in the foregoing proviso,
the Applicable Margin shall be redetermined quarterly on the first day of the
month following the date of delivery to Agent of the certified calculation of
TTM EBITDA pursuant to Section 5.3 of the Agreement; provided, that if Borrower
fails to provide such certification when such certification is due, the
Applicable Margin shall set at the margin in the row styled “Level I” as of the
first day of the month following the date on which such certification was
required to be delivered until the date on which such certification is delivered
(on which date (but not retroactively), without constituting a waiver of any
Default or Event of Default occasioned by the failure to timely deliver such
certification, the Applicable Margin shall be set at the margin based upon the
calculations disclosed by such certification. In the

 

Schedule 1.1, Page 2



--------------------------------------------------------------------------------

event that the information regarding the TTM EBITDA contained in any certificate
delivered pursuant to Section 5.3 of the Agreement is shown to be inaccurate,
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period than the Applicable Margin actually applied for
such period, then (i) Borrower shall immediately deliver to Agent a correct
certificate for such period, (ii) the Applicable Margin shall be determined as
if the correct Applicable Margin (as set forth in the table above) were
applicable for such period, and (iii) Borrower shall immediately deliver to
Agent full payment in respect of the accrued additional interest as a result of
such increased Applicable Margin for such period, which payment shall be
promptly applied by Agent to the affected Obligations.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule of Authorized Persons has been from time to time be amended or
supplemented by Borrower pursuant to a written notice delivered by Borrower to
Agent and acknowledged in writing by Agent.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations).

“Average Availability” means, with respect to any period, the amount of Excess
Availability plus Qualified Cash as of the end of each day in such period
divided by the number of days in such period.

“Bank Product” means any financial accommodation extended to Holdings, Borrower
or any of their respective Subsidiaries by a Bank Product Provider (other than
pursuant to the Agreement) including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Holdings, Borrower or any of their respective Subsidiaries with a Bank
Product Provider in connection with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Products.

“Bank Product Obligations” means all obligations, liabilities, reimbursement
obligations, fees, and expenses owing by Holdings, Borrower or any of their
respective Subsidiaries to any Bank Product Provider pursuant to or evidenced by
a Bank Product

 

Schedule 1.1, Page 3



--------------------------------------------------------------------------------

Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that Holdings, Borrower or any
of their respective Subsidiaries are obligated to reimburse to Agent or any
member of the Lender Group as a result of Agent or such member of the Lender
Group purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Holdings, Borrower or any of
their respective Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

“Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $8,500,000, and (b) the amount of reserves that Agent has established (based
upon the Bank Product Providers’ reasonable determination of the credit exposure
of Holdings, Borrower and their respective Subsidiaries in respect of Bank
Products) in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means the greater of (a) 3.50% per annum and (b) the rate per
annum, determined by Agent in accordance with its customary procedures, and
utilizing such electronic or other quotation sources as it considers
appropriate, to be the rate at which Dollar deposits (for delivery on the first
day of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period in each case, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.

“Base Rate” means the greater of (a) 5.00% per annum, and (b) the rate of
interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its “prime rate”, with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate; provided, however, that in no event shall the Base Rate be
less than the Base LIBOR Rate for a one month Interest Period.

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

“Base Rate Margin” means the Applicable Margin pertaining to Base Rate Loans as
set forth in the definition of Applicable Margin.

 

Schedule 1.1, Page 4



--------------------------------------------------------------------------------

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Holdings, Borrower or any of their respective Subsidiaries or
ERISA Affiliate of Borrower has been an “employer” (as defined in Section 3(5)
of ERISA) within the past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Holdings, Borrower or any of their respective Subsidiaries, as applicable or any
committee thereof duly authorized to act on behalf of the board of directors (or
comparable managers).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) the lesser of

(i) 10% of Borrower’s Recurring Revenues for the most recently ended
twelve-month period prior to such date for which Agent has received a Borrowing
Base Certificate and the monthly financial statements of Borrower required to be
delivered to Agent pursuant to Schedule 5.2 and Schedule 5.3, and

(ii) an amount equal to the average daily Collections with respect to Accounts
of Borrower and SAVVIS Federal over the immediately preceding 90 day period
multiplied by 40; minus

(b) the sum of

(i) the Bank Product Reserve, and

(ii) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) against the Borrowing Base.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 

Schedule 1.1, Page 5



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed; provided that Capital
Expenditures shall not include expenditures that have been fully reimbursed in
cash by Persons other than Loan Parties and for which the Loan Parties are not
obligated in any respect.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the amount maintained with any such other bank
is less than or equal to $100,000 and is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Holdings,
Borrower or one of their respective Domestic Subsidiaries, Agent, and one of the
Cash Management Banks.

 

Schedule 1.1, Page 6



--------------------------------------------------------------------------------

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

“CDN Purchase Agreement” means that certain Purchase Agreement dated as of
December 23, 2006 among Holdings, Borrower, the other sellers named on Annex I
thereto, Level 3 Communications, LLC and Level 3 Communications, Inc.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of (i) 30%, or more, of the Stock of Holdings having the
right to vote for the election of members of the Board of Directors and (ii) a
higher percentage of the Stock of Holdings having the right to vote for the
election of members of the Board of Directors than the percentage of such Stock
held by the Permitted Holders, (b) a majority of the members of the Board of
Directors do not constitute Continuing Directors of Holdings, or (c) subject to
Section 5.12, Holdings fails to own and control 100% of the Stock of any of its
Subsidiaries, including Borrower (it being understood that this clause (c) shall
not apply to Foreign Subsidiaries to the extent that applicable law requires a
Person other than Holdings to own a de minimis amount of Stock of such Foreign
Subsidiary).

“Cisco Indebtedness” means the outstanding indebtedness incurred by Borrower
pursuant to that certain Cisco Loan Agreement in an aggregate principal amount
not to exceed $33,000,000 during the term of this Agreement for the purpose of
Borrower’s purchase of networking and telecommunications equipment and other
related networking and telecommunications goods, spare parts, accessories and
software manufactured and sold by Cisco Systems, Inc., or certain other vendors
authorized by Cisco Systems, Inc. and services provided by Cisco Systems, Inc.
or certain other vendors authorized by Cisco Systems Inc. and subject to the
Cisco Intercreditor Agreement.

“Cisco Intercreditor Agreement” means that certain Intercreditor Agreement dated
December 18, 2006 and between Agent and Cisco Systems Capital Corporation.

“Cisco Loan Agreement” means that certain Loan and Security Agreement, dated
December 18, 2006, between Borrower and Cisco Systems Capital Corporation, a
Nevada corporation.

“Closing Date” means the date this Agreement becomes effective.

 

Schedule 1.1, Page 7



--------------------------------------------------------------------------------

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Holdings, Borrower or their respective
Subsidiaries in or upon which a Lien is granted by such Person in favor of Agent
or the Lenders under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Holdings’, Borrower’s or their respective Subsidiaries’ books and records,
Equipment, or Inventory, in each case, in form and substance satisfactory to
Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Commercial Software” means packaged commercially available software programs
generally available to the public which have been licensed to Holdings, Borrower
or any of their respective Subsidiaries pursuant to end-user licenses and which
are used in Borrower’s business but not a component of or incorporated into any
Borrower product.

“Company Software” means proprietary rights in the software for which
Proprietary Rights are owned by Holdings, Borrower or any of their respective
Subsidiaries, including copyrights, trademarks, patents and trade secrets.

“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments or their Total
Commitments, as the context requires, in each case.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

“Continuing Director” means (a) any member of the Board of Directors who was a
director of Holdings on the Closing Date, and (b) any individual who becomes a
member of the Board of Directors of Holdings after the Closing Date if such
individual was approved, appointed or nominated for election to the Board of
Directors by a majority of the directors who were directors on the Closing Date
or who were appointed or nominated for election to the Board of Directors of
Holdings by directors who were directors on the Closing Date or who were
appointed or nominated for election to the Board of Directors of Holdings by
directors who had also been so appointed or nominated, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors of Holdings and whose initial
assumption of office resulted from such contest or the settlement thereof.

 

Schedule 1.1, Page 8



--------------------------------------------------------------------------------

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Holdings, Borrower or one of
their respective Domestic Subsidiaries, as applicable, Agent, and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account).

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Convertible Notes” means those certain convertible Senior Notes due May 15,
2012 in the principal amount of up to $345,000,000, governed by the Indenture.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Data Center Capital Leases” means each of the (i) Lease Agreement, dated as of
March 5, 2004, between Borrower (as successor by merger with SAVVIS, Inc., f/k/a
SAVVIS Asset Holdings, Inc.) and Meerkat SC Office LLC, (ii) Lease Agreement,
dated as of March 5, 2004, between Borrower (as successor by merger with SAVVIS,
Inc., f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat LA1 LLC, (iii) Lease
Agreement, dated as of March 5, 2004, between Borrower (as successor by merger
with SAVVIS, Inc., f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat SC4 LLC,
(iv) Lease Agreement, dated as of March 5, 2004, between Borrower (as successor
by merger with SAVVIS, Inc., f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat SC5
LLC, (v) Amended and Restated Lease Agreement, dated as of June 30, 2006,
between Borrower and Digital Centreport, L.P. regarding the premises at 14901
FAA Boulevard, Fort Worth, Tarrant County, Texas, (vi) Datacenter Lease, dated
as of December 21, 2006, between Borrower and Digital Piscataway, LLC regarding
the premises at 3 Corporate Place, Piscataway, New Jersey, (vii) Datacenter
Lease, dated as of December 5, 2007, between Borrower and Digital Piscataway,
LLC regarding the premises at 3 Corporate Place, Piscataway, New Jersey,
(viii) Lease Agreement, dated as of March 5, 2004, between Borrower (as
successor by merger with SAVVIS, Inc., f/k/a SAVVIS Asset Holdings, Inc.) and
Meerkat SC8 LLC, (ix) the Sterling Leases, and (x) the leases described on
Schedule D-2 to the extent GAAP requires such leases to be treated as Capital
Leases.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

Schedule 1.1, Page 9



--------------------------------------------------------------------------------

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Dollars” or “$” means United States dollars. To the extent any amount is owing
or is otherwise denominated in a currency other than Dollars, such amount shall
be recalculated for the purposes of this Agreement in the then Dollar equivalent
amount thereof as determined from time to time by Agent.

“Domestic Subsidiary” means each Subsidiary other than those that are CFCs.

“Embedded Products” means all licenses, sublicenses and other agreements as to
which Holdings, Borrower or any of their respective Subsidiaries is a party and
pursuant to which such Person is authorized to use any third party patents,
patent rights, trademarks, service marks, trade secrets or copyrights, including
software, which are distributed by any such Person or incorporated in any
existing product or service of any such Person.

“EBITDA” means, with respect to any fiscal period, Holdings’, Borrower’s and
their respective Subsidiaries’ (other than those Subsidiaries identified on
Schedule Q-1) consolidated net earnings (or loss), minus, (a) to the extent
included in consolidated net earnings (or loss), extraordinary gains and
interest income, plus (b) to the extent deducted in consolidated net earnings
(or loss), the sum of (i) interest expense, (ii) income taxes,
(iii) depreciation, (iv) amortization, (v) non-cash accretion, (vi) non-cash
equity-based compensation, (vii) non-cash impairment charges, and
(viii) non-cash restructuring charges, in each case for such period and in each
case, as determined in accordance with GAAP. For the purposes of calculating
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”), if at any time during such Reference Period (and after the Closing
Date) Holdings or any of its Subsidiaries shall have made a Permitted
Acquisition, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case to be
mutually and reasonably agreed upon by Holdings and Agent) or in such other
manner acceptable to Agent as if the Permitted Acquisition occurred on the first
day of such Reference Period.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which

 

Schedule 1.1, Page 10



--------------------------------------------------------------------------------

has total assets in excess of $250,000,000, provided that such bank is acting
through a branch or agency located in the United States, (c) a finance company,
insurance company, or other financial institution or fund that is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of its business and having (together with its Affiliates) total assets in
excess of $250,000,000, (d) any Lender or any Affiliate (other than individuals)
or Related Fund of a Lender, (e) so long as no Event of Default has occurred and
is continuing, any other Person approved by Agent and Borrower (which approval
of Borrower shall not be unreasonably withheld, delayed, or conditioned), and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Holdings, Borrower, any of their respective Subsidiaries, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
Holdings, Borrower, any of their respective Subsidiaries, or any of their
predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Holdings, Borrower or any of their respective Subsidiaries, relating to the
environment, the effect of the environment on employee health, or Hazardous
Materials, in each case as amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

Schedule 1.1, Page 11



--------------------------------------------------------------------------------

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Holdings, Borrower
or their respective Subsidiaries under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of Holdings, Borrower or their respective Subsidiaries
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which Holdings, Borrower or any of their respective
Subsidiaries is a member under IRC Section 414(m), or (d) solely for purposes of
Section 302 of ERISA and Section 412 of the IRC, any Person subject to ERISA
that is a party to an arrangement with Holdings, Borrower or any of their
respective Subsidiaries and whose employees are aggregated with the employees of
Holdings, Borrower or their respective Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of (i) all undisputed
portions of trade payables of Holdings, Borrower and their respective
Subsidiaries aged over either 120 days past their due date or 180 days past the
date of their creation, to the extent the aggregate amount of such trade
payables exceed $4,000,000, and (ii) all book overdrafts of Holdings, Borrower
and their respective Subsidiaries in excess of historical practices with respect
thereto, in each case as determined by Agent in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Expansion Capital Expenditures” means Capital Expenditures of any Loan Party or
any of their Subsidiaries expended for the purpose of constructing or improving
data center facilities (including tenant improvements, but excluding
success-based Capital Expenditures including, without limitation, amounts
expended to purchase customer equipment installed at such facilities), network
infrastructure or developing new products.

“Fee Letter” means that certain amended and restated fee letter dated as of the
Closing Date between Borrower and Agent, in form and substance satisfactory to
Agent.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Holdings determined on a consolidated basis (excluding those Subsidiaries
identified on Schedule Q-1) in accordance with GAAP, the sum, without
duplication, of (a) Interest Expense paid during such period, (b) principal
payments in respect of Indebtedness that are required to be paid during such
period, (c) all federal, state, and local income taxes accrued during such
period, and (d) Capital Expenditures (other than Expansion Capital Expenditures)
made (to the extent not already incurred in a prior period) or incurred during
such period.

 

Schedule 1.1, Page 12



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i) Annualized
EBITDA for such period to (ii) Fixed Charges for such period.

“Foreign Cash Equivalents” means (a) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof issued
by any bank organized under the laws of a jurisdiction set forth on Schedule F-1
having at the date of acquisition thereof combined capital and surplus of not
less than $250,000,000, and (b) Deposit Accounts maintained with any bank that
satisfies the criteria described in clause (a) above.

“Foreign Lender” shall mean any Lender or Participant that is not a United
States person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means each Subsidiary that is a CFC.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means (a) each Domestic Subsidiary of Holdings (other than
Borrower), (b) Holdings, and (c) each other Person that becomes a guarantor
after the Closing Date pursuant to Section 5.16 of the Agreement, and
“Guarantor” means any one of them.

“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials,

 

Schedule 1.1, Page 13



--------------------------------------------------------------------------------

and (d) asbestos in any form or electrical equipment that contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of 50
parts per million.

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Holdings, Borrower or any of their respective
Subsidiaries that provide for an interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging Holdings’,
Borrower’s or any of their respective Subsidiaries’ exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security, or currency
valuations or commodity prices.

“Holdings” has the meaning specified therefor in the preamble of this Agreement.

“Holdings Data Center Capital Lease Guaranties” means (i) the unsecured guaranty
by Holdings of the obligations of Borrower under the Lease Agreement, dated as
of March 5, 2004, between Borrower (as successor by merger with SAVVIS, Inc.,
f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat SC Office LLC, (ii) the unsecured
guaranty by Holdings of the obligations of Borrower under the Lease Agreement,
dated as of March 5, 2004, between Borrower (as successor by merger with SAVVIS,
Inc., f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat LA1 LLC, (iii) the
unsecured guaranty by Holdings of the obligations of Borrower under the Lease
Agreement, dated as of March 5, 2004, between Borrower (as successor by merger
with SAVVIS, Inc., f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat SC4 LLC,
(iv) the unsecured guaranty by Holdings of the obligations of Borrower under the
Lease Agreement, dated as of March 5, 2004, between Borrower (as successor by
merger with SAVVIS, Inc., f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat SC5
LLC, (v) the unsecured guaranty by Holdings in favor of Digital Piscataway, LLC
of the obligations of Borrower under the Data Center Lease dated as of
December 31, 2006 between Borrower and Digital Piscataway, LLC regarding the
premises at 3 Corporate Place, Piscataway, New Jersey, and (vi) the unsecured
guaranty by Holdings in favor of Digital Piscataway, LLC of the obligations of
Borrower under the Data Center Lease dated as of December 5, 2007 between
Borrower and Digital Piscataway, LLC regarding the premises at 3 Corporate
Place, Piscataway, New Jersey.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance

 

Schedule 1.1, Page 14



--------------------------------------------------------------------------------

with customary trade practices), (f) all obligations owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above. For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (d) above shall be the lower of the amount of the obligation and the
fair market value of the assets securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indenture” means that certain Indenture between Holdings and The Bank of New
York, as trustee and dated on or about May 2, 2007.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
or foreign bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

“Inter-company Subordination Agreement” means a subordination agreement executed
and delivered by Holdings, Borrower, each of their respective Subsidiaries, and
Agent, the form and substance of which is satisfactory to Agent.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of October 31, 2008 by and among Lombard North Central Plc,
National Westminster Bank, Plc, the Agent, Holdings, Borrower and UK Foreign
Subsidiary as in effect on the October 31, 2008.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Holdings and its Subsidiaries, excluding those Subsidiaries identified on
Schedule Q-1 for such period, determined on a consolidated basis in accordance
with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter; provided, however, that
(a) if any Interest Period would end on a day that is not a Business Day,

 

Schedule 1.1, Page 15



--------------------------------------------------------------------------------

such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, relocation
and similar advances to officers and employees of such Person consistent with
past practice and so long as the aggregate outstanding amount of such advances
at no time exceeds $1,000,000 and advances to officers and employees to fund
payments by such officers and employees to Holdings in connection with the
exercise of options to acquire Stock of Holdings, and (b) bona fide Accounts
(other than inter-company Accounts among the Loan Parties) arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

“Investment Affiliate” means any fund or investment vehicle that (a) is
organized by Welsh, Carson, Anderson & Stowe VIII, L.P. for the purpose of
making equity or debt investments in one or more companies and (b) is controlled
by Welsh, Carson, Anderson & Stowe VIII, L.P. For the purposes of this
definition, “control” means the power to direct or cause the direction of
management and policies of a Person, whether by contract or otherwise.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFF or any other Lender that, with the consent of Agent,
agrees, in such Lender’s sole discretion, to become an Issuing Lender for the
purpose of issuing L/Cs or L/C Undertakings pursuant to Section 2.12 of the
Agreement.

“L/C” has the meaning specified therefor in Section 2.12(a) of the Agreement.

 

Schedule 1.1, Page 16



--------------------------------------------------------------------------------

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1 of the Agreement.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Holdings, Borrower or any of their
respective Subsidiaries under any of the Loan Documents that are paid, advanced,
or incurred by the Lender Group, (b) fees or charges paid or incurred by Agent
in connection with the Lender Group’s transactions with Holdings, Borrower or
any of their respective Subsidiaries under any of the Loan Documents, including,
fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c) costs
and expenses incurred by Agent in the disbursement of funds to Borrower or other
members of the Lender Group (by wire transfer or otherwise), (d) charges paid or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (e) reasonable costs and expenses paid or incurred by the Lender
Group to correct any default or enforce any provision of the Loan Documents, or
in gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses (including travel, meals and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter ,
(g) reasonable costs and expenses of third party claims or any other suit paid
or incurred by the Lender Group in enforcing or defending the Loan Documents or
in connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with Holdings or any of its Subsidiaries,
(h) Agent’s reasonable costs and expenses (including attorneys fees) incurred in
advising, structuring, drafting, reviewing, administering (including travel,
meals and lodging), syndicating, or amending the Loan Documents, and (i) Agent’s
and each Lender’s reasonable costs and expenses (including attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Holdings, Borrower or
any of their respective Subsidiaries or in exercising rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether
suit is brought, or in taking any Remedial Action concerning the Collateral.

 

Schedule 1.1, Page 17



--------------------------------------------------------------------------------

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee set forth in the Agreement
will continue to accrue while the Letters of Credit are outstanding) to be held
by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the then existing Letter of Credit Usage, (b) causing
the Underlying Letters of Credit to be returned to the Issuing Lender, or
(c) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to the Agent
(in its sole discretion) in an amount equal to 105% of the then existing Letter
of Credit Usage (it being understood that the Letter of Credit fee set forth in
the Agreement will continue to accrue while the Letters of Credit are
outstanding and that any such fee that accrues must be an amount that can be
drawn under any such standby letter of credit).

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“Leverage Ratio” means, with respect to Holdings and its Subsidiaries (other
than those Subsidiaries identified on Schedule Q-1) on a consolidated basis for
any period, the ratio of (i) Indebtedness of such Persons as of the last day of
such period (other than (x) obligations owing under Hedge Agreements, (y) the
obligations under the Convertible Notes and (z) obligations owing with respect
to the unsecured Indebtedness permitted by Section 6.1(n)) to (ii) EBITDA of
such Persons for such period.

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.13(a) of the
Agreement.

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

 

Schedule 1.1, Page 18



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means the Applicable Margin pertaining to LIBOR Rate Loans
as set forth in the definition of Applicable Margin.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.10 of the
Agreement.

“Loan Documents” means the Agreement, the Bank Product Agreements, any Borrowing
Base Certificate, the Controlled Account Agreements, the Control Agreements, the
Copyright Security Agreement, the Fee Letter, the Guaranty, the Inter-company
Subordination Agreement, the Intercreditor Agreement, the Letters of Credit, the
Mortgages, the Patent Security Agreement, the Security Agreement, the UCC
Authorization to File UCC Financing Statements dated as of the Original Closing
Date executed by Holdings and its Subsidiaries (other than those that are
Foreign Subsidiaries) in favor of Agent, Assignment of Business Interruption
Insurance dated as of the date hereof executed by Holdings and its Subsidiaries
(other than those that are Foreign Subsidiaries) in favor of Agent, the
Trademark Security Agreement, any note or notes executed by Borrower in
connection with the Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by Holdings, Borrower or
any of their respective Subsidiaries and the Lender Group in connection with the
Agreement.

“Loan Party” means each of Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) (x) of Borrower or (y) of Holdings, Borrower and their
respective Subsidiaries, taken as a whole, (b) a material impairment of (x) the
ability of Borrower to perform its obligations under the Loan Documents to which
it is a party, (y) the ability of Holdings, Borrower and their respective
Subsidiaries, taken as a whole, to perform their collective obligations under
the Loan Documents to which they are parties or (z) the Lender Group’s ability
to enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of the Agent’s Liens with respect
to the Collateral as a result of an action or failure to act on the part of
Holdings, Borrower or their respective Subsidiaries.

 

Schedule 1.1, Page 19



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” has the meaning specified therefor in
Section 5.16.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Revolver Amount” means $50,000,000, as the same may be increased in
accordance with Section 2.1 or decreased by the amount of reductions in the
Revolver Commitments made in accordance with Section 2.4(c) of the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, and if any, one or more
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by
Holdings, Borrower or their respective Subsidiaries in favor of Agent, in form
and substance satisfactory to Agent, that encumber the Real Property Collateral.

“Network Project Financing” means those certain Capital Leases entered into by
Borrower or Purchase Money Indebtedness incurred by Borrower in an aggregate
principal amount not to exceed $17,000,000 during the term of this Agreement for
the purpose of purchasing networking and telecommunications, equipment,
software, hardware and maintenance of such equipment for Borrower.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), lease payments, guaranties, covenants, and duties
of any kind and description owing by Borrower to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations. Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

 

Schedule 1.1, Page 20



--------------------------------------------------------------------------------

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Original Closing Date” has the meaning specified therefor in the recitals to
the Agreement.

“Original Credit Agreement” has the meaning specified therefor in the recitals
to the Agreement.

“Original Obligations” means the “Obligations” as defined in the Original Credit
Agreement.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

“Permitted Acquisition” means an acquisition of the assets and/or business of a
Person by Borrower or by a Subsidiary of Holdings or Borrower or the acquisition
of all of the Stock of a Person (such Person, the “Target”) by Borrower or by a
Subsidiary of Holdings or Borrower in which (a) the business and assets acquired
are for use in, the same business engaged in by Borrower as of the Closing Date
and which acquired business and assets would not subject Agent or any Lender to
any regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Document other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrower prior to such Permitted Acquisition, (b) immediately before and after
giving effect to such asset acquisition or Stock acquisition and the making of
any Advances in connection therewith, no Default or Event of Default exists
(and, with respect to the financial covenants included in Section 7, Agent has
been provided with calculations showing compliance with such financial covenants
on a pro forma basis as of the most recent month end for which financial
statements have been delivered, after giving effect to such asset or Stock
acquisition as if such acquisition occurred at the beginning of the relevant
period and as if any Indebtedness incurred in connection therewith was incurred
on the first day of such period notwithstanding whether or not the financial
covenants included in Section 7 are otherwise tested

 

Schedule 1.1, Page 21



--------------------------------------------------------------------------------

pursuant to the terms of Section 7), (c) the aggregate consideration to be paid
by Holdings, Borrower and their respective Subsidiaries (including any
liabilities assumed by Holdings, Borrower or their respective Subsidiaries and
any liabilities retained by the Target) in connection with such asset or Stock
acquisition, together with the consideration paid in connection with all of the
asset or Stock acquisitions completed by Holdings, Borrower and their respective
Subsidiaries during the period commencing on the Closing Date and ending on the
date of such asset or Stock acquisition, does not exceed $15,000,000; provided
that the portion of consideration paid or to be paid by Holdings, Borrower and
their respective Subsidiaries in connection with any asset or Stock acquisition
by the issuance of common Stock of Holdings shall be excluded from such
$15,000,000 limitation so long as the aggregate consideration paid and to be
paid by Holdings, Borrower and their respective Subsidiaries (including any
liabilities assumed by Holdings, Borrower and their respective Subsidiaries and
the liabilities retained by the Target but excluding any consideration paid or
to be paid by the issuance of common Stock of Holdings) does not exceed
$10,000,000, (d) the acquisition is consensual and has been approved by the
respective board of directors (or equivalent body) of the parties to such
acquisition (including in the case of a Stock acquisition, the board of
directors of the Target), (e) at the time of and immediately after giving effect
to such asset or Stock acquisition and the making of any Advances in connection
therewith, Excess Availability plus Qualified Cash is not less than $25,000,000,
(f) during the 30 days prior to the time of such asset or Stock acquisition, the
sum of Excess Availability plus Qualified Cash as of the end of each day during
such 30 day period divided by 30 is not less than $25,000,000, (g) at least 30
days prior to such asset or Stock acquisition, Agent shall have received a
description of such asset or Stock acquisition and such legal and business due
diligence as is customarily and reasonably required by Agent (with results of
such due diligence being satisfactory to Agent), and projections for the
succeeding three-year period, which projections shall be in form and substance
satisfactory to Agent and shall take into account the proposed Permitted
Acquisition, (h) at least 5 days prior to the consummation of such asset or
Stock acquisition, Agent has received complete executed or conformed copies of
the material documentation to be executed in connection with such acquisition,
(i) consents have been obtained in favor of Agent and Lenders to the collateral
assignment of rights and indemnities under the material acquisition documents,
(j) (x) in the case of an asset acquisition, Agent shall have received a
perfected, first-priority Lien in all of the assets (other than assets located
outside of the United States) so acquired and all of the assets so acquired
shall be free and clear of any Liens (other than Permitted Liens) and (y) in the
case of a Stock acquisition, Agent shall have received a perfected,
first-priority Lien in all of the assets (other than assets located outside of
the United States) of the Target and all of the assets of Target shall be free
and clear of any Liens (other than Permitted Liens) and the Target (so long as
the Target is not a Foreign Subsidiary) shall have executed and delivered a
joinder to the Guaranty and Agent shall have received a perfected, first
priority Lien on all of the Stock (or 65% of the Stock if the Target is a
Foreign Subsidiary) issued by the Target, and (k) any contingent liabilities or
Indebtedness assumed by Holdings, Borrower or any of their respective
Subsidiaries in connection with such asset acquisition or if a Stock
acquisition, retained by Target or assumed by Holdings, Borrower or any of their
respective Subsidiaries in connection with such Stock acquisition have been
approved by Agent and Required Lenders.

 

Schedule 1.1, Page 22



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,

(b) sales, leases or licensing of Inventory or Equipment to customers in the
ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) sales of Equipment not covered under clause (a) above, so long as (i) no
Event of Default exists, (ii) such sales are on an arm’s length basis and
(iii) the aggregate fair market value of such Equipment sold from the Closing
Date until the Maturity Date does not exceed $10,000,000, and

(f) the granting of Permitted Liens.

“Permitted Holder” means Welsh, Carson, Anderson & Stowe VI, L.P.; Welsh,
Carson, Anderson & Stowe VII, L.P.; Welsh, Carson, Anderson & Stowe VIII, L.P.;
WCAS Information Partners, L.P.; WCAS Capital Partners II, L.P.; WCAS VI
Partners, L.P.; WCAS VII Partners, L.P.; WCAS VIII Associates; WCAS INFO
Partners; WCAS CP II Partners; any Investment Affiliate; and the individual
general partners of each of the foregoing partnerships.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances (other than advances made between the Loan Parties) made in
connection with purchases of goods or services in the ordinary course of
business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries (from Persons that are not Affiliates) effected in the
ordinary course of business or owing to any Loan Party or any of its
Subsidiaries as a result of Insolvency Proceedings involving an Account Debtor
or upon the foreclosure or enforcement of any Lien in favor of a Loan Party or
its Subsidiaries,

 

Schedule 1.1, Page 23



--------------------------------------------------------------------------------

(e) Permitted Acquisitions,

(f) Investments arising as a result of loans and receivables between the Loan
Parties in accordance with Section 6.1(j) or 6.1(k),

(g) Investments arising as a result of Holdings, Borrower and their respective
Domestic Subsidiaries converting inter-company loans or receivables permitted by
Section 6.1(k) made to Foreign Subsidiaries into equity in such Foreign
Subsidiaries or making capital contributions to such Foreign Subsidiaries, in
each case solely to the extent such equity and capital contributions are
required by applicable law or regulation in order to maintain required capital
balances in such Foreign Subsidiaries and after giving effect to such
conversions and contributions Borrower is in compliance with Section 6.1(k);
provided that solely for the purposes of calculating the aggregate net
inter-company payable referred to in Section 6.1(k)(iv) and solely for the
purpose of calculating the amount of outstanding inter-company loans and
reimbursements under Section 6.1(k) any such inter-company loans or receivables
converted to equity after the Closing Date or capital contributions made after
the Closing Date shall be treated as if they were outstanding inter-company
loans or receivables,

(h) capital contributions by Holdings and its wholly-owned Domestic Subsidiaries
in wholly-owned Domestic Subsidiaries of Holdings,

(i) capital contributions by wholly-owned Foreign Subsidiaries of Holdings in
other wholly-owned Foreign Subsidiaries of Holdings.

“Permitted Liens” means:

(a) Liens held by Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-1,

(e) the interests of lessors under operating leases,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired,

 

Schedule 1.1, Page 24



--------------------------------------------------------------------------------

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance,

(i) Liens on amounts deposited in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

(j) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) Liens securing the Cisco Indebtedness so long as any such Lien attaches only
to the assets purchased or acquired with amounts borrowed under the Cisco Loan
Agreement and the proceeds thereof,

(m) [Intentionally omitted],

(n) Liens securing the UK Indebtedness and the obligations owing under Hedge
Agreements for interest rate hedging of the UK Indebtedness so long as any such
Lien attaches only to the Security Assets (as such term is defined in the UK
Loan Agreement) and is subject to the Intercreditor Agreement,

(o) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business, and

(q) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business.

“Permitted Protest” means the right of Holdings, Borrower or any of their
respective Subsidiaries to protest any Lien (other than any Lien that secures
the Obligations), taxes (other than payroll taxes or taxes that are the subject
of a United States federal tax lien), or rental payment, provided that (a) a
reserve with respect to such obligation is established on Holdings’, Borrower’s
or such Subsidiary’s books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Holdings, Borrower or such Subsidiary, as applicable, in good faith, and
(c) Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens.

 

Schedule 1.1, Page 25



--------------------------------------------------------------------------------

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
the then existing Network Project Financing in an aggregate principal amount not
in excess of $17,000,000 and Purchase Money Indebtedness incurred by Holdings,
Borrower or any of their respective additional Subsidiaries after the Closing
Date in an aggregate principal amount outstanding at any one time not in excess
of $7,500,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Projections” means Holdings’, Borrower’s and their respective Subsidiaries’
forecasted consolidated and consolidating (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with each such Person’s historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the aggregate outstanding principal
amount of such Lender’s Advances by (z) the aggregate outstanding principal
amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and right to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances, and

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement), the
percentage obtained by dividing (i) such Lender’s Revolver Commitment, by
(ii) the aggregate amount of Revolver Commitments of all Lenders; provided,
however, that in the event the Revolver Commitments have been terminated or
reduced to zero, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the outstanding principal amount of such Lender’s
Advances plus such Lender’s ratable portion of the Risk Participation Liability
with respect to outstanding Letters of Credit, by (B) the outstanding principal
amount of all Advances plus the aggregate amount of the Risk Participation
Liability with respect to outstanding Letters of Credit.

 

Schedule 1.1, Page 26



--------------------------------------------------------------------------------

“Proprietary Rights” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i).

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Holdings and its wholly-owned Domestic
Subsidiaries that is in Deposit Accounts (other than in the Designated Account)
or in Securities Accounts, or any combination thereof, and which such Deposit
Account or Securities Account is the subject of a Control Agreement and is
maintained by a branch office of the bank or securities intermediary located
within the United States.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Holdings, Borrower or their respective Subsidiaries and
the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Holdings, Borrower or their
respective Domestic Subsidiaries.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Recurring Revenue” means, with respect to any period, the revenue arising in
the ordinary course of business under Recurring Revenue Agreements recognized
(in accordance with GAAP) by Borrower and SAVVIS Federal during such period,

 

Schedule 1.1, Page 27



--------------------------------------------------------------------------------

without giving effect to any revenue recognized by (i) any Loan Party other than
Borrower and SAVVIS Federal or (ii) Borrower and SAVVIS Federal to the extent
such revenue resulted from services performed by Foreign Subsidiaries of
Holdings on behalf of Borrower and SAVVIS Federal.

“Recurring Revenue Agreement” means an agreement between Borrower (or by
Holdings on behalf of Borrower, solely with respect to the Reuters Network
Agreement) or SAVVIS Federal and a customer of Borrower or SAVVIS Federal, as
applicable, providing for regular and recurring monthly payments by such
customer to Borrower or SAVVIS Federal, as applicable, for ongoing and recurring
services to be rendered by Borrower or SAVVIS Federal, as applicable, to such
customers over extended periods of time.

“Register” has the meaning specified therefor in Section 13.1(i).

“Registered Loan” means any loan recorded on the Register (or a comparable
register) pursuant to Section 13.1(i).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently

 

Schedule 1.1, Page 28



--------------------------------------------------------------------------------

referred to as “eurocurrency liabilities”) of that Lender, but so long as such
Lender is not required or directed under applicable regulations to maintain such
reserves, the Reserve Percentage shall be zero.

“Reuters Network Agreement” means that certain Network Services Agreement, dated
as of September 28, 2001, by and between Holdings and Reuters Limited Holdings.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
obligations of Borrower to the Issuing Lender with respect to an L/C
Undertaking, including (a) the contingent reimbursement obligations of Borrower
with respect to the amounts available to be drawn or which may become available
to be drawn thereunder, (b) the reimbursement obligations of Borrower with
respect to amounts that have been paid by the Issuing Lender to the Underlying
Issuer, and (c) all accrued and unpaid interest, fees, and expenses payable with
respect thereto.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SAP Project” means the replacement of the majority of Holdings’, Borrowers’ and
their respective Subsidiaries’ internal enterprise resource planning information
systems including but not limited to contract management, purchasing, cash
management, accounts payable, general ledger and other financial and
non-financial systems to be implemented over the course of the first three years
after the Closing Date.

“SAVVIS Federal” means SAVVIS Federal Communications, Inc., a Delaware
corporation.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

Schedule 1.1, Page 29



--------------------------------------------------------------------------------

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Agreement” means that certain security agreement dated as of the
Original Closing Date, in form and substance satisfactory to Agent, executed and
delivered by Holdings, Borrower and each of their respective Domestic
Subsidiaries to Agent.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Slough Estates Operating Lease Guaranty” means the unsecured guaranty
obligations pursuant to that certain Lease dated December 1, 2007 among Slough
Trading Estate Limited, UK Foreign Subsidiary and Holdings.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Sterling Leases” means each of the (i) First Amendment to Deed of Lease dated
September 25, 2008 between Borrower and RPH Industrial, LLC, an affiliate of
RREEF, with respect to the leased location at 45901 Nokes Boulevard, Sterling,
Virginia, and (ii) First Amendment to Deed of Lease dated September 25, 2008
between Borrower and RPH Industrial, LLC, an affiliate of RREEF, with respect to
the leased location at 45845 Nokes Boulevard, Sterling, Virginia, in each case
as in effect on September 25, 2008.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Swing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b).

 

Schedule 1.1, Page 30



--------------------------------------------------------------------------------

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Sweep Notice” has the meaning specified therefor in Section 2.7(b).

“Sweep Termination Request” has the meaning specified therefor in
Section 2.7(b).

“Target” has the meaning given to it in the definition of Permitted Acquisition.

“Taxes” shall mean, any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto; provided that Taxes shall exclude (i) any tax imposed on the net income
or net profits of any Lender or any Participant (including any branch profits
taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located, or, in the case of any Lender, in which its applicable
lending office is located, or the jurisdiction through which it is entering into
this Agreement, in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

 

Schedule 1.1, Page 31



--------------------------------------------------------------------------------

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“TTM EBITDA” means, as of the any date of determination, EBITDA determined on a
consolidated basis in accordance with GAAP, for the 12 month period most
recently ended.

“UK Deed of Guarantee” means that certain Deed of Guarantee, Priority and
Acknowledgement dated as of the October 31, 2008 by and among Lombard North
Central Plc, National Westminster Bank, Plc, UK Foreign Subsidiary, Holdings and
Borrower as in effect on October 31, 2008.

“UK Foreign Subsidiary” means SAVVIS UK Limited, a (registered no. 03816299)
having its registered office at Eskdale Road, Winnersh Triangle, Wokingham,
Berkshire, RG41 5TS).

“UK Guaranty” means the unsecured guarantee obligations of Holdings set forth in
Section 7 of the UK Loan Agreement and Section 3 of the UK Deed of Guarantee.

“UK Indebtedness” means the Indebtedness in a principal amount not to exceed
£35,000,000 at any time outstanding of UK Foreign Subsidiary pursuant to the UK
Loan Agreement; provided, that such principal amount may be increased to
£37,500,000 so long as (i) such increase occurs within 60 days of the Closing
Date, (ii) Agent has received any and all agreements, instruments and documents
entered into in connection with such increase and each of said agreements,
instruments and documents are in form and substance satisfactory to Agent,
(iii) Lombard North Central Plc, National Westminster Bank PLC, Borrower and
each Guarantor have entered into an amendment to the Amended and Restated
Intercreditor Agreement dated as of October 31, 2008 by and among each of the
foregoing, in form and substance satisfactory to Agent.

“UK Intercompany Subordination Agreements” means (i) that certain Deed of
Subordination and Postponement among National Westminster Bank PLC, Borrower and
UK Foreign Subsidiary and (ii) that certain Deed of Subordination and
Postponement dated June 27, 2008 by and among Lombard North Central Plc, UK
Foreign Subsidiary and Borrower, in each case as in effect on the October 31,
2008.

“UK Loan Agreement” means that certain Facility Agreement dated as of the
June 27, 2008 by and among UK Foreign Subsidiary, Holdings and Lombard North
Central Plc as in effect on the June 27, 2008.

“UK Pledge Agreement” means that certain change of Share in UK Foreign
Subsidiary dated as of the Closing Date between Holdings and Agent.

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.

 

Schedule 1.1, Page 32



--------------------------------------------------------------------------------

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFF” means Wells Fargo Foothill, LLC, a Delaware limited liability company.

 

Schedule 1.1, Page 33



--------------------------------------------------------------------------------

SCHEDULE 2.7(a)

Cash Management Banks

Bank of America, N.A.

Wells Fargo, N.A.

 

Schedule 2.7(a), Page 1



--------------------------------------------------------------------------------

Schedule 3.1

The effectiveness of the Agreement is subject to the fulfillment, to the
satisfaction of each Lender (the making of such initial extension of credit by
any Lender being conclusively deemed to be its satisfaction or waiver of the
following), of each of the following conditions precedent:

(a) the Closing Date shall occur on or before December 8, 2008;

(b) Agent shall have completed its UCC, tax lien and litigation searches and
received evidence that appropriate financing statements have been duly filed in
such office or offices as may be necessary or, in the opinion of Agent,
desirable to perfect the Agent’s Liens in and to the Collateral, and Agent shall
have received searches reflecting the filing of all such financing statements;

(c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) Reaffirmation of Loan Documents,

(ii) UK Pledge Agreement,

(iii) the Fee Letter,

(iv) the other documents and items described on the Closing Checklist pertaining
hereto;

(d) Agent shall have received a certificate from the Secretary of Borrower
(i) attesting to the resolutions of Borrower’s Board of Directors authorizing
its execution, delivery, and performance of this Agreement and the other Loan
Documents to which Borrower is a party, (ii) authorizing specific officers of
Borrower to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of Borrower;

(e) Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower;

(f) Agent shall have received a certificate of status with respect to Borrower,
dated within 30 days of the Closing Date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of Borrower, which
certificate shall indicate that Borrower is in good standing in such
jurisdiction;

(g) Agent shall have received certificates of status with respect to Borrower,
each dated within 30 days of the Closing Date, such certificates to be issued by
the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of Borrower) in

 

Schedule 3.1, Page 1



--------------------------------------------------------------------------------

which its failure to be duly qualified or licensed would constitute a Material
Adverse Change, which certificates shall indicate that Borrower is in good
standing in such jurisdictions;

(h) Agent shall have received a certificate from the Secretary of each Guarantor
(i) attesting to the resolutions of such Guarantor’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents to
which such Guarantor is a party, (ii) authorizing specific officers of such
Guarantor to execute the same and (iii) attesting to the incumbency and
signatures of such specific officers of Guarantor;

(i) Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Guarantor;

(j) Agent shall have received a certificate of status with respect to each
Guarantor, dated within 30 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;

(k) Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;

(l) Agent shall have received an opinion of Borrower’s and each Guarantor’s
counsel in form and substance satisfactory to Agent;

(m) After giving effect to the initial extensions of credit hereunder and the
payment of all fees and expenses required to be paid by Borrower on the Closing
Date under this Agreement or the other Loan Documents, the amount of Excess
Availability plus Qualified Cash shall exceed $25,000,000;

(n) Agent shall have completed its business, legal, and collateral due
diligence;

(o) Agent shall have received a set of Projections of Borrower for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;

(p) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement;

(q) Holdings, Borrower and each of their respective Subsidiaries shall have
received all licenses, approvals or evidence of other actions required by any
Governmental Authority in connection with the execution and delivery by
Holdings, Borrower or their Subsidiaries of the Loan Documents or with the
consummation of the transactions contemplated thereby;

 

Schedule 3.1, Page 2



--------------------------------------------------------------------------------

(r) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

Schedule 3.1, Page 3



--------------------------------------------------------------------------------

SCHEDULE 4.4

Locations of Inventory, Equipment and Account Records

Inventory and Equipment Locations: see attached list.

Inventory and Equipment stored with a bailee, warehouseman or similar party:

[***]

Substantially all of the original Records pertaining to Accounts of Holdings,
Borrower and their respective Subsidiaries are maintained at the following
locations:

1 SAVVIS Parkway, Town & Country, MO 63017

 

Schedule 4.4, Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.4

Locations of Inventory and Equipment

[***] [Three pages omitted.]

 

Schedule 4.4, Page 2



--------------------------------------------------------------------------------

SCHEDULE 4.6(a)

Jurisdictions of Organization

 

Holdings   Delaware Borrower   Missouri SAVVIS Communications International,
Inc.   Delaware SAVVIS Federal Systems, Inc.   Delaware SAVVIS Australia Pty.
Ltd.   Australia SAVVIS Hong Kong Limited   Hong Kong SAVVIS Communications
Private Limited   India SAVVIS Communications KK   Japan SAVVIS Malaysia Sdn.
Bhd.   Malaysia SAVVIS New Zealand Limited   New Zealand SAVVIS Philippines,
Inc.   Philippines SAVVIS Singapore Company Pte. Ltd.   Singapore SAVVIS Taiwan
Limited   Taiwan SAVVIS Thailand Limited   Thailand SAVVIS Argentina, S.A.  
Argentina SAVVIS do Brasil Ltda.   Brazil SAVVIS Telecomunicacoes Ltda.   Brazil
SAVVIS Communications Chile, S.A.   Chile SAVVIS Mexico, S.A. de C.V.   Mexico
SAVVIS France S.A.S.   France SAVVIS Germany GmbH   Germany SAVVIS Magyarorszag
Tavkozlesi Kft.   Hungary SAVVIS Italia S.r.l.   Italy SAVVIS Poland Sp Zo.o.  
Poland SAVVIS Switzerland A.G.   Switzerland SAVVIS UK Limited   United Kingdom
SAVVIS Europe B.V.   Netherlands SAVVIS (South Africa) (Properietary) Limited  
South Africa

 

Schedule 4.6(a), Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.6(b)

Chief Executive Offices

1 SAVVIS Parkway, Town & Country, Missouri 63017

 

Schedule 4.6(b), Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.6(c)

Organizational Identification Numbers

Holdings – Charter No. 2866075, Tax Id. No. [***]

Borrower – Charter No. 00418625, Tax Id. No. [***]

SAVVIS Communications International, Inc. – Charter No. 3038147, Tax Id.
No. [***]

SAVVIS Federal – Charter No. 3822634, Tax Id. No. [***]

 

Schedule 4.6(c), Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.6(d)

Commercial Tort Claims

None.

 

Schedule 4.6(d), Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.7(b)

Holdings’ Subscriptions, Options, Warrants, Calls

 

1. As of December 4, 2008, Holdings had 6,220,773 shares of common Stock
underlying outstanding stock options, restricted stock units and restricted
preferred stock units that were granted to officers, directors and employees
under Holdings’ equity incentive compensation plans.

 

2. Holdings has $345,000,000 aggregate principal amount of 3.0% Convertible
Senior Notes due May 15, 2012 outstanding, which may be converted into shares of
common stock.

 

Schedule 4.7(b), Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.7(c)

Capitalization of Holdings’ Subsidiaries

 

Subsidiary

  

Jurisdiction

of

Organization

  

Authorized

Shares of

Common Stock

  

Outstanding
Shares of
Common Stock

  

Owner

Borrower

   Missouri    2,434,194    1,606,682    Holdings (100%)

SAVVIS Communications International, Inc.

   Delaware    1,000    100    Holdings (100%)

SAVVIS Federal Systems, Inc.

   Delaware    1,000    100    Borrower (100%)

SAVVIS Australia Pty. Ltd.

   Australia       1    Holdings (100%)

SAVVIS Hong Kong Limited

   Hong Kong       2   

Holdings (50%)

SAVVIS Communications International, Inc., as nominee (50%)

SAVVIS Communications Private Limited

   India    100,000    100,000   

R. Begur (1 share

A.R.A. Corporate Consultants Private Limited (9,999) shares

SAVVIS Communications KK

   Japan       127    Holdings (100%)

SAVVIS New Zealand Limited

   New Zealand       200,120    Holdings (100%)

SAVVIS Philippines, Inc.

   Philippines       7,910,000   

Holdings (99.9%)

Grier C. Raclin (1 share)

Jeffrey H. Von Deylen (1 share)

SAVVIS Singapore Company Pte. Ltd.

   Singapore    200,000    2    Holdings (100%)

SAVVIS Taiwan Limited

   Taiwan    32,000,000    800,000   

Holdings (99.9%)

SAVVIS Communications International, Inc. (1 share)

SAVVIS Europe B.V. (1 share)

SAVVIS Australia Pty. Ltd (1 share)

SAVVIS Hong Kong Limited (1 share)

SAVVIS New Zealand Limited (1 share)

SAVVIS Singapore Company Pte. Ltd. (1 share)

SAVVIS Argentina, S.A.

   Argentina         

Holdings (99.8%)

SAVVIS Communications International, Inc. (0.2%)

SAVVIS do Brasil Ltda.

   Brazil         

Holdings (95.0%)

SAVVIS Communications International, Inc. (5.0%)

SAVVIS Telecomunicacoes Ltda.

   Brazil         

SAVVIS do Brasil Ltda. (99.8%)

Holdings (0.2%)

SAVVIS Communications Chile, S.A.

   Chile         

Holdings (99.9%)

SAVVIS Communications International, Inc. (0.1%)

SAVVIS Mexico, S.A. de C.V.

   Mexico       5,000   

Holdings (99.0%)

SAVVIS Communications International, Inc. (1.0%)

 

Schedule 4.7(c), Page 1



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

of

Organization

  

Authorized

Shares of

Common Stock

  

Outstanding
Shares of
Common Stock

  

Owner

SAVVIS France S.A.S.

   France          Holdings (100%)

SAVVIS Germany GmbH

   Germany       1    Holdings (100%)

SAVVIS Magyarorszag Tavkozlesi Kft.

   Hungary          Holdings (100%)

SAVVIS Italia S.r.l.

   Italy         

Holdings (95.0%)

SAVVIS Communications International, Inc. (5.0%)

SAVVIS Poland Sp Zo.o.

   Poland       80    Holdings (100%)

SAVVIS Switzerland A.G.

   Switzerland       400    Holdings (100%)

SAVVIS UK Limited

   U.K.    1,000,000    1,000,000    Holdings (100%)

SAVVIS Malaysia Sdn. Bhd

   Malaysia    100,000    100,000   

Holdings (99.9%)

K. Abraham (1 share)

Timothy Lwa (1 share)

SAVVIS Europe B.V.

   Netherlands       40    Holdings (100%)

SAVVIS (South Africa) (Properietary) Limited

   South Africa    1,000    1    Holdings (100%)

SAVVIS Thailand Limited

   Thailand         

Holdings (99.9%)

Borrower (1 share)

Jeffrey H. Von Deylen (1 share)

 

Schedule 4.7(c), Page 2



--------------------------------------------------------------------------------

SCHEDULE 4.9

Litigation

Active Litigation

 

Parties

 

Nature of Dispute

 

Amount Claimed

 

Status

 

Notified
Insurance Carrier

Christine Montana v. SAVVIS, Inc. and Tim Caulfield

  Claims of discrimination based on age, race, national origin, physical
disability and retaliation.   [***]   [***]   [***]

LaRusso v. SAVVIS Communications Corporation and Glen Forman

  Complaint for Wrongful Termination Based on Public Policy, Intentional
Infliction of Emotional Distress; Defamation; Sexual Harassment; Retaliation;
Unfair Competition.   [***]   [***]   [***]

Cumis Insurance Society, Inc. v. Merrick Bank Corporation, SAVVIS Inc., SAVVIS
Communications Corporation [Arizona case]

  Claims for Unfair Business Practices (California Business & Professions Code
Section 17200), Misrepresentation, and Breach of Contract   [***]   [***]  
[***]

Merrick Bank Corporation v. SAVVIS Inc., SAVVIS Communications Corporation
[Missouri case]

  Claims for Negligence and Negligent Misrepresentation   [***]   [***]   [***]

Merrick Bank Corporation (as assignee of CardSystems

  Claims for Negligence, Negligent Misrepresentation   [***]   [***]   [***]

Solutions Inc.) v. SAVVIS Inc., SAVVIS Communications Corporation [Missouri
case]

  and Breach of Contract      

Threatened

[***]

 

Schedule 4.9, Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.13

Environmental

1. A fuel spill in 2007 at a facility located in Santa Clara leased by Borrower
at that time (Borrower no longer leases this facility). Borrower undertook and
completed clean up activities, which cost approximately $300,000. In addition,
Borrower settled with the EPA, who released Borrower from further liability for
the sum of $4,500. (4.13(d))

 

Schedule 4.13, Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.14(a)

Patents, Trademarks and Copyrights

Trademarks

 

Trademark

  

Case Number/

Country

  

Application

Number/Date

  

Registration

Number/Date

  

Status/

Intern. Class

  

Owner

AUDIT READY BY DESIGN

(Class 9)

   USA   

77/134587

Mar 19, 2007

     

Pending

09

   Borrower

AUDIT READY BY DESIGN

(Class 16)

   USA   

77/134591

Mar 19, 2007

     

Pending

16

   Borrower AUDIT READY BY DESIGN (Class 38)    USA   

77/134596

Mar 19, 2007

     

Pending

38

   Borrower

AUDIT READY BY DESIGN

(Classes 35 38 42)

   USA   

77/134609

Mar 19, 2007

     

Pending

35, 38, 42

   Borrower AUDIT READY BY DESIGN (Class 45)    USA   

77/134612

Mar 19, 2007

     

Pending

45

   Borrower

BUILT TO RESPOND

(Class 9)

   USA   

77/134626

Mar 19, 2007

     

Pending

09

   Borrower

BUILT TO RESPOND

(Class 16)

   USA   

77/134633

Mar 19, 2007

     

Pending

16

   Borrower

BUILT TO RESPOND

(Class 38)

   USA   

77/134635

Mar 19, 2007

     

Pending

38

   Borrower

BUILT TO RESPOND

(Class 42)

   USA   

77/134642

Mar 19, 2007

     

Pending

42

   Borrower

BUILT TO RESPOND

(Class 45)

   USA   

77/134644

Mar 19, 2007

     

Pending

45

   Borrower BUSINESS READY HOSTING    USA   

78/290497

Aug 21, 2003

  

3036532

Dec 27, 2005

  

Registered

42

   Borrower IFAS    USA   

78/276833

Jul 21, 2003

  

2951386

May 07, 2005

  

Registered

38, 42

   Borrower SAVVIS    USA   

75/816754

Oct 6, 1999

  

2421037

Jan 16, 2001

  

Registered

38

   Borrower SAVVIS    USA   

78/680845

Oct 6, 1999

  

3235995

May 1, 2007

  

Registered

38, 42, 45

   Borrower SAVVIS and Design    USA   

78/850810

Oct 6, 1999

  

3203914

Jan 30, 2007

  

Registered

38, 42, 45

   Borrower

 

Schedule 4.14(a), Page 1



--------------------------------------------------------------------------------

Trademark

  

Case Number/

Country

  

Application

Number/Date

  

Registration

Number/ Date

  

Status/

Intern. Class

  

Owner

SAVVIS Communications    USA   

75/204404

Nov 26, 1996

  

2148947

Apr 7, 1998

  

Registered

38

   Borrower The Network that Powers Wall Street    USA   

78/112647

Mar 5, 2002

  

2757570

Aug 26, 2003

  

Registered

38

   Borrower Trust the Network that Powers Wall Street to Empower Your Business
   USA   

78/156212

Aug 21, 2002

  

2719511

May 27, 2003

  

Registered

38

   Borrower Transforming Information Technology    USA   

78/617019

Apr 26, 2005

  

3085131

Apr 25, 2006

  

Registered

38

   Borrower When “Good Enough” is not Enough    USA   

78/273893

Jul 14, 2003

  

3070064

Mar 21, 2006

  

Registered

38, 42

   Borrower When “Good Enough” is Not Enough... There’s SAVVIS    USA   

78/205360

Jan 21, 2003

  

2907240

Nov 30, 2004

  

Registered

38, 42

   Borrower DIGITAL AD LAB    USA – Minnesota      

29219

Oct 18, 1999

  

Registered

41

   Borrower SAVVIS    Argentina   

2,233,944

Aug 10, 1999

  

1,810,829

Nov 16, 2000

   Registered    Borrower SAVVIS    Australia   

805747

Aug 1, 1999

  

805747

Sep 1, 1999

   Registered    Borrower SAVVIS    Benelux (Belgium, Netherlands, Luxembourg)
  

944192

Aug 13, 1999

  

944,192

Aug 13, 1999

   Registered    Borrower SAVVIS    Canada   

1025143

Aug 9, 1999

  

TMA593797

Nov 3, 2003

   Registered    Borrower SAVVIS    Chile   

462,343

Sep 28, 1999

  

562,134

Feb 23, 2000

   Registered    Borrower SAVVIS    China   

9900126680

Oct 26, 1999

  

1475715

Nov 14, 2000

   Registered    Borrower SAVVIS    Columbia   

99-055,381

Sep 2, 1999

  

251019

Jul 28, 2000

   Registered    Borrower SAVVIS    Denmark   

VA 1999

03241

Aug 10, 1999

  

VR

200002409

Jun 2, 2000

   Registered    Borrower

 

Schedule 4.14(a), Page 2



--------------------------------------------------------------------------------

Trademark

  

Case Number/

Country

  

Application

Number/Date

  

Registration

Number/ Date

  

Status/

Intern. Class

  

Owner

SAVVIS    Finland   

T199902524

Aug 13, 1999

  

218769

Sep 29, 2000

   Registered    Borrower SAVVIS    France   

99 807 353

Aug 10, 1999

  

99 807 353

Aug 10, 1999

   Registered    Borrower SAVVIS    Germany   

399 48

151.6/38

Aug 11, 1999

  

399 48 151

Feb 24, 2000

   Registered    Borrower SAVVIS    Greece   

142742

Dec 27, 1999

  

142742

Jul 17, 2001

   Registered    Borrower SAVVIS    Hong Kong   

12015/99

Sep 2, 1999

  

6116/200

Sep 22, 1999

   Registered    Borrower

SAVVIS

(Cl. 16)

   India   

875438

Sep 8, 1999

      Published    Borrower

SAVVIS

(Cl. 38)

   India   

1301306

Aug 9, 2004

  

1301306

Aug 9, 2004

   Registered    Borrower SAVVIS    Indonesia   

J99 14299

Aug 10, 1999

  

462586

Jan 17, 2002

   Registered    Borrower SAVVIS    Ireland   

99/2711

Sep 9, 1999

  

215344

Aug 9, 1999

   Registered    Borrower SAVVIS    Italy   

RM 99 004138

Sep 18, 1999

  

892,142

May 20, 2003

   Registered    Borrower SAVVIS    Japan   

78023/1999

Sep 24, 1999

  

4468427

Apr 20, 2001

   Registered    Borrower SAVVIS   

Korea

(South)

  

99-11609

Aug 11, 1999

  

63964

Oct 13, 2000

   Registered    Borrower SAVVIS    Malaysia   

99/09513

Sep 27, 1999

  

9909513

Sep 27, 1999

   Registered    Borrower SAVVIS    Mexico   

387764

Aug 19, 1999

  

1025054

Aug 19, 1999

   Registered    Borrower SAVVIS    New Zealand   

314238

Aug 6, 1999

  

314238

Aug 11, 1999

   Registered    Borrower SAVVIS    Norway   

99,07982

Aug 10, 1999

  

212,105

Dec 6, 2001

   Registered    Borrower SAVVIS    Oman   

20718

Aug 22, 1999

  

20718

May 24, 2006

   Registered    Borrower SAVVIS    Panama   

104756

Jan 7, 2000

  

104756

Jan 23, 2001

   Registered    Borrower

 

Schedule 4.14(a), Page 3



--------------------------------------------------------------------------------

Trademark

  

Case Number/

Country

  

Application

Number/Date

  

Registration

Number/ Date

  

Status/

Intern. Class

  

Owner

SAVVIS    Peru   

90061

Aug 26, 1999

  

20335

Feb 14, 2000

   Registered    Borrower

SAVVIS

(Refile)

   Philippines   

4-2003-0000653

Jan 23, 2003

     

• Awaiting 1st

OA

   Borrower SAVVIS    Portugal   

346732R

May 22, 2000

  

346,732

Jun 18, 2001

   Registered    Borrower SAVVIS    Qatar   

21227

Aug 22, 1999

  

21227

Jun 21, 2005

   Registered    Borrower SAVVIS    Singapore   

T99/08532F

Aug 11, 1999

  

T99/08532F

Aug 11, 1999

   Registered    Borrower SAVVIS    South Africa   

09914532

Aug 11, 1999

  

99/14532

Aug 11, 1999

   Registered    Borrower SAVVIS    Spain   

30013

Nov 4, 1999

  

2268139

May 5, 2000

   Registered    Borrower SAVVIS    Sweden   

99-05605

Aug 11, 1999

  

348472

Sep 7, 2001

   Registered    Borrower SAVVIS    Switzerland   

07169/1999

Aug 10, 1999

  

444,337

Aug 10, 1999

   Registered    Borrower SAVVIS    Taiwan   

88244000

Sep 3, 1999

  

130192

Oct 1, 2000

   Registered    Borrower SAVVIS    Thailand   

399301

Sep 28, 1999

  

399301

Sep 28, 1999

   Registered    Borrower SAVVIS    Trinidad & Tobago   

30013

Oct 11, 1999

  

30013

Jun 15, 2000

   Registered    Borrower SAVVIS    UAE   

35012

Feb 14, 2000

  

27231

Jan 20, 2001

   Registered    Borrower SAVVIS    United Kingdom   

2205574

Aug 12, 1999

  

2205574

Aug 12, 1999

   Registered    Borrower SAVVIS    Venezuela   

2000-005288

Mar 30, 2000

  

S-015744

Nov 22, 2000

   Registration    Borrower

SAVVIS A BRIDGE COMPANY

 

(owned by Bridge Information Systems AG)

   Switzerland   

7196/2000

Jun 16, 2000

  

482076

Jun 16, 2000

   Registration    Borrower ! (design)    United States   

75/079414

Mar 27, 1996

  

2073528

Jun 24, 1997

   Registered 38    Borrower ! (design)    Australia   

753161

Jan 21, 1998

  

753161

Jan 21, 1998

   Registered 38    Borrower ! (design) (Color is a feature of the Mark)   
Canada   

1146407

Jul 10, 2002

  

TMA646033

Sep 14, 2005

   Registered    Borrower

 

Schedule 4.14(a), Page 4



--------------------------------------------------------------------------------

Trademark

  

Case Number/

Country

  

Application

Number/Date

  

Registration

Number/ Date

  

Status/

Intern. Class

  

Owner

! (design)    Canada   

0813921

May 31, 1996

  

TMA497523

Jul 21, 1998

   Registered    Borrower ! (design) (in color)    China   

9800111447

Sep 29, 1998

  

1372462

Mar 7, 2000

  

Registered

38

   Borrower ! (design)    Egypt   

112422

Jan 25, 1998

  

112422

Jan 25, 1998

  

Registered

42

   Borrower ! (design)    European Community   

000664110

Oct 22, 1997

  

000664110

Aug 23, 1999

  

Registered

38

   Borrower ! (design)    Israel   

117974

Feb 23, 1998

  

117974

Feb 23, 1999

  

Registered

42

   Borrower ! (design)    Japan   

97371998

Feb 6, 1998

  

4322967

Oct 8, 1999

  

Registered

38

   Borrower ! (design)    Liechtenstein   

3020449B

Mar 4, 1998

  

10656

Jun 10, 1998

  

Registered

38

   Borrower ! (design)    Mexico   

312149

Oct 24, 1997

  

565847

Nov 28, 1997

  

Registered

38

   Borrower ! (design)    New Zealand   

287889

Feb 2, 1998

  

287889

Oct 24, 1997

  

Registered

38

   Borrower ! (design)    Norway   

199800355

Jan 16, 1998

  

191764

Jul 30, 1998

  

Registered

38, 42

   Borrower ! (design)    Poland   

Z182635

Jan 26, 1998

  

134775

Jan 26, 1998

  

Registered

38

   Borrower ! (design)    North Korea   

17878

Aug 26, 1998

  

9679

Aug 26, 1998

  

Registered

38

   Borrower ! (design)    Romania   

49993

Mar 6, 1998

  

34769

Mar 6, 1998

  

Registered

38

   Borrower

 

Schedule 4.14(a), Page 5



--------------------------------------------------------------------------------

Trademark

  

Case Number/

Country

  

Application

Number/Date

  

Registration

Number/ Date

  

Status/

Intern. Class

  

Owner

! (design)    Russian Federation    9870102 Jan 23, 1998   

177064

Jan 23, 1998

  

Registered

38

   Borrower ! (design)    Saudi Arabia   

483160

Jun 17, 1998

  

483/60

Jun 17, 1998

  

Registered

42

   Borrower ! (design)    South Africa   

98/1204

Jan 30, 1998

  

98/1204

Jan 30, 1998

  

Registered

38

   Borrower ! (design)    United Arab Emirates   

26619

May 20, 1998

  

22845

May 20, 1998

  

Registered

38

   Borrower WAM!BASE    USA   

75/159160

Sep 3, 1996

   2147154 Mar 31, 1998   

Registered

39

   Borrower WAM!BASE    Canada   

0882519

Jun 25, 1998

  

TMA523073

Feb 15, 2000

   Registered    Borrower WAM!BASE (in Chinese Characters)    China   

9800018141

Mar 5, 1998

  

1292268

Jul 7, 1999

  

Registered

42

   Borrower WAM!BASE    China   

9800018139

Mar 5, 1998

  

1292270

Jul 7, 1999

  

Registered

42

   Borrower WAM!BASE    South Korea   

14421998

Feb 23, 1998

  

52745

Jan 27, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!BASE    European Community   

000664136

Oct 22, 1997

  

000664136

Dec 17, 1999

  

Registered

42

   Borrower WAM!BASE    Israel   

117633

May 6, 1999

  

117633

May 6, 1999

  

Registered

42

   Borrower WAM!BASE    Japan   

H10009739

Feb 6, 1998

  

4423186

Oct 6, 2000

  

Registered

35

   Borrower WAM!BASE    Liechtenstein   

10653

Jun 10, 1998

  

10653

Jun 10, 1998

  

Registered

42

   Borrower WAM!BASE    Mexico   

312147

Oct 24, 1997

  

566817

Oct 24, 1997

  

Registered

42

   Borrower

 

Schedule 4.14(a), Page 6



--------------------------------------------------------------------------------

Trademark

  

Case Number/

Country

  

Application

Number/Date

  

Registration

Number/ Date

  

Status/

Intern. Class

  

Owner

WAM!BASE    New Zealand   

287895

Oct 22, 1997

  

287895

Oct 22, 1997

  

Registered

42

   Borrower WAM!BASE    Norway   

199800354

Jan 16, 1998

  

191763

Jul 30, 1998

  

Registered

35, 38, 42

   Borrower WAM!BASE    North Korea   

17877

Aug 26, 1998

  

9678

Aug 26, 1998

  

Registered

38

   Borrower WAM!BASE    Romania   

49992

Mar 6, 1998

  

35264

Mar 6, 1998

  

Registered

38

   Borrower WAM!BASE    Russian Federation   

98701028

Jan 23, 1998

  

190323

Jan 23, 1998

  

Registered

42

   Borrower WAM!BASE (in Arabic)    Saudi Arabia   

44360

Jun 18, 1998

  

471/20

Jun 18, 1998

  

Registered

42

   Borrower WAM!BASE    Saudi Arabia   

44363

Jun 17, 1998

  

467/91

Jun 17, 1998

  

Registered

42

   Borrower WAM!BASE    South Africa   

98/1205

Nov 5, 2001

  

98/1205

Nov 5, 2001

  

Registered

38

   Borrower WAM!BASE    Switzerland   

459/1998

Jul 27, 2000

  

474586

Jul 27, 2000

  

Registered

35

   Borrower WAM!BASE (in Arabic)    United Arab Emirates   

26621

May 20, 1998

  

22023

May 20, 1998

  

Registered

42

   Borrower WAM!BASE    United Arab Emirates   

26620

May 20, 1998

  

22021

May 20, 1998

  

Registered

42

   Borrower WAM!NET    United States   

75/053484

Feb 5, 1996

  

2024019

Dec 17, 1996

  

Registered

38

   Borrower WAM!NET    Australia   

753160

Jan 21, 1998

  

753160

Jan 21, 1998

  

Registered

38

   Borrower WAM!NET    Canada   

813046

May 21, 1996

  

TMA497425

Jul 20, 1998

   Registered    Borrower

 

Schedule 4.14(a), Page 7



--------------------------------------------------------------------------------

Trademark

  

Case Number/

Country

  

Application

Number/Date

  

Registration

Number/Date

  

Status/

Intern. Class

  

Owner

WAM!NET (in Chinese Characters)    China   

9800018135

Mar 5, 1998

   1277448 May 21, 1999   

Registered

38

   Borrower WAM!NET    China   

9800018136

Mar 5, 1998

  

1299823

Jul 28, 1999

  

Registered

38

   Borrower WAM!NET    South Korea    1439/1998 Feb 23, 1998   

52310

Jan 20, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!NET    Egypt   

112420

Jan 25, 1998

  

112420

Jan 25, 1998

  

Registered

38

   Borrower WAM!NET (in Arabic)    Egypt   

112421

May 26, 2002

  

112421

May 26, 2002

  

Registered

42

   Borrower WAM!NET    European Community   

000346759

Aug 1, 1996

  

000346759

Mar 1, 1999

  

Registered

9, 38, 42

   Borrower WAM!NET    Israel   

117634

Jun 7, 1999

  

117634

Jun 7, 1999

  

Registered

42

   Borrower WAM!NET    Israel   

117631

Jun 7, 1999

  

117631

Jun 7, 1999

  

Registered

9

   Borrower WAM!NET    Japan   

109736

Feb 6, 1998

  

4378525

Apr 21, 2000

  

Registered

38

   Borrower WAM!NET    Liechtenstein   

10654

Jun 10, 1998

  

10654

Jun 10, 1998

  

Registered

38

   Borrower WAM!NET    New Zealand   

287896

Feb 4, 1998

  

287896

Feb 4, 1998

  

Registered

38

   Borrower WAM!NET    New Zealand   

288016

Feb 4, 1998

  

288016

Feb 4, 1998

  

Registered

9

   Borrower WAM!NET    Norway   

199800352

Jan 16, 1998

  

191761

Jul 30, 1998

  

Registered

38, 42

   Borrower WAM!NET    Poland   

182638

Jan 26, 1998

  

134777

Jan 26, 1998

   Registered 38    Borrower WAM!NET    North Korea   

17879

Aug 26, 1998

  

9680

Aug 26, 1998

  

Registered

38

   Borrower WAM!NET    Romania   

49990

Mar 6, 1998

  

35262

Mar 6, 1998

  

Registered

38

   Borrower WAM!NET    Russian Federation      

185370

Mar 3, 2001

  

Registered

38

   Borrower WAM!NET (in Arabic)    Saudi Arabia      

471/16

Jun 18, 1998

  

Registered

42

   Borrower WAM!NET    Saudi Arabia      

471/17

Jun 18, 1998

  

Registered

42

   Borrower WAM!NET    South Africa      

98/1202

Jan 30, 1998

  

Registered

38

   Borrower WAM!NET    Switzerland      

466385

Nov 4, 1999

  

Registered

38

   Borrower WAM!PROOF    United States   

75/063093

Feb 26, 1996

  

2024112

Dec 17, 1996

  

Registered

38

   Borrower WAM!PROOF    Australia      

753162

Jan 21, 1998

  

Registered

38

   Borrower

 

Schedule 4.14(a), Page 8



--------------------------------------------------------------------------------

Trademark

  

Case Number/

Country

  

Application

Number/Date

  

Registration

Number/ Date

  

Status/

Intern. Class

  

Owner

WAM!PROOF    Canada      

TMA497449

Jul 20, 1998

   Registered    Borrower WAM!PROOF    China      

1277449

May 21, 1999

  

Registered

38

   Borrower WAM!PROOF (in Chinese Characters)    China      

1277447

May 21, 1999

  

Registered

38

   Borrower WAM!PROOF    South Korea      

52744

Jan 27, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!PROOF    Egypt      

112425

Jan 25, 1998

  

Registered

42

   Borrower

WAM!PROOF

(in Arabic)

   Egypt      

112423

Jan 25, 1998

  

Registered

42

   Borrower WAM!PROOF    European Community      

000664086

Feb 22, 1999

  

Registered

38

   Borrower WAM!PROOF    Israel      

117632

Feb 7, 1999

  

Registered

42

   Borrower WAM!PROOF    Japan      

4322968

Oct 8, 1999

  

Registered

38

   Borrower WAM!PROOF    Liechtenstein      

10655

Jun 10, 1998

  

Registered

38

   Borrower WAM!PROOF    Mexico      

566818

Dec 15, 1997

  

Registered

38

   Borrower WAM!PROOF    New Zealand      

287894

Oct 22, 1997

  

Registered

38

   Borrower WAM!PROOF    Norway      

191762

Jul 30, 1998

  

Registered

35, 38, 42

   Borrower WAM!PROOF    Poland      

134774

Jan 26, 1998

  

Registered

38

   Borrower WAM!PROOF    North Korea      

9677

Aug 26, 1998

  

Registered

38

   Borrower WAM!PROOF    Romania      

35263

Mar 6, 1998

  

Registered

38

   Borrower WAM!PROOF    Russian Federation      

178753

Jan 23, 1998

  

Registered

38

   Borrower WAM!PROOF (in Arabic)    Saudi Arabia      

471/19

Jun 18, 1998

  

Registered

42

   Borrower WAM!PROOF    Saudi Arabia      

471/18

Apr 5, 1999

  

Registered

42

   Borrower WAM!PROOF    South Africa      

98/1203

Jan 30, 1998

  

Registered

38

   Borrower WAM!PROOF    Switzerland      

466384

Nov 4, 1999

  

Registered

38

   Borrower WAM!NET TRANSMISSION MANAGER    Canada   

887457

Aug 14, 1998

  

TMA525432

Mar 22, 2000

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    China   

9800109626

Sep 25, 1998

  

1396440

May 14, 2000

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    European Union   

1027143

Dec 23, 1998

  

1027143

Dec 23, 1998

   Registered    Borrower

 

Schedule 4.14(a), Page 9



--------------------------------------------------------------------------------

Trademark

  

Case Number/

Country

  

Application

Number/Date

  

Registration

Number/ Date

  

Status/

Intern. Class

  

Owner

WAM!NET TRANSMISSION MANAGER    Egypt   

117427

Aug 31, 1998

      Pending    Borrower WAM!NET TRANSMISSION MANAGER    Japan   

747811998

Sep 1, 1998

  

4362650

Feb 18, 2000

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    South Korea   

18013

Sep 15, 1998

  

9823

Sep 15, 1998

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    Liechtenstein   

10859

Aug 18, 1998

  

10859

Aug 18, 1998

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    Mexico   

344674

Aug 21, 1998

  

590496

Aug 21, 1998

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    New Zealand   

297442

Aug 31, 1998

  

297442

Aug 21, 1998

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    Norway   

199807350

Aug 17, 1998

  

196194

Feb 25, 1999

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    Romania   

52479

Nov 2, 1998

  

37750

Nov 2, 1998

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    Russia   

98714584

Sep 1, 1998

      Pending    Borrower WAM!NET TRANSMISSION MANAGER    Saudi Arabia   

45549

Aug 31, 1998

  

47694

Aug 31, 1998

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    South Africa   

199814655

Aug 19, 1998

  

199814655

Aug 19, 1998

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    Switzerland   

19986845

Aug 20, 1998

  

460416

Aug 20, 1998

   Registered    Borrower WAM!NET TRANSMISSION MANAGER    United Arab Emirates
  

29832

Jan 26, 1999

  

21436

Jan 26, 1999

   Registered    Borrower

UNI-T

(owned by Savvis, Inc.)

   USA   

73/828309

Sep 29, 1989

  

1594572

May 1, 1990

   Registered    Holdings

 

Schedule 4.14(a), Page 10



--------------------------------------------------------------------------------

Pending U.S. Patent Applications:

 

Title

  

Application No.

  

Filed

  

Assignee

Integrity Monitoring System and Data Visualization Tool for Viewing Data
Generated Thereby

   10/768,738    February 2, 2004    Savvis Communications Corporation

Event monitoring system and method

   10/318,025    December 13, 2002    Savvis Communications Corporation

Product toolkit system and method

   10/315,214    December 10, 2002    Savvis Communications Corporation

Real-time streaming media measurement system and method

   10/174,481    June 19, 2002    Savvis Communications Corporation

Secured shared storage architecture

   10/173,512    June 14, 2002    Savvis Communications Corporation

Methods and systems for shared storage virtualization

   10/192,182    July 9, 2002    Savvis Communications Corporation

Systems, methods and protocols for securing data in transit over networks

   11/799,592    May 1, 2007    Savvis Communications Corporation

Virtualized utility service platform

   11/294,489    December 6, 2005    Savvis Communications Corporation

Shared data center disaster recovery systems and methods

   11/818,674    June 15, 2007    Savvis Inc.

Policy management system and method

   12/236,436    September 23, 2008    Savvis Inc.

Threat management system and method

   12/236,439    September 23, 2008    Savvis Inc.

Issued U.S. Patents:

 

Patent Name

  

Patent No.

  

Date Issued

  

Assignee

System and method for providing composite variance analysis for network
operation

   6,708,137    March 16, 2004    Savvis Communications Corporation

Document management system and method for business quality modeling

   6,154,753    November 28, 2000    Savvis Communications Corporation

Service network incorporating geographically-remote hubs linked by high speed
transmission paths

   6,044,405    March 28, 2000    Savvis Communications Corporation

Method for cloning a source application with assignment of unique identifier to
clone application

   6,088,516    July 11, 2000    Savvis Communications Corporation

System and method for providing composite variance analysis for network
operation

   7,069,177    June 27, 2006    Savvis Communications Corporation

A method and system for object-level web performance and analysis

   6,973,490    December 6, 2005    Savvis Communications Corporation

Systems, methods and protocols for securing data in transit over networks

   7,219,120    May 15, 2007    Savvis Communications Corporation

A method and system for internet performance monitoring and analysis including
user interface and periodic information measurement and collection

   7,353,272    April 1, 2008    Savvis Communications Corporation

 

Schedule 4.14(a), Page 11



--------------------------------------------------------------------------------

Foreign Patents or Applications:

 

Country/Entity

  

App. No.

  

Patent No.

  

Title

Europe

   2752239      

METHODS AND SYSTEMS FOR SHARED STORAGE VIRTUALIZATION

Europe

   979234093    0879521   

METHODS FOR CONVEYING DATA BETWEEN PLURALITY OF GEOGRAPHICALLY-REMOTE SENDER AND
RECIPIENT SITES

Canada

   2224664    2224664   

METHODS FOR CONVEYING DATA BETWEEN PLURALITY OF GEOGRAPHICALLY-REMOTE SENDER AND
RECIPIENT SITES

Australia

   199729221    736773   

METHODS FOR CONVEYING DATA BETWEEN PLURALITY OF GEOGRAPHICALLY-REMOTE SENDER AND
RECIPIENT SITES

Japan

   9-537246    3810802   

METHODS FOR CONVEYING DATA BETWEEN PLURALITY OF GEOGRAPHICALLY-REMOTE SENDER AND
RECIPIENT SITES

New Zealand

   329369    329369   

METHODS FOR CONVEYING DATA BETWEEN PLURALITY OF GEOGRAPHICALLY-REMOTE SENDER AND
RECIPIENT SITES

Germany*

   979234093    69737550.1-08   

METHODS FOR CONVEYING DATA BETWEEN PLURALITY OF GEOGRAPHICALLY-REMOTE SENDER AND
RECIPIENT SITES

France*

   979234093    0879521   

METHODS FOR CONVEYING DATA BETWEEN PLURALITY OF GEOGRAPHICALLY-REMOTE SENDER AND
RECIPIENT SITES

Great Britain*

   979234093    0879521   

METHODS FOR CONVEYING DATA BETWEEN PLURALITY OF GEOGRAPHICALLY-REMOTE SENDER AND
RECIPIENT SITES

Ireland*

   979234093    0879521   

METHODS FOR CONVEYING DATA BETWEEN PLURALITY OF GEOGRAPHICALLY-REMOTE SENDER AND
RECIPIENT SITES

Netherlands*

   979234093    0879521   

METHODS FOR CONVEYING DATA BETWEEN PLURALITY OF GEOGRAPHICALLY-REMOTE SENDER AND
RECIPIENT SITES

PCT

   PCT/US2008/67140      

SHARED DATA CENTER DISASTER RECOVERY SYSTEM AND METHODS

 

* Validated from EP 979234093.

Registered Domain Names:

 

Domain Name

  

Registered Owner

  

Status/Expires

3561.COM

   Internet Services DNS team Savvis Communications    Registered/Nov 6, 2009

3561.NET

   Internet Services DNS team Savvis Communications    Registered/Sep 9, 2009

ARCA.COM

   Internet Services DNS team Savvis Communications    Registered/May 20, 2010

AS3561.NET

   Internet Services DNS team Savvis Communications    Registered/Dec 2, 2009

COLLOCATION.NET

   Internet Services DNS team Savvis Communications    Registered/Dec 1, 2009

COLOCATION.ORG

   Internet Services DNS team Savvis Communications    Registered/Dec 2, 2009

DIGISLE.COM

   Internet Services DNS team Savvis Communications    Registered/Jun 13, 2010

 

Schedule 4.14(a), Page 12



--------------------------------------------------------------------------------

Domain Name

  

Registered Owner

  

Status/Expires

DIGISLE.NET

   Internet Services DNS team Savvis Communications    Registered/Jun 13, 2010

DIGISLE.ORG

   Internet Services DNS team Savvis Communications    Registered/Jun 6, 2011

DIGITALISLAND.COM

   Internet Services DNS team Savvis Communications    Registered/Nov 1, 2010

DIGITALISLAND.NET

   Internet Services DNS team Savvis Communications    Registered/Jun 6, 2010

EXODUS.COM

   Internet Services DNS team Savvis Communications    Registered/Dec 13, 2009

EXODUS.NET

   Internet Services DNS team Savvis Communications    Registered/Dec 13, 2009

EXODUSCOMMUNICATIONS.BIZ

   Internet Services DNS team Savvis Communications    Registered/Jan 1, 2009

EXODUSCOMMUNICATIONS.COM

   Internet Services DNS team Savvis Communications    Registered/Jan 3, 2009

EXODUSCOMMUNICATIONS.NET

   Internet Services DNS team Savvis Communications    Registered/Mar 8, 2009

SAVVISCOMMUNICATIONS.US

   Internet Services DNS team Savvis Communications    Registered/Jul 11, 2009

SAVVISCOMMUNICATIONS.ORG

   Internet Services DNS team Savvis Communications    Registered/Jul 12, 2009

SAVVISCOMMUNICATIONS.NET

   Internet Services DNS team Savvis Communications    Registered/Jun 29, 2009

SAVVISCOMMUNICATIONS.INFO

   Internet Services DNS team Savvis Communications    Registered/Jul 12, 2009

SAVVISCOMMUNICATIONS.COM

   Internet Services DNS team Savvis Communications    Registered/Jun 29, 2009

SAVVISCOMMUNICATIONS.BIZ

   Internet Services DNS team Savvis Communications    Registered/Jul 11, 2009

SAVVIS.ORG

   Internet Services DNS team Savvis Communications    Registered/Dec 11, 2009

SAVVIS.NET

   Internet Services DNS team Savvis Communications    Registered/Nov 4, 2009

SAVVIS.COM

   Internet Services DNS team Savvis Communications    Registered/Nov 4, 2009

SSLCDN.ORG

   Internet Services DNS team Savvis Communications    Registered/Jul 27, 2009

SSLCDN.NET

   Internet Services DNS team Savvis Communications    Registered/Jul 27, 2009

SSLCDN.COM

   Internet Services DNS team Savvis Communications    Registered/Jul 27, 2009

SAVVISSTATION.NET

   Internet Services DNS team Savvis Communications    Registered/Oct 15, 2009

SAVVISSTATION.COM

   Internet Services DNS team Savvis Communications    Registered/Oct 15, 2009

SAVIS.NET

   Internet Services DNS team Savvis Communications    Registered/Nov 5, 2009

SAVIS.COM

   Internet Services DNS team Savvis Communications    Registered/Nov 4, 2009

OUT-SOURCE.NET

   Internet Services DNS team Savvis Communications    Registered/Nov 26, 2009

NETSEARCH.COM

   Internet Services DNS team Savvis Communications    Registered/Nov 14, 2009

MYEXODUS.NET

   Internet Services DNS team Savvis Communications    Registered/Sep 28, 2009

MYEXODUS.COM

   Internet Services DNS team Savvis Communications    Registered/Sep 28, 2009

 

Schedule 4.14(a), Page 13



--------------------------------------------------------------------------------

Domain Name

  

Registered Owner

  

Status/Expires

FOOTPRINTINTERACTIVE.COM

   Internet Services DNS team Savvis Communications    Registered/May 17, 2009

FOOTPRINTINTERACTIVE.NET

   Internet Services DNS team Savvis Communications    Registered/May 17, 2009

GLOBAL.NET

   Internet Services DNS team Savvis Communications    Registered/Dec 18, 2009

IPROXY.COM

   Internet Services DNS team Savvis Communications    Registered/Dec 17, 2009

ISLD.NET

   Internet Services DNS team Savvis Communications    Registered/Jul 18, 2009

Obligations to pay fees, royalties on IP referenced herein: None

 

Schedule 4.14(a), Page 14



--------------------------------------------------------------------------------

SCHEDULE 4.16

Deposit Accounts and Securities Accounts

DOMESTIC ACCOUNTS

 

Sl.
No.

  

Company Name

  

Account No.

  

Account Name

  

Bank

1

 

  

Borrower

 

  

[***]

 

   Operating Account   

Bank of America N.A.

800 Market Street

St. Louis, MO 63101

2

 

  

Borrower

 

  

[***]

 

   Savvis Communications Corporation   

3

 

  

Borrower

 

  

[***]

 

   Electronic Payables Account   

4

 

  

Borrower

 

  

[***]

 

   Savvis Employee Benefits Account   

5

 

  

Borrower

 

  

[***]

 

   Payroll Account   

6

 

  

Borrower

 

  

[***]

 

   Savvis Communications - Receivables   

7

 

  

Borrower

 

  

[***]

 

   Acuity Receivables   

8

 

  

Borrower

 

  

[***]

 

   Portal Receivables   

9

 

  

Borrower

 

  

[***]

 

   Concentration Account   

10

 

  

Savvis Federal

 

  

[***]

 

   Operating   

11

 

  

Savvis Federal

 

  

[***]

 

   Payroll   

12

 

  

Savvis Federal

 

  

[***]

 

  

Concentration Account

 

  

13

   Borrower    [***]    Securities/Money Market   

Bank of America

Securities LLC*

800 Market Street

St. Louis, MO 63101

14

   Borrower    [***]    Money Market   

J.P. Morgan Securities

(Bear Stearns)

383 Madison Avenue

New York, NY 10179

15

   Borrower    [***]    Commercial Paper   

UBS*

One Wacker Drive

Suite 2500

Chicago, IL 60606

16

   Borrower    [***]    Money Market   

Wells Fargo

608 Second Avenue South

10th Floor

Minneappolis, MN 55479

 

* To be closed and moved to Wells Fargo within 60 days of the Closing Date.

 

Schedule 4.16, Page 1



--------------------------------------------------------------------------------

INTERNATIONAL ACCOUNTS

 

Sl.
No.

  

Company Name

   Account No.  

Currency

  

Bank

1

   Borrower    [***]   CAD   

Bank of America

200 Front St., Suite 2500

Toronto, Canada M5V 3L2

2

 

  

SAVVIS UK

 

   [***]

 

 

GBP

 

  

Natwest

Bournemouth Commercial Office,

2nd Floor Heron House

10 Christ Church Road Bournemouth,

Dorset BH1 3WR

3

 

  

SAVVIS UK

 

   [***]

 

 

GBP

 

  

4

 

  

SAVVIS UK

 

   [***]

 

 

EUR

 

  

5

 

  

Savvis UK

 

   [***]

 

 

USD

 

  

6

 

  

Savvis UK

 

   [***]

 

 

CHF

 

  

7

 

  

Savvis UK

 

   [***]

 

 

SEK

 

  

8

 

  

Savvis UK

 

   [***]

 

 

NOK

 

  

9

   Savvis UK    [***]   DKK   

10

   SAVVIS Europe BV    [***]   EUR   

ABN Amro

Vijzelstraat 68-78, 1017 HL

Amsterdam, The Netherlands

11

   SAVVIS Italy SRO    [***]   EUR   

Banco Popolare di Milano

Via Mazzini, 9/11 20123

Milano, Italy

12

   SAVVIS Magyarorszag KFT    [***]   HUF   

BNP Paribas

H-1055

Budapest, Hungary

13

   SAVVIS Germany GMBH    [***]   EUR   

Dresdner Bank AG

60613 Frankfurt, Germany

14

   SAVVIS Europe BV    [***]   USD   

Garanti

Villa Cad., Maya Is Merkezi, 101/102

Istanbul, Turkey

15

   SAVVIS Europe BV    [***]   EUR   

Santander Centra Hispano

2758 Madrid, Spain

16

   SAVVIS France SA    [***]   EUR   

Societe Generale

91 Avenue des Champs Elysees

75008 Paris, France

 

Schedule 4.16, Page 2



--------------------------------------------------------------------------------

INTERNATIONAL ACCOUNTS

 

Sl.
No.

  

Company Name

   Account No.  

Currency

  

Bank

17

   SAVVIS Switzerland AG    [***]   CHF   

UBS

Lowenstasse 49, Postfach 8098

Zurich, Switzerland

18

   SAVVIS Australia Pty Limited    [***]   AUD   

HSBC Bank Australia Ltd – HSBC Centre,

580 George Street

Sydney NSW 2000 Australia

19

   SAVVIS New Zealand Limited    [***]   NZD   

HSBC Limited New Zealand

Level 9, HSBC House, One Queen Street, Auckland, New Zealand

20

   SAVVIS Hong Kong Limited    [***]   HKD   

HSBC Corp Limited

1 Queen’s Road Central, Hong Kong

21

   SAVVIS Hong Kong Limited    [***]   USD   

HSBC Corp Limited

1 Queen’s Road Central, Hong Kong

22

   SAVVIS Singapore Company Pte Ltd    [***]   SGD   

HSBC Corp Limited

Collyer Quay Branch

21 Collyer Quay #01-00 HSBC

Building (S) 049320

Singapore

23

   SAVVIS Singapore Company Pte Ltd    [***]   USD   

HSBC Corp Limited

Collyer Quay Branch

21 Collyer Quay #01-00 HSBC

Building (S) 049320

Singapore

24

   SAVVIS Philippines, Inc    [***]   PHP   

HSBC Corp Limited

9th Floor HSBC Centre,

3058 Fifth Avenue West, Bonifacio Global City,

Manila, Philippines

25

   SAVVIS Communications K.K.    [***]   JPY   

Mizuho Bank

Kamiyacho Branch

1-5 Toranomon 5-chome,

Minato-ku Tokyo, 105-0001

Japan

26

   SAVVIS Communications K.K.    [***]   USD   

Mizuho Bank

Kamiyacho Branch

1-5 Toranomon 5-chome,

Minato-ku Tokyo, 105-0001

Japan

 

Schedule 4.16, Page 3



--------------------------------------------------------------------------------

INTERNATIONAL ACCOUNTS

 

Sl.
No.

  

Company Name

   Account No.  

Currency

  

Bank

27

   SAVVIS Taiwan Limited    [***]   TWD   

HSBC Corp Limited

1405 Room, 14/F International Trade Building

333 Keelung Rd, Sec. 1, Taipei 110, Taiwan

28

   SAVVIS Taiwan Limited    [***]   TWD   

HSBC Corp Limited

1405 Room, 14/F International Trade Building

333 Keelung Rd, Sec. 1, Taipei 110, Taiwan

29

   SAVVIS Taiwan Limited    [***]   USD   

HSBC Corp Limited

1405 Room, 14/F International Trade Building

333 Keelung Rd, Sec. 1, Taipei 110, Taiwan

30

   SAVVIS Malaysia Sdn. Bhd.    [***]   MYR   

HSBC Bank Malaysia Bhd

Menara Genesis

33 Jalan Sultan Ismail

50250 Kuala Lumpur, Malaysia

31

   Savvis (Thailand) Limited    [***]   THB   

HSBC, Bangkok

968 Rama IV Road, Silom, Bangrak, Bangkok, 10500, Thailand

 

Schedule 4.16, Page 4



--------------------------------------------------------------------------------

SCHEDULE 4.18

Closing Date Indebtedness

 

1. 3% Convertible Senior Notes (obligation as of October 31, 2008 $345,000,000)

 

2. £35M Lombard Facility Agreement (obligation as of October 31, 2008
£30,026,148; US equivalent $47,312,160)

 

3. Natwest GBP Interest Rate Hedge Arrangement entered pursuant to the Lombard
Facility Agreement

 

4. Guaranty of Lombard Facility Agreement by Holdings

 

5. Cisco Systems Capital Corporation Loan and Security Agreement (obligation as
of October 31, 2008 $28,495,413)

 

6. Cisco Systems Capital Corporation Equipment Capital Lease (obligation as of
October 31, 2008 $17,239,100)

 

7. Guaranty of Cisco Systems Capital Corporation Loan and Security Agreement by
Holdings

 

8. Digital Realty Trust Real Estate Capital Leases (obligation as of October 31,
2008 $59,054,326) (Meerkat Leases – SC 4, 5, 8, 9, LA 1)

 

9. Digital Realty Trust Real Estate Capital Leases (obligation as of October 31,
2008 $52,078,831) (Digital CentrePort Lease – DL 1, 2)

 

10. Digital Realty Trust Real Estate Capital Leases (obligation as of
October 31, 2008 $43,295,203) (Digital Piscataway Leases – NJ 3a, 3b)

 

11. Guaranty of Digital Realty Trust Real Estate Capital Leases by Holdings

 

12. RPH Industrial LLC Real Estate Capital Leases (obligation as of October 31,
2008 $24,465,584) (Sterling Leases – DC 2/3)

 

13. CSI Equipment Capital Lease (obligation as of October 31, 2008 $267,982)

 

14. Winmark Capital Corporation Equipment Capital Lease (obligation as of
October 31, 2008 $308,498)

 

15. Hewlett-Packard Financial Services Company Equipment Capital Lease
(obligation as of October 31, 2008 $1,926,083)

 

Schedule 4.18, Page 1



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Monthly (not later than the 20th day of each month)   

(a) a detailed calculation of the Borrowing Base set forth in a Borrowing Base
Certificate,

 

(b) a cash report of Collections received for domestic Accounts from the prior
month with supporting documentation,

 

(c) a Recurring Revenue report detailing a calculation for the prior month of
the Recurring Revenue, and detailing inter-company revenue allocated to Foreign
Subsidiaries,

 

(d) a summary aging of Borrower’s accounts payable, and any book overdraft, and

 

(e) a list of any Subsidiaries created, formed or acquired during the prior
month.

Quarterly   

(e) if requested by Agent, a detailed list of Borrower’s customers (with monthly
Recurring Revenues in excess of $20,000),

 

(f) a report of all modified, newly developed, and newly acquired intellectual
property for Holdings, Borrower and their respective Subsidiaries, if any, and

 

(g) a report regarding Holdings’, Borrower’s and their respective Subsidiaries’
accrued, but unpaid, taxes owing to the United States or jurisdictions located
in the United States.

Within 5 Business Days prior to of entering into:    (h) subscriptions, options
(other than options granted to employees or directors to an option plan
described on Schedule 4.7), warrants, or calls relating to any shares of
Holdings’ capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Upon request by Agent    (i) such
other reports as to the Collateral or the financial condition of Holdings,
Borrower and their respective Subsidiaries, as Agent may reasonably request.
Upon Borrower obtaining knowledge    (j) notice of any material change in
revenue recognition or billing practices.

 

Schedule 5.2, Page 1



--------------------------------------------------------------------------------

Schedule 5.3

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters) after the end of
each month during each of Borrower’s fiscal years   

(a) an unaudited (x) consolidated and consolidating balance sheet and income
statement and (y) consolidated statement of cash flow, in each case covering
Holdings’, Borrower’s and their respective Subsidiaries’ operations during such
period,

 

(b) a management discussion and analysis with respect to such monthly financial
statements required under (a) above, including comparisons to Projections and an
attrition analysis,

 

(c) a Compliance Certificate, and

 

(d) a report setting for in reasonable detail the amount of cash, Cash
Equivalents and Foreign Cash Equivalents of the Foreign Subsidiaries of
Holdings, along with the current balance of the net inter-company payable owing
by the Foreign Subsidiaries of Holdings to Holdings and its Domestic
Subsidiaries.

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years   

(e) consolidated financial statements of Holdings, Borrower and their respective
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), and

 

(f) a Compliance Certificate.

as soon as available, but in any event within 30 days prior to the start of each
of Borrower’s fiscal years,    (g) copies of Borrower’s Projections, in form and
substance (including as to scope, underlying assumptions and for financial
covenant purposes) satisfactory to Agent, in its Permitted Discretion, for the
forthcoming fiscal year, month by month, certified by the chief financial
officer of Borrower as being such officer’s good faith estimate of the financial
performance of Holdings, Borrower and their respective Subsidiaries during the
period covered thereby.

 

Schedule 5.3, Page 1



--------------------------------------------------------------------------------

if and when filed or otherwise delivered by Holdings, Borrower, or any of their
respective Subsidiaries   

(h) written notice of the filing of Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports,

 

(i) written notice of the filing of any other filings made by Holdings, Borrower
or any of their respective Subsidiaries with the SEC, and

 

(j) any other information that is provided by Holdings to its shareholders (in
their capacity as shareholders and not any other capacity) generally, including
without limitation monthly reporting distributed to shareholders.

promptly, but in any event within 5 Business Days after Borrower has knowledge
of any event or condition that constitutes a Default or an Event of Default,   
(k) notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto. promptly after the
commencement thereof, but in any event within 15 days after the service of
process with respect thereto on Holdings, Borrower or any of their respective
Subsidiaries,    (l) notice of all actions, suits, or proceedings brought by or
against Holdings, Borrower or any of their respective Subsidiaries before any
Governmental Authority which reasonably could be expected to result in a
Material Adverse Change. upon the request of Agent,    (m) any other information
reasonably requested relating to the financial condition of Holdings, Borrower
or their respective Subsidiaries.

 

Schedule 5.3, Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.1

Indebtedness

None.

 

Schedule 6.1, Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.16

Inventory and Equipment with Bailees

[***]

 

Schedule 6.16, Page 1